Exhibit 10.3

 

AMENDED AND RESTATED AMENDMENT NO. 3 TO CREDIT AGREEMENT

and

AMENDMENT NO. 2 TO SECURITY AGREEMENT

 

AMENDED AND RESTATED AMENDMENT NO. 3 to the Credit Agreement (as defined below)
and AMENDMENT NO. 2 to the Security Agreement (as defined below), dated as of
June 15, 2017 (this “Amendment”), among Jack Cooper Holdings Corp., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower as guarantors
(the “Guarantors”), the lenders party hereto (collectively, the “Lenders”) and
MSDC JC Investments, LLC, as agent for the Lenders (in such capacity, the
“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Agent and the Lenders are party to that certain
Credit Agreement, dated as of March 31, 2015 (as amended by Amendment No. 1 to
Credit Agreement, dated as of December 23, 2015, as amended by Amendment No. 2
to Credit Agreement and Amendment No. 1 to Security Agreement, dated as of
October 28, 2016, and as further amended from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower, certain subsidiaries of the Borrower and the Agent are
party to that certain Security Agreement, dated as of April 2, 2015 (as amended
by Amendment No. 2 to Credit Agreement and Amendment No. 1 to Security
Agreement, dated as of October 28, 2016, and as further amended from time to
time, the “Security Agreement”)

WHEREAS, the Borrower, the Agent, certain Lenders and the Guarantors are party
to that certain Amendment No. 3 to Credit Agreement and Amendment No. 2 to
Security Agreement, dated as of April 3, 2017 (the “Original Amendment No. 3”);

WHEREAS, the Borrower has requested that (a) the Original Amendment No. 3 be
amended and restated and (b) certain provisions of the Credit Agreement and the
Security Agreement be amended pursuant to Section 14.1 of the Credit Agreement
and Section 20 of the Security Agreement, in each case, in the manner and on the
terms set forth herein; and

WHEREAS, the Borrower, the Agent, the Lenders and the Guarantors have agreed to
amend and restate the Original Amendment No. 3 and amend certain provisions of
the Credit Agreement and the Security Agreement, in each case, as provided for
herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Article I

Defined Terms

Section 1.1.Defined Terms.  Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement, as amended
hereby, unless otherwise defined herein.

Article II

Section 2.1.Amendments to the Credit Agreement.  On the Third Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended to
delete the stricken text

1

--------------------------------------------------------------------------------

 

 

 

(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth on the pages
attached hereto as Annex A.

Section 2.2.Amendments to the Security Agreement.  Effective as of the Third
Amendment Effective Date, the Security Agreement is hereby amended as set forth
below:

(a)Section 2 of the Security Agreement is hereby amended by replacing the phrase
“the following, unless, in each case, a lien on such asset has been granted to
secure the Notes Obligations, the ABL Obligations or the Solus Obligations”
included after the words “shall not include” in the last paragraph thereof with
the following:

“the following, unless, in each case, a lien on such asset has been granted to
secure the 2017 Notes Obligations, the ABL Obligations or the Solus Obligations”

(b)Section 5(f) of the Security Agreement is hereby amended:

(i)by replacing the parenthetical “(which shall not be required, unless, in each
case, any such local perfection action has been taken in favor of the respective
collateral agent or administrative agent for the ABL Obligations, Notes
Obligations or the Solus Obligations)” in clause (iv) thereof with the
following:

“(which shall not be required, unless, in each case, any such local perfection
action has been taken in favor of the respective collateral agent or
administrative agent for the ABL Obligations, 2017 Notes Obligations or the
Solus Obligations)”; and

(ii)by replacing the text “Notes Agent” with “2017 Notes Agent” in each of the
two places it appears.

Article III

Conditions to Effectiveness

Except as set forth in Article IV below, this Amendment shall become effective
on the date (the “Third Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:

(a) (i) substantially concurrently with the effectiveness of this Amendment, the
Borrower and Jack Cooper Enterprises, Inc. (“JCEI”) shall have consummated the
“Amended Offers” or received confirmation of the “Plan”, in each case, as
defined in that certain Amended and Restated Offer to Purchase and Offering
Memorandum, and Disclosure Statement Soliciting Acceptances of a Prepackaged
Plan of Reorganization, dated June 15, 2017 (which Plan is attached to the
Offering Memorandum (as defined below)), issued by Borrower and JCEI (as the
same may be amended, supplemented or otherwise modified by the Borrower and/or
JCEI so long as such changes do not materially and adversely affect the Lenders;
provided that any such change that, individually or in the aggregate or directly
or indirectly (x) results in a projected annual savings in cash interest expense
of an amount less than $3,100,000, (y) changes the treatment of the Agent, the
Lenders or the “Prepetition MSD Term Loan Claims” (as such term is defined in
the Plan) under the Plan or the “Amended Exchange Offers”, including without
limitation, in respect of plan treatment, reinstatement of the Obligations under
section 1124(2) of the Bankruptcy Code, releases, exculpations and/or discharge
(or exemption from discharge) or (z) permits Liens to secure the Notes after the
Third Amendment Effective Date shall, in

2

--------------------------------------------------------------------------------

 

 

 

each of the foregoing cases, be deemed to be material and adverse to the
Lenders, the “Offering Memorandum”, which Offering Memorandum is attached hereto
as Annex G) and (ii) as a result of, and after giving effect to, the
consummation of the Third Amendment Effective Date Transactions, the Borrower’s
projected annual consolidated cash interest expense, determined in accordance
with GAAP, shall be reduced by not less than $3,100,000;

(b)Agent shall have received each of the following:

(i)from (x) the Agent, (y) the Borrower and the Guarantors and (z) the Lenders,
counterparts of this Amendment signed on behalf of such parties (which may
include telecopy or other electronic transmission of a signed signature page of
this Amendment);

(ii)a certificate, dated as of the Third Amendment Effective Date and signed on
behalf of the Borrower by a responsible officer of the Borrower, certifying as
of the Third Amendment Effective Date (v) that the representations and
warranties set forth herein and in the other Loan Documents, in each case after
giving effect to this Amendment, the ABL Amendment, the Solus Amendment, the
2017 Notes Indenture, the ABL Interecreditor Amendment and the ABL-Notes
Intercreditor Agreement on the Third Amendment Effective Date, are true and
correct in all material respects (it being understood that any representation
and warranty that is qualified as to “materiality”, “Material Adverse Change” or
similar language shall be true and correct in all respects after giving effect
to any such qualification therein) with the same effect as though made on and as
of the Third Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date), (w) no Default or Event of Default exists and is
continuing on the Third Amendment Effective Date, in each case after giving
effect to this Amendment, the transactions contemplated hereby,  the ABL
Amendment, the Solus Amendment, the 2017 Notes Indenture, the ABL Intercreditor
Amendment and the ABL-Notes Intercreditor Agreement on the date hereof, (x) the
execution, delivery and performance of the Borrower and its Subsidiaries of the
2017 Notes Documents (including the incurrence of Indebtedness and granting of
Liens thereunder), is permitted by the Solus Credit Agreement, the Existing ABL
Credit Agreement, the ABL-Term Loan Intercreditor Agreement and the ABL-Notes
Intercreditor Agreement (in each case, if applicable, as amended on the Third
Amendment Effective Date), (y) that either the “Amended Offers” or the
confirmation of the “Plan” (each as defined in the Offering Memorandum) has
been, or will be substantially concurrently with the occurrence of the Third
Amendment Effective Date, consummated and (z) that the Borrower’s projected
annual consolidated cash interest expense, determined in accordance with GAAP,
as a result of and immediately after giving effect to the Third Amendment
Effective Date Transactions, would be reduced by not less than $3,100,000 (which
certificate shall be accompanied by reasonably detailed calculations supporting
such conclusion);

(iii)a fully executed copy of the 2017 Notes Indenture substantially identical
to the form attached hereto as Annex B;

(iv)a fully executed copy of the ABL-Notes Intercreditor Agreement substantially
identical to the form attached hereto as Annex C;

(v)a fully executed copy of an amendment to the ABL-Term Loan Intercreditor
Agreement, substantially identical to the form attached hereto as Annex H (the
“ABL Intercreditor Amendment”);

(vi)a fully executed copy of the Vehicle Collateral Agency Agreement
substantially identical to the form attached hereto as Annex D;



3

--------------------------------------------------------------------------------

 

 

 

(vii)true and complete copies of (x) an amendment to the Existing ABL Credit
Agreement (the “ABL Amendment”) substantially identical to the form attached
hereto as Annex E and (y) an amendment to the Solus Credit Agreement (the “Solus
Amendment”) substantially identical to the form attached hereto as Annex F, and,
in each case, certified by a responsible officer of the Borrower as being true,
correct, complete and in full force and effect;

(viii)true and complete copies of the material 2017 Notes Documents and the
Offering Memorandum, including but not limited to any notices or certificates
with respect to leverage or other financial covenants, certified by a
responsible officer of the Borrower as being true, correct, complete and in full
force and effect, which 2017 Notes Documents shall be consistent in all respects
with the Offering Memorandum;

(ix)evidence that the liens securing the Note Obligations have been released (or
shall be released substantially concurrently with occurrence of the Third
Amendment Effective Date) and the Notes Documents have been amended in a manner
reasonably satisfactory to the Required Lenders (it is understood and agreed
that an amendment substantially consistent with the terms of the Offering
Memorandum shall be deemed acceptable to the Required Lenders);

(x)to the extent that cases under Chapter 11 of the Bankruptcy Code are
commenced with respect to the Borrower and/or any Guarantor, an order or, as
applicable, orders  approving the use of “cash collateral” (as such term is
defined in section 363 of the Bankruptcy Code) and/or debtor in possession
financing (which order or orders, as applicable, shall likewise approve the
grant of adequate protection to the Agent and Lenders and other customary lender
protections) entered by the bankruptcy court presiding over the chapter 11 cases
of the Borrower and/or the Guarantors, each of which order shall be in form and
substance acceptable in all respects to the Agent and Lenders and shall not have
been amended, modified, vacated or subject to appeal (any such order, a
“Financing Order”);

(xi)to the extent that cases under Chapter 11 of the Bankruptcy Code are
commenced with respect to the Borrower and/or any Guarantor, an order confirming
the “Plan” (as defined in the Offering Memorandum) entered by the bankruptcy
court presiding over the chapter 11 cases of the Borrower and/or the Guarantors,
which order shall (A) be in form and substance (1) acceptable in all material
respects to the Agent and Lenders with respect to the treatment of the Agent,
the Lenders and the “Prepetition Term Loan Claims” (as such term is defined in
the Plan) under the Plan, including without limitation, in respect of plan
treatment, reinstatement of the Obligations under section 1124(2) of the
Bankruptcy Code, releases, exculpations and discharge (or exemption from
discharge) and (2) otherwise reasonably acceptable to the Agent and the Lenders
and (B) not have been amended, modified, vacated or subject to appeal;

(xii)all fees and expenses due and payable to the Agent or the Lenders on the
Third Amendment Effective Date; and

(xiii)fully executed copies of that certain Restructuring Support Agreement
dated as of June 15, 2017 between the Borrower, JCEI, certain guarantors party
thereto and certain Noteholders party thereto and that certain Support Agreement
dated as of June 15, 2017 between JCEI and certain holders of the PIK Notes
party thereto prior to the consummation of the Third Amendment Effective Date
Transactions  (together the “Restructuring Support Agreement”) substantially
identical to the forms attached hereto as Annex I, certified by a responsible
officer of the Borrower as being true, correct, complete and in full force and
effect;

(c)to the extent not previously paid, all accrued and unpaid interest at the
non-default rate payable under the Loan Documents through and including the
Third Amendment Effective Date shall

4

--------------------------------------------------------------------------------

 

 

 

have been paid to the Lenders; provided, however, that if the Third Amendment
Effective Date shall not have occurred by September 5, 2017, all accrued and
unpaid interest at the default rate payable under the Loan Documents from June
1, 2017 through and including the Third Amendment Effective Date shall have been
paid to the Lenders;

(d)there shall have been no termination of the use of “cash collateral” (as such
term is defined in section 363 of the Bankruptcy Code) or the occurrence of any
“Event of Default” or “Termination Date” under any Financing Order or debtor in
possession financing facility;

(e)each of the documents referenced in Section 3(b) of this Amendment and which
is attached hereto shall be in full force and effect and shall not have been
modified in any manner that is, in the reasonable judgment of the Agent and the
Required Lenders, adverse to the Agent or the Lenders; provided that, with
respect to the documents referenced in clause (b)(iii) above, it is understood
and agreed that any change to the definition of  “ABL Priority Leverage Ratio”
in the 2017 Notes Indenture as compared to the definition of “ABL Priority
Leverage Ratio” contained in the form of the 2017 Notes Indenture attached
hereto as Annex B shall be deemed adverse to the Lenders; 

(f)each of the foregoing conditions shall have been satisfied or waived by the
Required Lenders, on or before September 5, 2017 (or such later date as the
Required Lenders may agree to in writing (which may be through email));

(g)the Restructuring Support Agreements shall have not been terminated; and

(h)neither any Noteholder or the trustee on behalf of any Noteholder shall have
exercised any remedies with respect to non-payment of the Notes. 

The undersigned Lenders hereby, subject to the occurrence of the Third Amendment
Effective Date, and notwithstanding anything to the contrary in the Credit
Agreement or each of the other Loan Documents, (i) authorize Agent to enter into
the ABL-Notes Intercreditor Agreement in the form attached hereto as Annex C on
the Third Amendment Effective Date, (ii) consent to the ABL Amendment in the
form attached hereto as Annex E and (iii) consent to the Solus Amendment in the
form attached hereto as Annex F. For the avoidance of doubt, in the event the
Third Amendment Effective Date does not occur for any reason, each of the
consents referenced in this Article III shall be of no force or effect.

Article IV

Waivers.

(a)Agent and each Lender hereby waives the Default or Event of Default resulting
from the non-payment of interest under the Notes that was due and owing on June
1, 2017 for so long as no Noteholder, nor the trustee on behalf of any
Noteholder, has exercised any remedies with respect to non-payment of the Notes;
provided, that any such Default or Event of Default shall be permanently waived
upon consummation of the Third Amendment Effective Date Transactions (without
prejudice to, or waiver of, the accrual of interest at the default rate provided
under the Loan Documents from and including June 1, 2017 if, and only if, the
“Effective Date” (as defined in the Plan) of the Plan shall not have occurred by
September 5, 2017) provided that the Third Amendment Effective Date Transactions
occur on or prior to the earlier to occur of (i) September 5, 2017 (or such
later date as the Required Lenders may agree in writing (which may be through
email) and (ii) the termination of either Restructuring Support Agreement. 

(b)The commencement of any Insolvency Proceeding and the resulting acceleration
of the Obligations shall give rise to the immediate incurrence of the Applicable
Premium under Section 2.4(d)(iii) or Section 9.1 of the Credit Agreement (the
"Insolvency Premium"), which shall become due and

5

--------------------------------------------------------------------------------

 

 

 

payable.  On the effective date of a Plan that consummates the Third Amendment
Effective Date Transactions on substantially the same terms and conditions as
described in the Offering Memorandum, the Agent and each Lender hereby agree to
waive the Insolvency Premium; provided, however, that the provisions in the
Credit Agreement that may give rise to an Applicable Premium on and after the
effective date of the Plan shall be reinstated and survive in all respects. 

The waivers contained in this Article IV shall be effective immediately upon
execution of this Amendment by the parties hereto notwithstanding anything to
the contrary contained herein, including, without limitation, Article III
above.  Nothing in this Amendment is intended to constitute, or shall
constitute, a waiver of, or forbearance with respect to, any Default or Event of
Default other than the Default or Event of Default referenced in the this
Article IV.       

Article  V

Restructuring Through Chapter 11 Insolvency Proceeding

Agent and each Lender hereby agrees that should the Borrower and Guarantors
decide to consummate the Third Amendment Effective Date Transactions pursuant to
an Insolvency Proceeding under Chapter 11 of the Bankruptcy Code, on the terms
and conditions as described in in the Offering Memorandum and the Plan, then all
outstanding Obligations owing by the Borrower and Guarantors under the Loan
Documents immediately prior to such Insolvency Proceeding (or as may accrue
during such Insolvency Proceeding, including without limitation, interest
accruing under the Loan Documents at the non-default rate provided for under the
Loan Documents; provided, however, that if the “Effective Date” (as defined in
the Plan) of the Plan shall not have occurred by September 5, 2017, all accrued
and unpaid interest under the Loan Documents from and including June 1, 2017
shall be cured and reinstated at the default rate payable under the Loan
Documents) may be cured and reinstated in full and complete settlement, release,
and discharge of such claims pursuant to Section 1124(2) of the Bankruptcy Code
pursuant to the terms and conditions of the Loan Documents, including provisions
relating to the payment of the Applicable Premium, in effect immediately prior
to such Insolvency Proceeding, and after giving effect to this Amendment,
subject to satisfaction of the requirements under Article III hereof. Agent and
each Lender agrees to execute such documents or take such actions, at the sole
cost and expense of the Borrower and Guarantors, as reasonably necessary to
evidence that the Obligations have been cured and reinstated, as applicable, in
accordance with the terms hereof. 

Article VI

Representation and Warranties.

The Borrower and each Guarantor hereby represents and warrants to the Agent and
the Lenders, as of the Third Amendment Effective Date, that

(a) the representations and warranties set forth in the other Loan Documents, in
the case of the Third Amendment Effective Date, after giving effect to this
Amendment, the ABL Amendment, the Solus Amendment, the 2017 Notes Indenture, the
ABL Intercreditor Amendment and the ABL-Notes Intercreditor Agreement are true
and correct in all material respects (it being understood that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Change” or similar language shall be true and correct in all respects
after giving effect to any such qualification therein) with the same effect as
though made on and as of such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date);



6

--------------------------------------------------------------------------------

 

 

 

(b) no Default or Event of Default exists and is continuing on the Third
Amendment Effective Date, after giving effect to this Amendment, the
transactions contemplated hereby, the ABL Amendment, the Solus Amendment and the
ABL-Notes Intercreditor Agreement on such date;

(c)(i) it has the requisite corporate or limited liability company power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended hereby) to which it is a
party, (ii) the execution, delivery and performance by the Borrower and
Guarantors of this Amendment has been duly approved by all necessary corporate
or limited liability company action and does not (A) violate any material
provision of federal, state, or local law or regulation applicable to any Loan
Party or its Subsidiaries, the Governing Documents of any Loan Party or its
Subsidiaries, or any order, judgment or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries, (B)
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under any Material Contract of any Loan Party or its
Subsidiaries (other than those Material Contracts referenced in (C) below)
except to the extent that any such conflict, breach or default could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change, (C) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under the Existing ABL Credit
Agreement, any Intercreditor Agreement, or the 2017 Notes Indenture, in each
case after giving effect to this Amendment, the ABL Amendment, the Solus
Amendment, the 2017 Notes Indenture, the ABL Interecreditor Amendment and the
ABL-Notes Intercreditor Agreement on such date,  (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Collateral Liens or Permitted Liens, after
giving effect to this Amendment, the ABL Amendment, the Solus Amendment, the
2017 Notes Indenture and the ABL-Notes Intercreditor Agreement on such date, or
(E) require any approval of any Loan Party’s interestholders or any approval or
consent of any Person under any Material Contract of any Loan Party, other than
consents or approvals that have been obtained and that are still in force and
effect and except, in the case of Material Contracts (other than any of the
agreements described in subclause (C) above, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change);

(d)this Amendment (i) has been duly executed and delivered by the Borrower and
each Guarantor and (ii) is the legal, valid and binding obligation of the
Borrower and each Guarantor, enforceable against the Borrower and each Guarantor
in accordance with its terms, and is in full force and effect, except to the
extent that (A) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights or general principles of equity
or (B) the availability of the remedies of specific performance or injunctive
relief are subject to the discretion of the court before which any proceeding
therefor may be brought; and

(e)the Loan Parties, taken as whole, after giving effect to this Amendment, the
incurrence of the obligations under the 2017 Notes Indenture and the 2017 Notes
and the consummation of the transactions contemplated hereby and thereby, are
Solvent.

Article VII

Release

The Borrower and each Guarantor (on behalf of itself and its Affiliates) and its
successors-in-title, legal representatives and assignees and, to the extent the
same is claimed by right of, through or under the Borrower or any Guarantor, for
its past, present and future employees, agents, representatives, officers,
directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and

7

--------------------------------------------------------------------------------

 

 

 

discharged, the Agent and each of the Lenders, and the Agent’s and each other
Lender’s respective successors-in-title, legal representatives and assignees,
past, present and future officers, directors, affiliates, shareholders,
trustees, agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (each a “Releasee” and collectively hereinafter
the “Releasees” or the “Lender Parties”), from any and all manner of action and
actions, cause and causes of action, claims, charges, demands, counterclaims,
suits, reckonings, controversies, damages, judgments, expenses, executions,
liens, claims of liens, claims of costs, penalties, attorneys’ fees, or any
other compensation, recovery or relief on account of any liability, obligation,
demand or cause of action of whatever nature, whether in law, equity or
otherwise (including, without limitation, any so called “lender liability”
claims, interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, or any claims arising under 11 U.S.C. §§
541-550 or any claims for avoidance or recovery under any other federal, state
or foreign law equivalent), whether known or unknown, fixed or contingent, joint
and/or several, secured or unsecured, due or not due, primary or secondary,
liquidated or unliquidated, contractual or tortious, direct, indirect, or
derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, now existing, heretofore existing or which may heretofore accrue
against any of the Lender Parties solely in their capacities as such under the
Loan Documents, whether held in a personal or representative capacity, and which
are based on any act, fact, event or omission or other matter, cause or thing;
in each case of the foregoing occurring at or from any time prior to and
including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to the Agreement or any other Loan Document and the
transactions contemplated thereby, except for the duties and obligations
expressly set forth in this Amendment or the other Loan Documents (each, a
“Claim” and collectively, the “Claims”).  Each Releasing Party further hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised stipulates and agrees with
respect to all Claims, that it hereby waives any and all provisions, rights, and
benefits conferred by any state or federal law of the United States, or any
principle of common law, including, without limitation, the benefit of the
provisions of Section 1542 of the Civil Code of California, which provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every Claim released hereunder, the Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of California), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

The Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  The Borrower and each Guarantor
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. 

The Borrower and each Guarantor, for itself and on behalf of its successors,
assigns, and officers, directors, employees, agents and attorneys, and any
Person acting for or on behalf of, or claiming through it, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each

8

--------------------------------------------------------------------------------

 

 

 

Releasee above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any claim released,
remised and discharged by such Person pursuant to the above release.

Article VIII

Lender’s Rights

In the event that the Borrower or any Guarantor (or any of their Subsidiaries)
enters into any agreement or other arrangement to pay a fee or other
consideration to induce the ABL Agent or any lender under any ABL Loan Document
(each an “ABL Lender Party”) or the Solus Agent or any lender under the Solus
Loan Document  (each a “Solus Lender Party”), to agree to any request for a
waiver, amendment, consent or other similar arrangement under any ABL Loan
Document or Solus Loan Document, as applicable, with respect to the Third
Amendment Effective Date Transactions (each a “Request”), the Lenders shall be
entitled to receive fees or other consideration in an equivalent amount,
expressed as a percentage of the loans or commitments held by such ABL Lender
Party or Solus Lender Party, to that which has been granted in connection with
such Request; provided that the aggregate amount of such fees (together with the
amount required to be paid to the Lenders in any fee letter in connection with
this Amendment or other written arrangement between the Borrower or any
Guarantor and the Lenders or the Agent) shall not exceed the greater of (a) the
amount required to be paid to the Lenders in any fee letter in connection with
this Amendment or other written arrangement between the Borrower or any
Guarantor and the Lenders or the Agent, expressed as a percentage of the loans
or commitments held by the Lenders and (b) the highest amount of the fees
payable to any ABL Lender Party or Solus Lender Party, expressed as a percentage
of the loans or commitments held by such ABL Lender Party or Solus Lender Party.

Article IX

Miscellaneous

Section 9.1.Acknowledgment.  The Borrower and each Guarantor hereby acknowledges
and reaffirms (a) all of its obligations and duties under the Loan Documents,
and (b) that the Agent, for the ratable benefit of the Lender Group, has, and
shall continue to have after the effectiveness of this Amendment, valid,
perfected Liens in the Collateral as required under the Loan Documents (other
than (i) in respect of Vehicles that are subject to a certificate of title and
as to which the Agent has elected not to note its Lien on the applicable
certificate of title, (ii) Commercial Tort Claims  and letter-of-credit rights
that are not required to be perfected by the terms of the Security Agreement and
(iii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11 of the Credit Agreement).

Section 9.2.Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of Agent or any Lender
under the Loan Documents, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect except that, on and after
the Third Amendment Effective Date, each reference to the Credit Agreement in
the Loan Documents shall mean and be a reference to the Credit Agreement as
amended by this Amendment.  Nothing herein shall be deemed to entitle any
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Documents in similar or different circumstances.  This

9

--------------------------------------------------------------------------------

 

 

 

Amendment is a Loan Document executed pursuant to the Credit Agreement and shall
be construed, administered and applied in accordance with the terms and
provisions thereof.

Section 9.3.Costs and Expenses.  The Borrower shall pay to the Agent all of the
Agent’s reasonable and documented out-of-pocket costs and expenses (including,
without limitation, the reasonable and documented fees and expenses of its
counsel, which counsel may include any local counsel deemed necessary, search
fees, filing and recording fees, documentation fees, appraisal fees, travel
expenses, and other fees) arising in connection with the preparation, execution,
and delivery of this Amendment and all related documents, as well as the
implementation of the Third Amendment Effective Date Transactions, including
without limitation, effecting such transactions pursuant to cases under Chapter
11 of the Bankruptcy Code.  All such fees and expenses owed to Skadden, Arps,
Slate, Meagher & Flom LLP, a limited liability partnership, and incurred on or
before the date of execution of this Amendment shall be paid promptly upon
execution hereof  but, in any event, with three (3) Business Days following
receipt of a reasonably detailed invoice for such costs and expenses.

Section 9.4.Limited Effect.  In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Credit
Agreement, the terms and provisions of this Amendment shall govern.  In all
other respects, the Credit Agreement, as amended and supplemented hereby, shall
remain in full force and effect.

Section 9.5.Counterparts; Effectiveness.  This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original.  All
such counterparts, taken together, shall constitute but one and the same
Amendment.  This Amendment shall become effective upon the execution of a
counterpart of this Amendment by each of the parties hereto and satisfaction of
each of the other conditions precedent set forth in Article III hereof.  This
Amendment is a Loan Document and is subject to all the terms and conditions, and
entitled to all the protections, applicable to Loan Documents
generally.  Delivery of an executed counterpart of this Amendment by
telefacsimile or .pdf shall be equally effective as delivery of a manually
executed counterpart.

Section 9.6.Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. 
Section 12 of the Credit Agreement IS incorporated herein by reference MUTATIS
MUTANDIS.

Section 9.7.Reaffirmation of Guaranties.  Each of the undersigned Guarantors and
Grantors hereby reaffirms and agrees that (a) the Guaranty, the Security
Agreement and the Loan Documents to which it is a party shall remain in full
force and effect (including, without limitation, any security interests granted
therein) after this Amendment is consummated as if consummated contemporaneously
therewith, (b) nothing in the Loan Documents to which it is a party obligates
the Agent or the Lenders to notify such Guarantor or Grantor of any changes in
the financial accommodations made available to the Loan Parties or to seek
reaffirmations of the Loan Documents to which such Guarantor or Grantor is a
party; and (c) no requirement to so notify such Guarantor or Grantor or to seek
such Guarantor’s or Grantor’s reaffirmation in the future shall be implied by
this Section 9.7.

Section 9.8.Headings.  The headings and numbers set forth in this Amendment are
for convenience only and shall not limit or otherwise affect the meaning hereof.

Section 9.9.Termination. This Agreement shall terminate if the Third Amendment
Effective Date has not occurred on or before September 5, 2017 (or such later
date as may be agreed to by the Required Lenders in writing (which may be
through email)).



10

--------------------------------------------------------------------------------

 

 

 

Section 9.10.Amendment and Restatement. Each of the parties hereto acknowledges
and agrees that upon execution and delivery of this Amendment, this Amendment
amends, restates, supersedes and replaces the Original Amendment No. 3 in its
entirety. This Amendment constitutes an amendment and restatement of the
Original Amendment No. 3 and is not, and is not intended by the parties to be, a
novation of the Original Amendment No. 3.

 



[Remainder of this page intentionally left blank]

 



11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

 

 

 

 

 

JACK COOPER HOLDINGS CORP.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

AUTO HANDLING CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

JACK COOPER LOGISTICS, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

JACK COOPER TRANSPORT COMPANY, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

PACIFIC MOTOR TRUCKING COMPANY

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 





[Signature Page to Amended and Restated Amendment No. 3]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

JACK COOPER SPECIALIZED TRANSPORT, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

AUTO EXPORT SHIPPING, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

AXIS LOGISTIC SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

JACK COOPER CT SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

JACK COOPER RAIL AND SHUTTLE, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 





[Signature Page to Amended and Restated Amendment No. 3]

 

--------------------------------------------------------------------------------

 

 

 

 

 

CARPILOT, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

Chief Executive Officer

 

 

 

 





[Signature Page to Amended and Restated Amendment No. 3]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

MSDC JC INVESTMENTS, LLC,  as Agent and Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 





[Signature Page to Amended and Restated Amendment No. 3]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 



[Signature Page to Amended and Restated Amendment No. 3]

 

--------------------------------------------------------------------------------

 

 

Annex A

Amendments

See attached.

 

 





 

 

30188106

1021245.081077953.04A-CHISR02A - MSW

1717

--------------------------------------------------------------------------------

 

 

CONFORMED THROUGH AMENDMENT NO. 2 TO CREDIT AGREEMENT DATED AS OF OCTOBER 28,
2016.  THIS DOCUMENT IS BEING PROVIDED SOLELY FOR EASE OF REVIEW AND
CONVENIENCE.  KING & SPALDING LLP MAKES NO REPRESENTATION OR WARRANTY AS TO THE
ACCURACY OF THIS DOCUMENT; PARTIES SHOULD RELY SOLELY ON THEIR REVIEW OF THE
ACTUAL CREDIT AGREEMENT, AS AMENDED.Annex A to Amendment No.3 to Credit
Agreement

 

 

 

 

 

 

 

 

CREDIT AGREEMENT

 

 

by and among

 

JACK COOPER HOLDINGS CORP.,

as Borrower,

 

 

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

MSDC JC INVESTMENTS, LLC

as Agent

 

 

Dated as of March 31, 2015

 

 

 

 

 

 

 



 

 

30188106

1021245.081077953.04A-CHISR02A - MSW

1818

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

1.

DEFINITIONS AND CONSTRUCTION.


1

 

1.1

Definitions


1

 

1.2

Accounting Terms


1

 

1.3

Code


1

 

1.4

Construction


1

 

1.5

Schedules and Exhibits


2

2.

LOANS AND TERMS OF PAYMENT.


2

 

2.1

Term Loans


2

 

2.2

[Reserved]

2 3

 

2.3

Borrowing Procedures and Settlements


3

 

2.4

Payments; Reductions of Commitments; Prepayments


3

 

2.5

Promise to Pay


10

 

2.6

Interest Rates: Rates, Payments, and Calculations


10

 

2.7

Crediting Payments


11

 

2.8

[Reserved]


11

 

2.9

[Reserved]


11

 

2.10

[Reserved]


11

 

2.11

[Reserved]


11

 

2.12

Interest Payment Dates; LIBOR.


11

 

2.13

Capital Requirements


13

3.

CONDITIONS; TERM OF AGREEMENT.

13 14

 

3.1

Conditions Precedent to the Extension of Credit


14

 

3.2

Maturity

14 15

 

3.3

Effect of Maturity

14 15

4.

REPRESENTATIONS AND WARRANTIES.

14 15

 

4.1

Due Organization and Qualification; Subsidiaries


15

 

4.2

Due Authorization; No Conflict

15 16

 

4.3

Governmental Consents

16 17

 

4.4

Binding Obligations; Perfected Liens

16 17

 

4.5

Title to Assets; No Encumbrances

16 17

 

4.6

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

17 18

 

4.7

Litigation

17 18

 

4.8

Compliance with Laws

17 18

 

4.9

No Material Adverse Change

18 19

 

4.10

Fraudulent Transfer

18 19

 

4.11

Employee Benefits

18 19

 

4.12

Environmental Condition

18 19

 

4.13

Intellectual Property

18 20

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

4.14

Leases

19 20

 

4.15

Deposit Accounts and Securities Accounts

19 20

 

4.16

Complete Disclosure

19 20

 

4.17

Material Contracts

19 20

 

4.18

Patriot Act

19 21

 

4.19

Indebtedness

20 21

 

4.20

Payment of Taxes

20 21

 

4.21

Margin Stock

20 21

 

4.22

Governmental Regulation

20 21

 

4.23

OFAC

20 22

 

4.24

Employee and Labor Matters

21 22

 

4.25

[Reserved]

21 22

 

4.26

Notes Documents and ABL Loan Documents

21 22

 

4.27

Guarantors

21 23

 

4.28

Obligations Constitute ABL Obligations

22 23

 

4.29

[Reserved]

22 23

 

4.30

[Reserved]

22 23

 

4.31

ERISA

22 23

5.

AFFIRMATIVE COVENANTS.

22 23

 

5.1

Financial Statements, Reports, Certificates

22 23

 

5.2

Collateral Reporting

22 24

 

5.3

Existence

23 24

 

5.4

Maintenance of Properties

23 24

 

5.5

Taxes

23 24

 

5.6

Insurance

23 24

 

5.7

Inspection

24 25

 

5.8

Compliance with Laws

24 25

 

5.9

Environmental

24 25

 

5.10

[Reserved]

25 26

 

5.11

Formation of Subsidiaries

25 26

 

5.12

Further Assurances

26 27

 

5.13

Lender Meetings

26 27

 

5.14

[Reserved]

26 28

 

5.15

Location of Inventory and Equipment

26 28

 

5.16

ERISA Matters. Furnish to Agent

27 28

 

5.17

Post-Closing Obligations

28 29

6.

NEGATIVE COVENANTS.

28 29

 

6.1

Indebtedness

28 29

 

6.2

Liens

29 30

 

6.3

Restrictions on Fundamental Changes

30 31

 

6.4

Disposal of Assets

30 32

 

6.5

Change Name

31 32

 

6.6

Nature of Business

31 32

 

6.7

Prepayments and Amendments

31 32

 

6.8

[Reserved]

32 34

vii

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

6.9

Restricted Junior Payments

32 34

 

6.10

Accounting Methods

34 36

 

6.11

Investments; Controlled Investments34. Modify or change its fiscal year or its
method of accounting (other than as may be required to conform to GAAP)


36

 

6.12

Transactions with Affiliates

34 37

 

6.13

Use of Proceeds

35 39

 

6.14

Limitation on Issuance of Stock

36 39

 

6.15

[Reserved]

36 39

 

6.16

[Reserved]

36 39

 

6.17

Inventory and Equipment with Bailees

36 39

 

6.18

ERISA

36 40

7.

[RESERVED].

36 40

8.

EVENTS OF DEFAULT.

36 40

 

8.1

Payments

37 40

 

8.2

Covenants

37 40

 

8.3

Judgments

37 41

 

8.4

Voluntary Bankruptcy, etc

38 41

 

8.5

Involuntary Bankruptcy, etc

38 41

 

8.6

Restraint of Business

38 42

 

8.7

Default Under Other Agreements

38 42

 

8.8

Representations, etc

39 42

 

8.9

Guaranty

39 43

 

8.10

Security Documents

39 43

 

8.11

Loan Documents

39 43

 

8.12

ERISA

39 43

9.

RIGHTS AND REMEDIES.

40 43

 

9.1

Rights and Remedies

40 43

 

9.2

Remedies Cumulative

40 45

10.

WAIVERS; INDEMNIFICATION.

41 45

 

10.1

Demand; Protest; etc

41 45

 

10.2

The Lender Group’s Liability for Collateral

41 45

 

10.3

Indemnification

41 45

11.

NOTICES.

42 46

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.

43 47

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

45 49

 

13.1

Assignments and Participations

45 49

 

13.2

Successors

51 57

14.

AMENDMENTS; WAIVERS.

51 57

viii

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

14.1

Amendments and Waivers

51 57

 

14.2

Replacement of Certain Lenders

53 59

 

14.3

No Waivers; Cumulative Remedies

54 59

15.

AGENT; THE LENDER GROUP.

54 60

 

15.1

Appointment and Authorization of Agent

54 60

 

15.2

Delegation of Duties

55 61

 

15.3

Liability of Agent

55 61

 

15.4

Reliance by Agent

55 61

 

15.5

Notice of Default or Event of Default

56 61

 

15.6

Credit Decision

56 62

 

15.7

Costs and Expenses; Indemnification

57 62

 

15.8

[Reserved]

57 63

 

15.9

Successor Agent

57 63

 

15.10

Lender in Individual Capacity

58 64

 

15.11

Collateral Matters

58 64

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments

60 66

 

15.13

Agency for Perfection

60 67

 

15.14

Payments by Agent to the Lenders

61 67

 

15.15

Concerning the Collateral and Related Loan Documents

61 67

 

15.16

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

61 67

 

15.17

Several Obligations; No Liability

62 69

16.

WITHHOLDING TAXES.

62 69

 

16.1

Generally

62 69

 

16.2

Exemptions

63 69

 

16.3

Reductions

65 72

 

16.4

Refunds

66 73

 

16.5

Excluded Taxes

66 73

17.

GENERAL PROVISIONS.

66 73

 

17.1

Effectiveness

66 73

 

17.2

Section Headings

66 73

 

17.3

Interpretation

66 73

 

17.4

Severability of Provisions

67 73

 

17.5

[Reserved]

67 74

 

17.6

Debtor-Creditor Relationship

67 74

 

17.7

Counterparts; Electronic Execution

67 74

 

17.8

Revival and Reinstatement of Obligations

67 74

 

17.9

Confidentiality

68 75

 

17.10

Lender Group Expenses

69 76

 

17.11

Survival

69 76

 

17.12

Patriot Act

69 76

 

17.13

Integration

70 77

 

17.14

[Reserved]

70 77

 

17.15

[Reserved]

70 77

viv

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

17.16

Intercreditor Agreements

70 77

 

 

 

EXHIBITS AND SCHEDULES

Exhibit A-1

Form of Assignment and Acceptance

Exhibit A-2

Form of Affiliated Lender Assignment and Assumption

Exhibit C-1

Form of Compliance Certificate

Exhibit 3.1(h)

Form of Officer’s Certificate

Exhibit 3.1(k)

Form of Solvency Certificate

 

 

Schedule A-2

Authorized Persons

Schedule C-1

Commitment

Schedule P-1

Permitted Collateral Liens

Schedule P-2

Permitted Investments

Schedule P-3

Permitted Liens

Schedule R-1

Real Property Collateral

Schedule 1.1

Definitions

Schedule 3.1

Conditions Precedent

Schedule 4.1(b)

Capitalization of Borrower and its Subsidiaries

Schedule 4.6(a)

States of Organization

Schedule 4.6(b)

Chief Executive Offices

Schedule 4.6(c)

Organizational Identification Numbers

Schedule 4.6(d)

Commercial Tort Claims

Schedule 4.7(a)

Litigation – Material Adverse Change

Schedule 4.7(b)

Litigation

Schedule 4.11

Employee Benefits

Schedule 4.13

Intellectual Property

Schedule 4.15

Deposit Accounts and Securities Accounts

Schedule 4.17

Material Contracts

Schedule 4.19

Indebtedness

Schedule 4.24

Employee and Labor Matters

Schedule 4.31

ERISA Matters

Schedule 5.1

Financial Statements, Reports, Certificates

Schedule 5.2

Collateral Reporting

Schedule 5.17

Post-Closing Obligations

Schedule 6.6

Nature of Business

Schedule 6.12

Agreements – Transactions with Affiliates

 

 



vv

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of March 31, 2015,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), MSDC JC INVESTMENTS, LLC (“MSDC”), as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
JACK COOPER HOLDINGS CORP., a Delaware corporation (“Borrower”).  

RECITAL

In consideration of the mutual conditions and agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, Lenders, Agent, and Borrower hereby agrees as follows:

DEFINITIONS AND CONSTRUCTION.

Definitions

. Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.

Accounting Terms

. All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided,  however, that if Borrower notifies Agent that
Borrower requests an amendment to any provision hereof to eliminate the effect
of any Accounting Change occurring after the date hereof or in the application
thereof on the operation of such provision (or if Agent notifies Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Agent and Borrower agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrower after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until any such amendments have been agreed
upon, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto.

Code

. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided,  however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

Construction

. Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,”

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (a) the payment or
repayment in full in immediately available funds of (i) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Loans, (ii) all
Lender Group Expenses that have accrued and are unpaid regardless of whether
demand has been made therefor, (iii) all fees or charges that have accrued
hereunder or under any other Loan Document and are unpaid and (b) the receipt by
Agent of cash collateral in order to secure any other contingent Obligations for
which a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including reasonable and documented attorneys fees and out-of-pocket legal
expenses of outside counsel), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations. Any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

Schedules and Exhibits

. All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

LOANS AND TERMS OF PAYMENT.

Term Loans

.

Subject to the terms and conditions hereof, the Lenders severally, not jointly
or jointly and severally, agree to make term loans to Borrower (the “Loans”) on
the Closing Date in an amount for each Lender equal to the amount of the
Commitment of such Lender. Borrower agrees to pay each Lender party to this
Agreement on the Closing Date, upon the funding of the Loans, as compensation
for the funding of such Lender’s Loans, fees set forth in the Fee Letter.



232

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Amounts borrowed pursuant to this Section 2.1 and repaid may not be reborrowed.
The outstanding principal amount of the Loan, together with interest accrued and
unpaid thereon, shall constitute Obligations and shall be due and payable on the
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

[Reserved]

.

Borrowing Procedures and Settlements

.

Procedure for Borrowing. An Authorized Person of Borrower shall deliver to Agent
a written request no later than 10:00 a.m. (New York time) one Business Day
prior to the Closing Date specifying (i) the amount of the Borrowing, (ii) the
requested date of the Borrowing, which shall be a Business Day (iii) the
location and number of the account to which funds are to be disbursed, and
certifying the conditions precedent set forth in Section 3.1 have been
satisfied.

Making of Loans. Upon receipt of the borrowing request described in Section
2.3(a), Agent shall promptly notify each Lender thereof.  Not later than 2:00
p.m., New York City time (or, if later, promptly following the satisfaction of
the conditions precedent set forth in Section 3.1), on the Closing Date, Lender
shall make available to Borrower an amount in immediately available funds equal
to the Loan to be made by such Lender.

Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register at one of its offices in New York a copy of each assignment and
assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and the principal amounts showing the principal amount
of the Loan owing to each Lender, and the interests therein of each Lender, from
time to time (the “Register”) and the Register shall, absent manifest error,
conclusively be presumed to be correct and accurate, and Borrower, Agent, and
each Lender shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. Notwithstanding anything to the contrary, any assignment of any Loan
shall be effective only upon appropriate entries with respect thereto being made
in the Register. The Register shall be available for inspection by Borrower,
Agent and any Lender (solely with respect to its Loans), at any reasonable time
and from time to time upon reasonable prior notice. This Section 2.3(c) shall be
construed so that the Loans are at all times maintained in “registered form”
within the meanings of Sections 163(f), 871(h)(2) and 881(c)(2) of the IRC and
the Treasury Regulations thereunder.

Payments; Reductions of Commitments; Prepayments

.

Payments by Borrower.  



233

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Except as otherwise expressly provided herein, all payments by Borrower shall be
made to Agent for the account of the Lender Group and shall be made in
immediately available funds, no later than 2:00 p.m. (New York time) on the date
specified herein. Any payment received by Agent later than 2:00 p.m. (New York
time) shall be deemed to have been received (unless Agent, in its sole
discretion, elects to credit it on the date received) on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the interest rate then applicable to the Loans for each day from the date
such amount is distributed to such Lender until the date repaid.

Apportionment and Application.

So long as no Application Event has occurred and is continuing, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Obligation to which a particular fee or expense
relates. All payments to be made hereunder by Borrower shall be remitted to
Agent and all (subject to Section 2.4(b)(iv)) such payments, and all proceeds of
Collateral received by Agent, shall be applied, so long as no Application Event
has occurred and is continuing, to reduce the balance of the Loans outstanding
and, thereafter, to Borrower or such other Person entitled thereto under
applicable law.

At any time that an Application Event has occurred and is continuing, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:



234

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

second, to pay any fees or premiums then due to Agent under the Loan Documents
until paid in full,

third, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

fourth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

fifth, ratably, to pay interest accrued in respect of the Loans  until paid in
full,

sixth, ratably to pay the principal of all Loans until paid in full,

seventh, to pay any other Obligations, and

eighth, to Borrower or such other Person entitled thereto under applicable law.

Agent promptly shall distribute to each Lender, pursuant to the applicable wire
instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).

In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation means
payment in cash or immediately available funds of all

235

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

amounts owing on account of such type of Obligation, including interest accrued
after the commencement of any Insolvency Proceeding (or which would have accrued
but for the commencement of such Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements, irrespective of whether any of
the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of Section
2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall control
and govern, and if otherwise, then the terms and provisions of this Section 2.4
shall control and govern.

Reduction of Commitments. The Commitments shall automatically terminate upon the
making of the Loans on the Closing Date and, in any event, not later than 5:00
p.m., New York City time, on April 2, 2015.

Prepayments.

Optional Prepayments. Borrower may voluntarily prepay the Loans at any time in
whole or in part; provided that such prepayment shall be accompanied by accrued
and unpaid interest thereon and (i) in the case of any prepayments made with the
proceeds of an IPO the Adjusted Applicable Premium and (A) on or prior to the
first anniversary of the Closing Date, a prepayment premium of 5.00% of the
aggregate principal amount of the Loans so prepaid, (B) after the first
anniversary of the Closing Date and on or prior to the 18-month anniversary of
the Closing Date, a prepayment premium of 2.5% and (C) after the 18-month
anniversary of the Closing Date, without premium or penalty and (ii) in the case
of any other prepayments pursuant to this clause (d)(i), the Applicable Premium.

Mandatory Offers of Prepayments.  

Change of Control.  Upon the occurrence of a Change of Control, Borrower shall
make an Offer to Prepay and each Lender will have the right to require Borrower
to prepay all or any part of the outstanding principal amount of the Loans owing
to such Lender, together with the Applicable Premium and any accrued and unpaid
interest to but not

236

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

including the Prepayment Date pursuant to an Offer to Prepay. Subject to Section
2.4(e)(ii) below, on the Prepayment Date, Borrower shall, to the extent lawful,
(A) prepay the Loans (or the portion thereof), together with the Applicable
Premium and any accrued and unpaid interest of each Lender that has accepted the
Offer for Prepayment, and (B) otherwise comply with Section 2.4(e). An Offer to
Prepay shall be made no earlier than 10 Business Days in advance of a Change of
Control and no later than the date of such Change of Control and, if made before
the occurrence of the Change of Control, may be conditional upon such Change of
Control, if a definitive agreement is in place for the Change of Control at the
time of making the Offer to Prepay.

Asset Sales.  Subject to the Intercreditor Agreements, the 2017 Notes Indenture
(in effect on the date hereofThird Amendment Effective Date) and the Existing
ABL Credit Agreement (in effect on the date hereof) and subject to each of the
terms and conditions of this Section 2.4(d)(ii)(2), on the date of receipt by
Borrower or any of its Subsidiaries of Net Cash Proceeds from any Asset Sale,
Borrower shall make an Offer to Prepay and each Lender will have the right to
require Borrower to prepay the outstanding principal amount of the Loans owing
to such Lender together with any accrued and unpaid interest to but not
including the Prepayment Date pursuant to an Offer to Prepay, in an amount equal
to the Net Cash Proceeds received from such Asset Sale. Subject to Section
2.4(e)(ii) below, on the Prepayment Date, Borrower shall, to the extent lawful,
(A) prepay the Loans (or the portion thereof), together with any accrued and
unpaid interest of each Lender that has accepted the Offer for Prepayment, and
(B) otherwise comply with Section 2.4(e);  provided, Borrower or any of its
Subsidiaries, may, within 365 days after receipt of such Net Cash Proceeds,
apply such Net Cash Proceeds to an Investment permitted under this Agreement in
(a) any one or more businesses (provided that such Investment in any business is
in the form of the acquisition of capital Stock and results in Borrower or any
of its Subsidiaries, as the case may be, owning an amount of the capital Stock
of such business such that it constitutes a Subsidiary of Borrower, (b)
properties, (c) capital expenditures or (d) other assets that, in each of (a),
(b), (c) and (d), replace the businesses, properties and assets that are the
subject of such Asset Sale or are used or useful in

237

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

the Permitted Business (clauses (a), (b), (c) and (d) together, the “Additional
Assets”); provided further that to the extent that the assets that were subject
to the Asset Sale constituted ABL Priority Collateral (as defined in the
ABL-Notes Intercreditor Agreement), such Additional Assets shall also constitute
ABL Priority Collateral (and Borrower or its Subsidiaries, as the case may be,
shall promptly take such action (if any) as may be required to cause that
portion of such Investment constituting ABL Priority Collateral to be added to
the ABL Priority Collateral securing the Obligations. For purposes of the
foregoing and determining whether assets subject to an Asset Sale constitute ABL
Priority Collateral, the sale or other disposition of Stock of a Person shall be
treated as a sale or other disposition of assets of such Person and assets sold
shall be allocated between Notes Priority Collateral and ABL Priority Collateral
(as each such term is defined in the ABL-Notes Intercreditor Agreement) in
accordance with Section 3.5(c) of the ABL-Notes Intercreditor Agreement, as if
the allocation therein would apply to such Asset Sale.

Pursuant to the first proviso of this subclause (2), a binding commitment shall
be treated as a permitted application of the Net Cash Proceeds from the date of
such commitment so long as Borrower or any of its Subsidiaries enters into such
commitment with the good faith expectation that such Net Cash Proceeds will be
applied to satisfy such commitment within 180 days of such commitment; provided,
that if such commitment is later terminated or cancelled prior to the
application of such Net Cash Proceeds, then such Net Cash Proceeds shall
constitute Excess Proceeds.

Any Net Cash Proceeds from the Asset Sales covered by this subclause (2) that
are not invested or applied as provided and within the time period set forth
above will be deemed to constitute “Excess Proceeds” and within 15 business days
after the aggregate amount of Excess Proceeds exceeds $5,000,000, Borrower shall
make an Offer to Prepay an amount equal to the Excess Proceeds. To the extent
that the aggregate amount of Loans that are accepted for prepayment pursuant to
an Offer to Prepay is less than the Excess Proceeds, Borrower may use any
remaining Excess Proceeds for any purpose not otherwise prohibited by this
Agreement. Upon completion of any such Asset Sale Offer, the amount of Excess
Proceeds shall

238

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

be reset at zero.  After Borrower or any of its Subsidiaries has applied the Net
Cash Proceeds from any Asset Sale of any Collateral as provided in, and within
the time periods required by, this clause (2), Borrower may use the balance of
such Net Cash Proceeds, if any, from such Asset Sale of Collateral for any
purpose not prohibited by the terms of this Agreement.

Indebtedness.  On the date of the incurrence of any Indebtedness not permitted
under this Agreement, Borrower shall make an Offer to Prepay and each Lender
will have the right to require Borrower to prepay all or any part of the
outstanding principal amount of the Loans owing to such Lender, together with
the Applicable Premium and any accrued and unpaid interest to but not including
the Prepayment Date pursuant to an Offer to Prepay. Subject to Section
2.4(e)(ii) below, on the Prepayment Date, Borrower shall, to the extent lawful,
(A) prepay the Loans (or the portion thereof), together with the Applicable
Premium and any accrued and unpaid interest of each Lender that has accepted the
Offer for Prepayment, and (B) otherwise comply with Section 2.4(e). The
provisions of this Section do not constitute consent to the incurrence of any
Indebtedness by Borrower or any of its Subsidiaries.

Prepayments on Acceleration. Any payments made due to an acceleration of the
Obligations pursuant to Section 9 herein (regardless of whether actually made
prior to the Maturity Date) shall be accompanied by accrued and unpaid interest
and the Applicable Premium.

Offer to Prepay.  

In the event that Borrower shall be required to commence an Offer to Prepay
pursuant to Section 2.4(d)(ii), Borrower shall follow the procedures specified
below:

Unless otherwise required by applicable law, an Offer to Prepay shall specify an
Expiration Date of the Offer to Prepay, which shall be, subject to any contrary
requirements of applicable law, not less than 10 days or more than 30 days after
the date of mailing of such Offer, and a Prepayment Date for prepayment of the
Loans shall be within 60 days after the Expiration Date. On the Prepayment Date,
Borrower shall prepay the aggregate principal amount of Loans required to be
prepaid pursuant to Section 2.4(d) 

239

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

hereof (the “Offer Amount”), or if less than the Offer Amount has been accepted
for prepayment, all Loans accepted for prepayment in response to the Offer to
Prepay. If the Prepayment Date is on or after the interest record date and on or
before the related interest payment date, any accrued and unpaid interest, if
any, shall be paid to the applicable Lender.

On the Prepayment Date, Borrower shall, to the extent lawful, (i) prepay the
Loans accepted for prepayment, together with any accrued and unpaid interest
and, if applicable, the Applicable Premium.

Any Offer to Prepay may, at Borrower’s discretion, be subject to the
satisfaction of one or more conditions precedent (including, in the case of an
Offer to Prepay made under Section 2.4(d)(ii)(1) or Section 2.4(d)(ii)(3), the
consummation of such Change of Control or incurrence of Indebtedness).  If
prepayment is subject to satisfaction of one or more conditions precedent, such
Offer to Prepay shall describe each such condition, and if applicable, shall
state that, in Borrower’s discretion, the Prepayment Date may be delayed until
such time as any or all such conditions shall be satisfied, or such prepayment
may not occur and such Offer to Prepay may be rescinded in the event that any or
all such conditions shall not have been satisfied by the stated Prepayment Date,
or by the Prepayment Date as so delayed.

Promise to Pay

. Borrower promises to pay the Obligations (including principal, interest, fees,
costs, and expenses) in full on the Maturity Date or, if earlier, on the date on
which the Obligations become due and payable pursuant to the terms of this
Agreement.  Borrower shall not be required to make any prepayments on the
principal of the Loans prior to the Maturity Date (or, if earlier, on the date
on which the Obligations become due and payable pursuant to the terms of this
Agreement) except as otherwise expressly required pursuant Section 2.4(d) and
upon acceleration of the Obligations in accordance with Section 9.1.

Interest Rates: Rates, Payments, and Calculations

.

Interest Rates. Except as provided in Section 2.6(c), all outstanding
Obligations shall bear interest at a rate per annum equal to the LIBOR Rate plus
7.00%.

[Reserved].

Default Rate. Upon the occurrence and during the continuation of an Event of
Default, all outstanding Obligations shall bear interest on the Daily Balance
thereof at a per annum rate equal to the greater of (i) the rate for 10-year
U.S. treasury notes from time to time above the per annum rate otherwise

2310

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

applicable pursuant to Section 2.6(a) and (ii) three percentage points above the
per annum rate otherwise applicable pursuant to Section 2.6(a).

Payment of Fees. All fees payable hereunder or under any of the other Loan
Documents, and all costs, expenses, and Lender Group Expenses payable hereunder
or under any of the other Loan Documents shall be due and payable, in arrears,
on the first day of each month at any time that Obligations are outstanding.

Computation. All interest and fees chargeable under the Loan Documents shall be
computed on the basis of a 360 day year, in each case, for the actual number of
days elapsed in the period during which the interest or fees accrue.

Intent to Limit Charges to Maximum Lawful Rate. In no event shall the interest
rate or rates payable under this Agreement, plus any other amounts paid in
connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided,  however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

Crediting Payments

. The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to an account designated by Agent from time to time (such
account, “Agent’s Account”) or unless and until such payment item is honored
when presented for payment. Should any payment item not be honored when
presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
2:00 p.m. (New York time). If any payment item is received into Agent’s Account
on a non-Business Day or after 2:00 p.m. (New York time) on a Business Day
(unless Agent, in its sole discretion, elects to credit it on the date
received), it shall be deemed to have been received by Agent as of the opening
of business on the immediately following Business Day.

[Reserved]

.  

[Reserved]

.  



2311

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

[Reserved]

.  

[Reserved]

.

Interest Payment Dates; LIBOR. 

(a)

(a)Interest Payment Dates. Interest on the Loans shall be payable on the
earliest of (i) the last day of the Interest Period applicable thereto, (ii) the
date on which all or any portion of the Obligations are accelerated pursuant to
the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof.

Funding Losses. Borrower shall indemnify, defend, and hold Agent and the Lenders
harmless against any loss, cost, or expense actually incurred by Agent or any
Lender as a result of the payment of any principal of any Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default) (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate.

[Reserved].

Special Provisions Applicable to LIBOR Rate.

The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate;
provided,  however, notwithstanding anything to the contrary set forth herein,
Borrower shall not be required to make any payments pursuant to this Section
2.12(d)(i) until the LIBOR Rate as adjusted pursuant hereto is in excess of
3.00% per annum. In any such event, the affected Lender shall give Borrower and
Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrower may, by notice to such affected Lender (A)
require such Lender to furnish to Borrower a statement

2312

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)). Borrower shall not be required to compensate
any Lender pursuant to this Section for additional or increased costs incurred
more than 180 days prior to the date that the such Lender notifies Borrower of
such changes in applicable law or in the reserve requirements giving rise to
such additional or increased costs and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
changes in applicable law or in the reserve requirements that are retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

In the event that any change in market conditions or any Change in Law shall at
any time after the date hereof, in the reasonable opinion of any Lender, make it
unlawful or impractical for such Lender to fund or maintain Loans at the LIBOR
Rate or to continue such funding or maintaining, or to determine or charge
interest rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrower and Agent promptly shall transmit the notice
to each other Lender and until such Lender determines that it would no longer be
unlawful or impractical to continue such funding or maintaining at the LIBOR
Rate, the reference to the “LIBOR Rate plus 7.00%” in Section 2.6(a) shall be
replaced with the “Prime Rate plus 6.00%”.

No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

Capital Requirements

.

If, after the date hereof, any Lender determines that (i) any Change in Law
regarding capital or reserve requirements for banks or bank holding companies,
or (ii) compliance by such Lender, or their respective parent bank holding
companies, with any guideline, request or directive of any Governmental
Authority regarding capital adequacy (whether or not having the force of law),
has the effect of reducing the return on such Lender’s or such holding
companies’ capital as a consequence of such Lender’s commitments hereunder to a
level below that which such Lender or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration such
Lender’s or such holding

2313

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

companies’ then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify Borrower and Agent thereof.
Following receipt of such notice, Borrower agrees to pay such Lender on demand
the amount of such reduction of return of capital as and when such reduction is
determined, payable within 30 days after presentation by such Lender of a
statement in the amount and setting forth in reasonable detail such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrower of such Change in Law giving rise to such reductions and of such
Lender’s intention to claim compensation therefor; provided further that if such
claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

[Reserved].

Notwithstanding anything herein to the contrary, the protection of
Sections 2.12(d) and 2.13 shall be available to each Lender (as applicable)
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, judicial ruling, judgment, guideline, treaty or other
change or condition which shall have occurred or been imposed, so long as it
shall be customary for issuing banks or lenders affected thereby to comply
therewith.

CONDITIONS; TERM OF AGREEMENT.

Conditions Precedent to the Extension of Credit

. The obligation of each Lender to make its extension of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the following conditions precedent, prior to or substantially
concurrently with the making of such extension of credit on the Closing Date:

The conditions precedent set forth on Schedule 3.1;

the representations and warranties of Borrower or its Subsidiaries contained in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified

2314

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

or modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects on such earlier date (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof)); and

no Default or Event of Default shall have occurred and be continuing on the date
of such extension of credit, nor shall either result from the making thereof.

Maturity

. This Agreement shall continue in full force and effect for a term ending on
October 18, 2018 (the “Maturity Date”).

Effect of Maturity

. On the Maturity Date, all of the Obligations immediately shall become due and
payable without notice or demand and Borrower shall be required to repay all of
the Obligations in full. No termination of the obligations of the Lender Group
(other than payment in full of the Obligations) shall relieve or discharge any
Loan Party of its duties, obligations, or covenants hereunder or under any other
Loan Document and Agent’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full. When all of the Obligations have been paid in full, Agent will, at
Borrower’s sole expense, deliver all possessory Collateral and execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date hereof and as of the Closing Date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects on such earlier date (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof)) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

Due Organization and Qualification; Subsidiaries

.

Borrower and each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and

2315

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

(iii) has all requisite organizational power and authority to own and operate
its properties, to carry on its business as now conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized capital Stock of Borrower and each of its Subsidiaries, by class,
and, as of the date hereof and the Closing Date, a description of the number of
shares of each such class that are issued and outstanding and, in the case of
Subsidiaries of Borrower, the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by Borrower. Other than
as described on Schedule 4.1(b), (i) there are no subscriptions, options,
warrants, or calls relating to any shares of any such Person’s capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument and (ii) neither Borrower nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Stock or any security convertible
into or exchangeable for any of its capital Stock. All of the outstanding
capital Stock of each such Subsidiary of Borrower has been validly issued and,
to the extent applicable, is fully paid and non-assessable.

Due Authorization; No Conflict

.

As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party, and the borrowing of the
Loans hereunder, have been duly authorized by all necessary action on the part
of such Loan Party.

As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party, and the borrowing of the
Loans hereunder, do not and will not (i) violate any material provision of
federal, state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, the Governing Documents of any Loan Party or its Subsidiaries, or
any order, judgment, or decree of any court or other Governmental Authority
binding on any Loan Party or its Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Collateral
Liens or Permitted Liens, or (iv) require any approval of any Loan Party’s
interestholders or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and

2316

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

effect and except, in the case of Material Contracts, for consents or approvals,
the failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.

Governmental Consents

. The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date or as of such later date as is permitted or
contemplated pursuant to the Loan Documents.

Binding Obligations; Perfected Liens

.

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

Subject to the completion of the actions set forth on Schedule 5.17, Agent’s
Liens are validly created, perfected (other than (i) in respect of Vehicles that
are subject to a certificate of title and as to which Agent has not caused its
Lien to be noted on the applicable certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms hereunder, are required to be
perfected), and (v) any Deposit Accounts and Securities Accounts not subject to
a Control Agreement as permitted by Section 6.11, and subject only to the filing
of financing statements and the recordation of the Mortgages, in each case, in
the appropriate filing offices), and, subject to the Intercreditor Agreements,
first priority Liens, subject only to Permitted Liens which are non-consensual
Permitted Liens, permitted purchase money Liens, or the interests of lessors
under Capital Leases and Liens described under clauses (a) (but only to the
extent any such Lien listed on Schedule P-3 is senior to Agent’s Lien on the
date hereof), (e), (p), (s), (t) and (u) of the definition of Permitted Liens
and clauses (a) and (c) of the definition of Permitted Collateral Liens (but, in
the case of clause (c), only to the extent any such Lien is senior to Agent’s
Lien on the date hereof).

Title to Assets; No Encumbrances

. Subject to Permitted Collateral Liens and Permitted Liens, Borrower and each
of its Subsidiaries has (a) good, marketable and legal title to (in the case of
fee interests in Real Property), (b) valid leasehold

2317

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Schedule 3.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby (or assets disposed of in the ordinary course of business, and
not with respect to any of the transactions contemplated hereby, prior to the
date hereof). All of such assets are free and clear of Liens except for
Permitted Collateral Liens and Permitted Liens.

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

.

As of the date hereof and as of the Closing Date, the name of (within the
meaning of Section 9-503 of the Code) and jurisdiction of organization of
Borrower and each of its Subsidiaries is set forth on Schedule 4.6(a).

As of the date hereof and as of the Closing Date, the chief executive office of
Borrower and each of its Subsidiaries is located at the address indicated on
Schedule 4.6(b).

As of the date hereof and as of the Closing Date, Borrower’s and each of its
Subsidiaries’ tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 4.6(c).

As of the date hereof and as of the Closing Date, neither Borrower nor any of
its Subsidiaries holds any commercial tort claims that exceed $500,000 in
amount, except as set forth on Schedule 4.6(d).

Litigation

.

Except as set forth on Schedule 4.7(a), there are no actions, suits, or
proceedings pending or, to the knowledge of Borrower, after due inquiry,
threatened in writing against Borrower or any of its Subsidiaries that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change.

Schedule 4.7(b) sets forth a complete and accurate description, with respect to
each of the actions, suits, or proceedings with asserted liabilities in excess
of, or that could reasonably be expected to result in liabilities in excess of,
$1,000,000 that, as of the date hereof and as of the Closing Date, is pending
or, to the knowledge of Borrower, after due inquiry, threatened in writing
against Borrower or any of its Subsidiaries, of, as of the date hereof and as of
the Closing Date, (i) the parties to such actions, suits, or proceedings, (ii)
the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status with respect to such actions, suits, or
proceedings, and (iv) whether any liability of Borrower and its Subsidiaries

2318

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

in connection with such actions, suits, or proceedings is covered by insurance.

Compliance with Laws

. Neither Borrower nor any of its Subsidiaries (a) is in violation of any
applicable laws, rules, regulations, executive orders, or codes (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

No Material Adverse Change

. All historical financial statements relating to Borrower and its Subsidiaries
that have been delivered by Borrower to Agent have been prepared in accordance
with GAAP (except, in the case of unaudited financial statements, for the lack
of footnotes and being subject to year-end audit adjustments) and present fairly
in all material respects, Borrower’s and its Subsidiaries’ respective financial
condition (consolidated to the extent specified in such financial statements) as
of the date thereof and results of operations for the period then ended. Since
December 31, 2013, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Change with respect
to Borrower and its Subsidiaries, taken as a whole.

Fraudulent Transfer

.

The Loan Parties, taken as a whole (after giving effect to the issuance and
incurrence of Loans hereunder and the consummation of the Transactions
contemplated hereby), are Solvent.

No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

Employee Benefits

. Except as set forth on Schedule 4.11, neither Borrower nor any of its
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.

Environmental Condition

. (a) To Borrower’s knowledge, neither Borrower’s nor any of its Subsidiaries’
Properties has ever been used by Borrower, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, after due inquiry, neither Borrower’s nor any of its

2319

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Subsidiaries’ Properties has ever been designated or identified in any manner
pursuant to any Environmental Law as a Hazardous Materials disposal site, (c)
neither Borrower nor any of its Subsidiaries has received notice that a Lien
arising under any Environmental Law has attached to any revenues or to any Real
Property owned or operated by a Loan Party or its Subsidiaries, and (d) neither
Borrower nor any of its Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, in each case of this Section 4.12, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Change.

Intellectual Property

. Borrower and each of its Subsidiaries own, or hold licenses in, all
trademarks, trade names, copyrights, patents, and licenses that are necessary
and material to the conduct of its business as currently conducted, and attached
hereto as Schedule 4.13 is a true, correct, and complete listing of all material
trademarks, trade names, copyrights, patents, and licenses as to which Borrower
or one of its Subsidiaries is the owner or is an exclusive licensee.

Leases

. Borrower and each of its Subsidiaries enjoy peaceful and undisturbed
possession under any lease material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
Borrower or the applicable Subsidiaries exists under any of them.

Deposit Accounts and Securities Accounts

. Set forth on Schedule 4.15  is a listing, as of the date hereof and as of the
Closing Date, of all of Borrower’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

Complete Disclosure

. All factual information (other than forward-looking information,
forward-looking pro formas, and projections and information of a general
economic nature and general information about Borrower’s industry), taken as a
whole, furnished by or on behalf of a Loan Party or its Subsidiaries in writing
to Agent or any Lender (including all information contained in the Schedules
hereto or in the other Loan Documents) for purposes of or in connection with
this Agreement or the other Loan Documents, was, true and accurate, in all
material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided.

Material Contracts

. Set forth on Schedule 4.17 is a reasonably detailed description of the
Material Contracts of each Loan Party and its Subsidiaries as of the date hereof
and as of the Closing Date. Except for matters which, either

2320

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against Borrower or the applicable Subsidiary and,
to Borrower’s knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws related to or limiting creditors’ rights generally, (b) has not
been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of Borrower or the applicable Subsidiary.

Patriot Act

. To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Indebtedness

. Set forth on Schedule 4.19 is a true and complete list of all Indebtedness in
excess of $250,000 for any particular Indebtedness and $500,000 in the aggregate
for all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the date hereof that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the date hereof and as of the Closing Date.

Payment of Taxes

. Except as otherwise permitted under Section 5.5, all U.S. federal and other
material tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed, and all material
Taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon a Loan Party and its Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all Taxes
not yet due and payable. Borrower has no knowledge of any proposed Tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if

2321

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

Margin Stock

. Neither Borrower nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrower will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock or
for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve.

Governmental Regulation

. Neither Borrower nor any of its Subsidiaries is subject to regulation under
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Borrower nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

OFAC

. Neither Borrower nor any of its Subsidiaries is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC. Neither Borrower nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

Employee and Labor Matters

. There is (i) no unfair labor practice complaint pending or, to the knowledge
of Borrower, threatened against Borrower or its Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against Borrower or its Subsidiaries which arises out of or under any
collective bargaining agreement and that could reasonably be expected to result
in a material liability, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against Borrower or
its Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrower, after due inquiry, no union
representation question existing with respect to the employees of Borrower or
its Subsidiaries and no union organizing activity taking place with respect to
any of the employees of Borrower or its Subsidiaries, in each case, to the
extent such events could reasonably be expected to result in a material
liability. Except as set forth on Schedule 4.24, neither Borrower, nor any of
its Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of
Borrower or its Subsidiaries

2322

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. All material payments due from Borrower or any of its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Borrower
or such Subsidiary, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change.

[Reserved]

.

Notes Documents and ABL Loan Documents

. As of the Closing Date, Borrower has delivered to Agent true and correct
copies of any material Notes Documents and material ABL Loan Documents. No Event
of Default (as defined in each of the Notes Indenture and the ABL Credit
Agreement and after giving effect to any grace period) has occurred and is
continuing. The Notes Documents and the ABL Loan Documents are in full force and
effect as of the Closing Date and have not been terminated, rescinded or
withdrawn as of such date. The execution, delivery and performance of the Notes
Documents and the ABL Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in full force and effect.

Guarantors

. (a) Each Subsidiary of Borrower (other than a Section 956 Subsidiary and any
Subsidiary of such Section 956 Subsidiary), (b) each Subsidiary that is a
guarantor or a co-borrower under the ABL Loan Documents and (c) each Subsidiary
that is a guarantor under the 2017 Notes Documents, is a Guarantor under the
Loan Documents.

Obligations Constitute ABL Obligations

.  Upon execution and delivery by Agent of the ABL Joinder Agreement to the
ABL-Notes Intercreditor AgreementAs of the Third Amendment Effective Date, (a)
this Agreement shall constitute an “Additional ABL Credit Agreement” under and
as defined in the ABL-Notes Intercreditor Agreement, (b) Agent is a “Bank
Collateral Agent” under and as defined in the 2017 Notes Indenture, (c) the Loan
Documents shall constitute “Credit Facility Loan Documents” under and as defined
in the ABL-Notes Intercreditor Agreement and (d) the Obligations shall
constitute “Credit Facility Obligations” under and as defined in the ABL-Notes
Intercreditor Agreement. This Agreement, the other Loan Documents and the
Obligations incurred hereunder and thereunder are permitted (i) to be incurred
by the Credit Facility Loan Documents and the Notes Documents (as each such term
is defined in the ABL-Notes Intercreditor Agreement) and (ii) by the Credit
Facility Loan Documents and the Notes Documents (as each such term is defined in
the ABL-Notes Intercreditor Agreement) to be subject to the provisions of the
ABL-Notes Intercreditor Agreement (as Credit Facility Obligations (as such term
is defined in the ABL-

2323

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Notes Intercreditor Agreement) and the ABL Credit Agreement (as such term is
defined in the ABL-Notes Intercreditor Agreement). 

[Reserved]

.  

[Reserved]

.

ERISA

. Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the IRC and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the IRC has received a favorable
opinion or determination letter from the IRS and to the best knowledge of
Borrower, nothing has occurred which would cause the loss of such qualification.
Except as set forth on Schedule 4.31, Borrower and each ERISA Affiliate has made
all required contributions to any Plan subject to Section 412 of the IRC, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the IRC has been made with respect to any Plan.

AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until payment in full of the Obligations,
Borrower shall and shall cause each of its Subsidiaries to comply with each of
the following:

Financial Statements, Reports, Certificates

. Deliver to Agent, with copies to each Lender, each of the financial
statements, reports, and other items set forth on Schedule 5.1 no later than the
times specified therein. In addition, Borrower agrees that no Subsidiary of
Borrower will have a fiscal year different from that of Borrower. In addition,
Borrower agrees to maintain a system of accounting that enables Borrower to
produce financial statements in accordance with GAAP. Borrower shall also (a)
keep a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales, and (b) maintain its
billing systems/practices substantially as in effect as of the date hereof and
shall only make material modifications thereto with notice to, and with the
consent of, Agent.

Collateral Reporting

. Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the reports set forth on Schedule 5.2 at the times specified therein. In
addition, Borrower agrees to use commercially reasonable efforts in cooperation
with Agent to facilitate and implement a system of electronic collateral
reporting in order to provide electronic reporting of each of the items set
forth on such Schedule.

Existence

. Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect its existence and good standing
in its jurisdiction of organization and, except as could not reasonably be
expected to result in a Material Adverse Change, good standing with respect to
all other jurisdictions in which it is qualified to do business and any rights,
franchises,

2324

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

licenses, permits, licenses, accreditations, authorizations, or other approvals
material to its business.

Maintenance of Properties

. Maintain and preserve all of its assets that are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear, tear, casualty and condemnation and Permitted Dispositions excepted and
except where the failure to do so would not reasonably be expected to have a
Material Adverse Change.

Taxes

. Cause all Taxes imposed, levied, or assessed against any Loan Party or its
Subsidiaries, or any of their respective assets or in respect of any of its
income, businesses, or franchises to be paid in full, before delinquency or
before the expiration of any extension period, except (i) to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest
and so long as, in the case of a Tax that has or may become a Lien against any
of the Collateral, such contest proceedings conclusively operate to stay the
sale of any portion of the Collateral to satisfy such Tax or (ii) with respect
to such Taxes that do not exceed $500,000 in the aggregate at any one time.
Borrower will and will cause each of its Subsidiaries to make timely payment or
deposit of all Tax payments and withholding taxes required of it and them by
applicable laws (subject to clauses (i) and (ii) of the preceding sentence),
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon reasonable request, furnish
Agent with proof reasonably satisfactory to Agent indicating that Borrower and
its Subsidiaries have made such payments or deposits.

Insurance

. At Borrower’s expense, maintain insurance respecting each of the Loan Parties’
and their Subsidiaries’ assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses. All
such policies of insurance shall be with responsible and reputable insurance
companies reasonably acceptable to Agent and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and in any event in amount, adequacy
and scope reasonably satisfactory to Agent (it being agreed that the amount,
adequacy and scope of the policies of insurance of Borrower in effect as of the
date hereof are acceptable to Agent). All property insurance policies covering
the Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard noncontributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Borrower fails to maintain such

2325

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

insurance, Agent may arrange for such insurance, but at Borrower’s expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrower shall give Agent prompt notice of any loss
exceeding $1,000,000 covered by its casualty or business interruption insurance.
Upon the occurrence and during the continuance of an Event of Default, subject
to the Intercreditor Agreements, Agent shall have the first right to file claims
under any property and general liability insurance policies in respect of the
Collateral, to receive, receipt and give acquittance for any payments that may
be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies. Notwithstanding anything in this Section 5.6, the Loan
Parties and their Subsidiaries shall be permitted to self-insure on a basis
consistent with commercially reasonable business practices. The parties hereby
acknowledge that the Loan Parties’ self-insurance practices in effect on the
date hereof are commercially reasonable business practices as of the date of
this Agreement.

Inspection

. Permit Agent and each of its duly authorized representatives or agents to
visit any of its properties and inspect any of its assets or books and records,
to conduct appraisals and valuations, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Borrower. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing,
Borrower shall only be required to reimburse the fees and expenses of Agent and
each of its duly authorized representatives or agents for two such visits,
inspections and examinations per fiscal year plus any additional visits in
connection with Lender meetings pursuant to Section 5.13.

Compliance with Laws

. Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

Environmental

.

Keep any property either owned or operated by Borrower or any of its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

Comply, in all material respects, with Environmental Laws and provide to Agent
documentation of such compliance which Agent reasonably requests,



2326

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any Reportable Quantity (as defined under applicable
Environmental Law) from or onto property owned or operated by Borrower or any of
its Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and

Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

[Reserved]

.

Formation of Subsidiaries

. At the time that any Loan Party forms any Subsidiary or acquires any
Subsidiary after the Closing Date, such Loan Party shall (a) no later than the
earlier of (i) substantially contemporaneously with such Subsidiary becoming a
co-borrower or guarantor under the ABL Loan Documents or, the Solus Loan
Documents or 2017 Notes Documents and (ii) within 20 Business Days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) cause any such new Subsidiary to provide to Agent a joinder to the
Guaranty substantially in the form of Exhibit A to the Guaranty (a “Guarantor
Joinder Agreement”) and a joinder to the Security Agreement substantially in the
form of Annex 1 to the Security Agreement (a “Security Agreement Joinder”),
together with such other security documents (including mortgages with respect to
any Real Property (other than Excluded Real Property) owned in fee of such new
Subsidiary to the extent required by the Loan Documents), as well as appropriate
financing statements (and with respect to all property subject to a mortgage,
fixture filings), all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to the
Intercreditor Agreements and to Permitted Collateral Liens and Permitted Liens)
in and to the assets of such newly formed or acquired Subsidiary); provided that
no Guaranty or any such joinder or other security documents shall be required to
be provided to Agent with respect to any Section 956 Subsidiary (or any
Subsidiary of such Section 956 Subsidiary), (b) no later than the earlier of (i)
substantially contemporaneously with such Subsidiary becoming a co-borrower or
guarantor under the ABL Loan Documents or, the Solus Loan Documents or 2017
Notes Documents and (ii) within 20 Business Days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement (or an addendum to the Security Agreement)
and, subject to the terms of the Intercreditor Agreements, appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in

2327

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

such new Subsidiary reasonably satisfactory to Agent; provided that only 65% of
the total outstanding voting Stock of any Section 956 Subsidiary (and none of
the Stock of any Subsidiary of such Section 956 Subsidiary) shall be required to
be pledged (it being understood that such pledge shall not be required to be
documented by a non-United States law governed pledge agreement, and (c) no
later than the earlier of (i) substantially contemporaneously with such
Subsidiary becoming a co-borrower or guarantor under the ABL Loan Documents or,
the Solus Loan Documents or 2017 Notes Documents and (ii) within 20 Business
Days of such formation or acquisition (or such later date as permitted by Agent
in its sole discretion) provide to Agent all other documentation, including one
or more opinions of counsel (other than opinions of foreign counsel) reasonably
satisfactory to Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a Mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
be a Loan Document.

Further Assurances

. At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (the “Additional Documents”) that
Agent may reasonably request in form and substance reasonably satisfactory to
Agent to the extent required under the Loan Documents, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in all of the assets of
the Loan Parties (whether now owned or hereafter arising or acquired, tangible
or intangible, real or personal) to the extent required under the Loan
Documents, to create and perfect Liens in favor of Agent in any Real Property of
Borrower or its Subsidiaries that is not Excluded Real Property, and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents; provided that (i) the foregoing shall not apply to any Loan
Party that is a Section 956 Subsidiary (or a Subsidiary of such Section 956
Subsidiary) and (ii) notwithstanding the foregoing, the Loan Parties’ sole
obligation in the case of any leasehold interests of any of them shall be, upon
Agent’s reasonable request, to use commercially reasonable efforts to deliver a
Collateral Access Agreement with respect to any premises material to the
business taken as a whole. To the maximum extent permitted by applicable law, if
Borrower refuses or fails to execute or deliver any reasonably requested
Additional Documents required to be delivered under this Section 5.12 within a
reasonable period of time following the request to do so, Borrower hereby
authorizes Agent to execute any such Additional Documents in any Loan Party’s
name, as applicable, and authorizes Agent to file such executed Additional
Documents in any appropriate filing office. In furtherance and not in limitation
of the foregoing, each Loan Party shall take such actions as Agent may
reasonably request from time to time to ensure that the Obligations are
guarantiedguaranteed by the Guarantors and are secured by substantially all of
the assets of Borrower and its Subsidiaries and all of the outstanding capital
Stock of

2328

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Borrower’s Subsidiaries (subject to exceptions and limitations contained in the
Loan Documents).

Lender Meetings

. Within 120 days after the close of each fiscal year of Borrower, at the
request of Agent or of the Required Lenders and upon reasonable prior notice,
hold a meeting (at a mutually agreeable location and time or, at the option of
Agent, by conference call) with all Lenders who choose to attend such meeting at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of Borrower and its Subsidiaries and the
projections presented for the current fiscal year of Borrower and its
Subsidiaries.

[Reserved]

.  

Location of Inventory and Equipment

. To the extent any Loan Party delivers a Collateral Access Agreement to the ABL
Agent, the Solus Agent or the 2017 Notes Agent with respect to any premises,
Borrower shall, and shall cause such Loan Party to, use commercially reasonable
efforts to substantially contemporaneously deliver a substantially similar
Collateral Access Agreement with respect to such premises to Agent.
Notwithstanding the foregoing, after the Payment in Full of WFCF Priority Debt
(as defined in the ABL-Term Loan Intercreditor Agreement) and upon Agent’s
reasonable request, Borrower shall, and shall cause such Loan Party to, use
commercially reasonable efforts to provide Agent a Collateral Access Agreement
with respect to any other location promptly upon written request of Agent.

ERISA Matters. Furnish to Agent

:

Notice of ERISA Matters. Upon Agent’s request, upon Borrower or its Subsidiaries
learning of the occurrence of any of the following which could reasonably be
expected to result in a Material Adverse Change, written notice thereof which
describes the same and the steps being taken by Borrower and its Subsidiaries
with respect thereto: (i) a Prohibited Transaction in connection with any Plan
(ii) the occurrence of a Reportable Event with respect to any Pension Plan
subject to Title IV of ERISA, (iii) the institution of any steps by Borrower and
its Subsidiaries, the PBGC or any other Person to terminate any Plan, (iv) the
institution of any steps by Borrower and its Subsidiaries or any ERISA Affiliate
to withdraw from any Pension Plan which could result in material liability to a
Loan Party, (v) the failure to make a required contribution to any Pension Plan
if such failure is sufficient to give rise to a lien under Section 303(k) of
ERISA, (vi) the taking of any action with respect to a Pension Plan which could
result in the requirement that a Loan Party furnish a bond or other security to
the PBGC or such Pension Plan, (vii) any material increase in the contingent
liability of a Loan Party with respect to any post retirement Welfare Plan
benefits, (viii) any and all claims, actions, or lawsuits (other than claims for
benefits in the ordinary course) asserted or instituted, and of any threatened
litigation or

2329

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

claims (other than claims for benefits in the ordinary course), against a Loan
Party or against any ERISA Affiliate in connection with any Plan maintained, at
any time, by a Loan Party or such ERISA Affiliate, or to which a Loan Party or
such ERISA Affiliate has or had at any time any obligation to contribute, or/and
against any such Plan itself, or against any fiduciary of or service provided to
any such Plan, or (ix) the occurrence of any event with respect to any Plan
which would result in Borrower or any of its Subsidiaries incurring any material
liability, fine or penalty.

Copies of ERISA Information. Upon Agent’s reasonable request, each of the
following shall be delivered by Borrower to Agent: (i) a copy of each Plan (or,
where any such plan is not in writing, complete description thereof) (and if
applicable, related trust agreements or other funding instruments) and all
amendments thereto, all written interpretations thereof and written descriptions
thereof that have been distributed to employees or former employees of a Loan
Party or any of its ERISA Affiliates; (ii) the most recent determination letter
issued by the Internal Revenue Service with respect to each Pension Plan; (iii)
for the three most recent plan years, Annual Reports on Form 5500 Series
requires to be filed with any governmental agency for each Plan; (iv) all
actuarial reports prepared for the last three plan years for each Pension Plan;
(v) a listing of all Multiemployer Plans, with the aggregate amount of the most
recent annual contributions required to be made by a Loan Party or any ERISA
Affiliate to each such Multiemployer Plan and copies of the collective
bargaining agreements requiring such contributions; (vi) to the extent any Loan
Party has received or possesses such documents or information, any information
that has been provided to a Loan Party or any ERISA Affiliate regarding
withdrawal liability under any Multiemployer Plan and (vii) the aggregate amount
of the most recent annual payments made to former employees of a Loan Party or
any ERISA Affiliate under any retiree Welfare Plan.

Post-Closing Obligations

. Borrower shall, and shall cause each of its Subsidiaries to, take each of the
actions set forth in Schedule 5.17, no later than the time period set forth for
such action in such schedule (or such later time as Agent agrees in its sole
discretion). All provisions of this Agreement and the other Loan Documents
(including, without limitation, all representations, warranties, covenants,
Events of Default and other agreements herein and therein) shall be deemed
modified to the extent necessary to reflect the fact that additional time has
been provided for compliance with respect to such conditions subsequent.

NEGATIVE COVENANTS.

Borrower covenants and agrees that, until the payment in full of the
Obligations, Borrower will not and will not permit any of its Subsidiaries to do
any of the following:



2330

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Indebtedness

. Incur any Indebtedness (including any Acquired Indebtedness), except for the
following:

Indebtedness of Borrower and any Guarantor if, immediately after giving effect
to the Incurrence of such Indebtedness and the receipt and application of the
proceeds therefrom, (i) the Consolidated Fixed Charge Coverage Ratio of Borrower
and its Subsidiaries would be greater than 2.0:1.0 and (ii) no Default or Event
of Default shall have occurred and be continuing at the time or as a consequence
of the Incurrence of such Indebtedness, and

Permitted Indebtedness.

For purposes of determining compliance with this Section 6.1, (x) the
outstanding principal amount of any Indebtedness shall be counted only once such
that (without limitation) any obligation arising under any Guarantees or
obligations with respect to letters of credit supporting Indebtedness otherwise
included in the determination of such particular amount shall not be included
and (y) except as provided above, in the event that an item of Indebtedness
meets the criteria of more than one of the types of Indebtedness described
above, including categories of Permitted Indebtedness and Section 6.1(a),
Borrower, in its sole discretion, shall classify, and from time to time may
reclassify, all or any portion of such item of Indebtedness and such
Indebtedness need not be permitted solely by reference to one provision of this
Section 6.1 but may be permitted in part by one such provision and in part by
one or more other provisions of this Section 6.1. Notwithstanding anything to
this Section 6.1 or in the definition of “Permitted Indebtedness”, (i) no
Indebtedness shall be Incurred under any ABL Credit Agreement or the Solus
Credit Agreement except pursuant to and in compliance with clause (a) or clause
(b)(ii), respectively, of the definition of “Permitted Indebtedness” and (ii) no
Solus Obligations shall be considered to be ABL Obligations and the Solus Credit
Agreement shall not be considered an ABL Credit Agreement.

The accrual of interest, the accretion or amortization of original issue
discount and the payment of interest on Indebtedness in the forms of additional
Indebtedness or payment of dividends on Stock in the forms of additional shares
of Stock with the same terms and changes in the amount outstanding due solely to
the result of fluctuations in the exchange rates of currencies will not be
deemed to be an Incurrence of Indebtedness or issuance of Stock for purposes of
this Section 6.1.

Notwithstanding anything to the contrary herein, the maximum amount of
Indebtedness that may be outstanding pursuant to this Section 6.1 will not be
deemed exceeded due to the results of fluctuations in exchange rates or currency
values. For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred.

None of Borrower and Guarantors will Incur any Indebtedness that pursuant to its
terms is subordinate or junior in right of payment to any Indebtedness unless
such Indebtedness is subordinated in right of payment to the Obligations to at
least the same extent; provided that Indebtedness will not be considered
subordinate or junior in right of payment to any other Indebtedness solely by
virtue of being unsecured or secured to a greater or lesser extent or with
greater or lower priority.



2331

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Liens

.  

Directly or indirectly, enter into, create, incur, assume or suffer to exist any
Liens of any kind on or with respect to the Collateral except Permitted
Collateral Liens, and

Subject to Section 6.2(a), directly or indirectly, enter into, create, incur,
assume or suffer to exist any Liens of any kind, other than Permitted Liens, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits therefrom other than the
Collateral without securing the Obligations and all other amounts due under this
Agreement and the Loan Documents (for so long as such Lien exists) equally and
ratably with (or prior to) the obligation or liability secured by such Lien.

For purposes of determining compliance with this Section 6.2, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category (or portion thereof) of Permitted Liens described in the definition
of “Permitted Liens” but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories (or
portions thereof) of Permitted Liens described in the definition of “Permitted
Liens,” Borrower shall, in its sole discretion, divide, classify or reclassify,
or later divide, classify, or reclassify, such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies (based on
circumstances existing at the time of such division, classification or
reclassification) with this Section 6.2. Notwithstanding anything contained in
this Section 6.2 or the definitions of “Permitted Collateral Liens” or
“Permitted Liens”, no Liens shall secure the ABL Obligations, the 2017 Notes
Obligations, the Solus Obligations or any Refinancing Indebtedness in respect
thereof except pursuant to clause (a) of the definition of the “Permitted
Collateral Liens”.

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness.  The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common equity of Borrower or any direct or indirect payment of Borrower,
the payment of dividends on preferred stock in the form of additional shares of
preferred stock of the same class, accretion of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies or
increases in the value of property securing Indebtedness.

Restrictions on Fundamental Changes

.

Enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock other than mergers, consolidations and reorganizations (i)
between Loan Parties (other than Borrower, unless Borrower is the surviving
entity of such merger,

2332

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

consolidation or reorganization), (ii) between any Loan Party and any of its
Subsidiaries, and (iii) between non-Loan Parties; provided that, in the case of
clause (ii), such Loan Party is the surviving entity of such merger,
consolidation or reorganization; provided further that in order to consummate an
acquisition permitted under clause (f) of the definition of “Permitted
Investments”, Borrower and any Loan Party may form a Subsidiary to consummate
such acquisition and such Subsidiary may be merged into the acquired Person with
the acquired Person being the surviving entity,

Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of
Borrower’s wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Stock of which (or
any portion thereof) is subject to a Lien in favor of Agent) so long as all of
the assets of such liquidating or dissolving Subsidiary are transferred to a
Loan Party or another non-Loan Party, in each case, that is not liquidating or
dissolving, or

Suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with
the transactions permitted pursuant to Section 6.4.

Disposal of Assets

. Other than Permitted Dispositions or transactions expressly permitted by
Sections 6.3 or 6.11, convey, sell, lease, license, assign, transfer, or
otherwise dispose of (or, unless the effectiveness of such agreement is
conditioned upon consent thereto by the Required Lenders or the payment in full
of the Obligations, enter into an agreement to convey, sell, lease, license,
assign, transfer, or otherwise dispose of) any assets of Borrower or its
Subsidiaries.

Change Name

. Change its or any of its Subsidiaries’ name, organizational identification
number, state of organization, or organizational identity; provided,  however,
that Borrower or its Subsidiaries may change its name upon at least 10 days
prior written notice to Agent of such change.

Nature of Business

. Make any change in the nature of its or their business as described in
Schedule 6.6 or acquire any properties or assets that are not reasonably related
to the conduct of such business activities; provided,  however, that the
foregoing shall not prevent Borrower and its Subsidiaries from engaging in any
business that is reasonably related or ancillary to its or their business.

Prepayments and Amendments

.

Except (x) in connection with Refinancing Indebtedness permitted by Section 6.1
or (y) for any prepayments or payments so long as the Additionalup to the
available Builder Basket Amount so long as, in the case of this subclause (y),
the Builder Basket Conditions are met,



2333

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower and its Subsidiaries (other than the Solus
Obligations), other than (A) the Obligations in accordance with this Agreement,
(B) Refinancing Indebtedness in respect of the Note Obligations and/or the 2017
Note Obligations (including the defeasance thereof), (C) offers to purchase the
2017 Notes in connection with asset sales to the extent required pursuant to
SectionSections 4.10 and 3.9 of the 2017 Notes Indenture, (D) the Transactions,
(E) prepayments of Permitted Preferred Stock with proceeds of Permitted
Preferred Stock so long as the prepayments are substantially contemporaneous
with the accompanying sale, (F) the ABL Obligations, (G) offers to purchase the
2017 Notes in connection with a change of control pursuant to Section 4.14 of
the 2017 Notes Indenture, so long as an Offer to Prepay due to a Change of
Control has first been made to the Lenders and (A) the Lenders have rejected
such Offer to Prepay or (B) each of the Lenders that have accepted such Offer
have been prepaid, (H) the purchase, redemption, defeasance, repurchase,
exchange, retirement or cancellation of the Notes in accordance with the terms
substantially consistent with the terms in the Offering Memorandum with, among
other consideration, the proceeds of the 2017 Notes substantially concurrently
with the issuance thereof, and (I) the purchase, redemption, defeasance,
repurchase, exchange, retirement or cancellation of any of the Notes Obligations
and the 2017 Notes Obligations with the cash proceeds of an equity issuance of
Qualified Capital Interests of the Borrower or its direct or indirect parent
entities or capital contribution to Holdings or the Borrower in each case
occurring within 120 days prior to such purchase, redemption, defeasance,
repurchase, exchange, retirement or cancellation, so long as no Event of Default
shall exist at the time or immediately following such purchase, redemption,
defeasance, repurchase, exchange, retirement or cancellation; or

make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations (other than the Solus
Obligations) if such payment is not permitted at such time under the
subordination terms and conditions, or

Directly or indirectly, amend, modify, or change any of the terms or provisions
of

any agreement, instrument, document, indenture, or other writing evidencing or
concerning Permitted Indebtedness other than (A) the Obligations in accordance
with this Agreement, (B) Indebtedness permitted under clauses (f),  (g),  (h)
and (j) of the definition of Permitted Indebtedness, (C) the 2017 Notes
Obligations to the

2334

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

extent any such amendment, modification, or change is not prohibited by the
terms of the ABL-Notes Intercreditor Agreement, and (D) the ABL Obligations or
the Solus Obligations solely to the extent any such amendment, modification or
change is not prohibited by the terms of the ABL-Term Loan Intercreditor
Agreement,

any Material Contract except to the extent that such amendment, modification, or
change could not, individually or in the aggregate, reasonably be expected to be
materially adverse to the interests of the Lenders, or

the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or

Notwithstanding anything to the contrary in this Agreement, optionally prepay,
redeem, defease, purchase, or otherwise acquire any of the Solus Obligations,
other than payments made with the cash proceeds of an equity issuance of
Qualified Capital Interests of the Borrower or its direct or indirect parent
entities or capital contribution to Holdings or the Borrower in each case
occurring within 120 days prior to such payments, so long as no Event of Default
shall exist at the time or immediately following such prepayment.

[Reserved]

.  

Restricted Junior Payments

. Make any Restricted Junior Payment; provided,  however, that, so long as it is
permitted by law,

so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom, Borrower may make distributions to current or former
employees, officers, or directors of Borrower (or any spouses, ex-spouses,
trusts or estates of any of the foregoing) on account of redemptions, purchase,
retirement or other acquisition for value of Stock of Borrower held by such
Persons, so long as either (A)(1) the aggregate amount of such redemptions,
purchases, retirement, other acquisitions for value, or payments made by
Borrower since June 18, 2013 does not exceed $2,000,000 in the aggregate or
$500,000 in any 12 month period and (2) any such redemptions, purchases,
retirement, other acquisitions for value, or payments since June 18, 2013 in
excess of $500,000 in the aggregate shall only be made if (x) if the Existing
ABL Credit Agreement is in effect (and is an asset based loan containing
“Availability” criteria) immediately after such Restricted Junior Payment,
Borrower and Guarantors shall have Excess Availability (as defined in the
Existing ABL Credit Agreement as in

2335

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

effect on the date hereof) of at least $7,500,000 immediately thereafter and (y)
if immediately after such Restricted Junior Payment, the Existing ABL Credit
Agreement is no longer in effect and/or is not an asset based loan or otherwise
does not have any “Availability” criteria, Borrower and Guarantors shall have a
Minimum Liquidity of at least $7,500,000 immediately thereafter; or (B)
otherwise the Additionalthe aggregate amount of such Restricted Junior Payments
would not exceed the available Builder Basket Amount to the extent the Builder
Basket Conditions are met,

Borrower may make distributions to current or former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, trusts or estates of any of
the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to Borrower on account of repurchases of the Stock of Borrower
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Stock of Borrower or the direct or indirect parent of
Borrower,

so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom and the AdditionalBuilder Basket Conditions are met,
Borrower may make distributions or payments (including payments in respect of
Permitted Preferred Stock) up to the available Builder Basket Amount,

Borrower’s Subsidiaries may make distributions to Borrower for the sole purpose
of allowing Borrower to, and Borrower shall use the proceeds thereof solely to
make payments, to the extent that such payments are required in the ordinary
course of business and relate directly to Borrower and its Subsidiaries, or to
services provided for or on behalf of Borrower and its Subsidiaries, in each
case that are required to be paid in cash, when due of (i) corporate franchise
fees and taxes actually owed by Borrower, (ii) legal and accounting and other
professional fees and expenses actually incurred by Borrower, (iii) costs
incurred to comply with Borrower’s reporting obligations under federal or state
laws or as required to comply with the ABL Loan Documents, the Notes Documents,
the 2017 Notes Documents, the Solus Loan Documents, or the Loan Documents, (iv)
other customary corporate overhead expenses and other operations conducted by
Borrower, in each case, in the ordinary course of business, and (v) purchase
consideration with respect to an Acquisition permitted under this Agreement;,

so long as Borrower is permitted to make the payments permitted by this Section
6.9, Borrower’s Subsidiaries may make dividends or distributions to Borrower for
the purpose of permitting Borrower to make such payments and Borrower agrees to
use the proceeds of such dividends or distributions solely for such purpose;,



2336

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

the payment of any dividend or other distribution on, or the consummation of any
irrevocable redemption of, Stock in Borrower or any Subsidiary within 60 days
after declaration or setting the record date for redemption thereof, as
applicable, if at such date such payment would not have been prohibited by the
provisions of this Section 6.9;6.9,

the retirement of any Stock of Borrower by conversion into, or by or in exchange
for, Stock (other than Prohibited Preferred Stock), or out of net cash proceeds
of the issuance or the sale (other than to a Subsidiary of Borrower) of Stock
(other than Prohibited Preferred Stock) of Borrower occurring within 60 days
prior to such retirement, or the making of other Restricted Junior Payments out
of the net cash proceeds of the sale (other than to a Subsidiary of Borrower) of
Stock (other than Prohibited Preferred Stock) of Borrower occurring within 60
days prior to such Restricted Junior Payment;,

repurchase of Stock of Borrower deemed to occur upon the exercise of stock
options, warrants or other convertible or exchangeable securities to the extent
such Stock represents a portion of the exercise price of those stock options,
warrants or other convertible or exchangeable securities or repurchase of such
Stock to the extent the proceeds of such repurchase are used to pay taxes
incurred by the holder thereof as a result of the issuance or grant thereof;, 

cash payment, in lieu of issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for the Stock of Borrower or a Subsidiary thereof, and

Borrower may make cash distributions to Holdings solely with the proceeds of the
Loans (as defined in the Solus Credit Agreement as in effect on the Second
Amendment Effective Date) for the sole purpose of, within 120 days of the Second
Amendment Effective Date, purchasing, repurchasing, retiring or canceling the
PIK Notes and paying related fees and expenses, so long as no Event of Default
shall exist at the time or immediately following such cash distribution, 

(b)Borrower may make cash distributions to Holdings solely with the proceeds of
the 2017 Notes for the sole purpose of, substantially simultaneously with the
effectiveness of the 2017 Notes Indenture and the issuance of the 2017 Notes,
purchasing, repurchasing, exchanging, retiring or canceling the PIK Notes and
paying related fees and expenses, and

(c)Borrower may make distributions to Holdings, within 30 days after the Third
Amendment Effective Date in the aggregate amount not to exceed $3,000,000 for
the sole purpose of repurchasing or redeeming

2337

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

warrants to purchase Stock of Holdings (or Stock issued upon the exercise of
warrants).

Notwithstanding the foregoing or anything else herein to the contrary, in no
event shall any Restricted Junior Payment be made by Borrower or any of its
Subsidiaries, directly or indirectly, the proceeds of which are used to prepay,
redeem, defease, purchase, repurchase or otherwise acquire the PIK Notes, or to
pay any fees or interest in cash with respect thereto, other than pursuant to
clauseclauses (j) or (k) above.

Accounting Methods

. Modify or change its fiscal year or its method of accounting (other than as
may be required to conform to GAAP)

.

6.11 6.11 Investments; Controlled Investments

.

Directly or indirectly, make or acquire any Investment, except for (i) Permitted
Investments and (ii) so long as no Event of Default shall exist at the time or
immediately following such Investment, cash Investments by the Borrower in
Holdings with the proceeds of the Loans (as defined in the Solus Credit
Agreement as in effect on the Second Amendment Effective Date) solely for the
purpose of, within 120 days of the Second Amendment Effective Date, purchasing,
repurchasing, retiring or canceling the PIK Notes and to pay related fees and
expenses and (iii) so long as no Event of Default shall exist at the time or
immediately following such purchase, purchases by the Borrower of the PIK Notes,
solely with the proceeds of the Loans (as defined in the Solus Credit Agreement
as in effect on the Second Amendment Effective Date), within 120 days of the
Second Amendment Effective Date, and to pay related fees and expenses.

Other than (i) an aggregate amount of not more than $250,000 at any one time, in
the case of Borrower and the other Loan Parties, (ii) Excluded Deposit Accounts,
(iii) amounts on deposit securing any Liens permitted under clauses (e), (p),
(s), (t) and (u) of the definition of Permitted Liens, and (iv) controlled
disbursement accounts that do not maintain cash balances, zero balance accounts
and local terminal accounts which do not receive deposits, make, acquire, or
permit to exist Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts, in each case, of
the Loan Parties, unless Borrower or the applicable Loan Party and the
applicable bank or securities intermediary have entered into Control Agreements
with Agent governing such Permitted Investments in order to perfect (and further
establish) Agent’s Liens in such Permitted Investments. Except as otherwise
provided in this Section 6.11(b), neither Borrower nor the other Loan Parties
shall establish or maintain any Deposit Account or Securities Account unless
Agent shall have received a Control Agreement in respect of such Deposit Account
or Securities Account.



2338

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing or anything else herein to the contrary, in no
event shall PIK Notes, Notes or Additionalthe Notes, directly or indirectly, be
prepaid, redeemed, defeased, purchased, repurchased or otherwise acquired by the
Borrower or any of its Subsidiaries other than pursuant to clauseclauses (l) or
(n) of the definition of “Permitted Investments”, Section 6.7(a)(i), Section 6.9
(j) or (k), Section 6.11(a)(ii) and/or Section 6.11(a)(iii).

Transactions with Affiliates

. Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of Borrower or any of Subsidiary of Borrower except for:

transactions (other than the payment of management, consulting, monitoring, or
advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or such Subsidiary, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Borrower or such Subsidiary in excess of
$500,000 for any single transaction or series of related transactions, and (ii)
are no less favorable, taken as a whole, to Borrower or such Subsidiary, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

so long as it has been approved by Borrower’s or such Subsidiary’s Board of
Directors (or comparable governing body) in accordance with applicable law, any
indemnity provided for the benefit of directors (or comparable managers),
officers, employees and agents of Borrower or such Subsidiary,

so long as it has been approved by Borrower’s or such Subsidiary’s Board of
Directors (or comparable governing body) in accordance with applicable law, the
payment (and any agreement, plan or arrangement relating thereto) of reasonable
compensation (including bonuses), severance, or employee benefit arrangements
(including retirement, health, option, deferred compensation and other benefit
plans) to employees, officers, and directors of Borrower and its Subsidiaries in
the ordinary course of business,

loans and advances to employees, directors, officers and consultants in the
ordinary course of business in an aggregate principal amount not to exceed
$500,000 at any time outstanding,

transactions entered into solely between Loan Parties,

any agreement or arrangement described on Schedule 6.12 and any amendment,
modification, extension or replacement of such agreement or arrangement so long
as such amendment, modification, extension or replacement (x) is not less
favorable in any material respect to Borrower or any Subsidiary, taken as a
whole, as the original agreement as in effect on the date hereof as determined
in good faith by such Person’s board of directors (or comparable governing body)
in accordance with applicable law or (y) is an amendment, modification,
extension or replacement of any agreement or arrangement

2339

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

for payments of a type described in clause (c) above made in the ordinary course
of business and has been approved by the applicable Borrower or Subsidiary’s
board of directors (or comparable governing body),

transactions permitted by Section 6.3,  Section 6.9,  Section 6.11, or Section
6.14 or any transactions permitted pursuant to clauses (p) and/or (q) of the
definition of “Permitted Indebtedness”,

the existence of, or the performance by Borrower or any of its Subsidiaries of
its obligations under the terms of, any stockholders agreement (including any
registration rights agreement) to which it is a party as of the date hereof and
any similar agreements which it may enter into thereafter; provided,  however,
that the existence of, or the performance by Borrower or any of its Subsidiaries
of obligations under, any future amendment to any such existing agreement or any
similar agreement entered into after the date hereof shall only be permitted by
this clause (h) to the extent that the terms of any such amendment or new
agreement are not otherwise disadvantageous in any material respect to the
Lenders when taken as a whole as compared to the original agreement in effect on
the date hereof,

any agreement between any Person and an Affiliate of such Person existing at the
time such Person is acquired by or merged into Borrower or its Subsidiary;
provided that such agreement was not entered into in contemplation of such
acquisition or merger, or any amendment thereto so long as such amendment,
extension or modification is not more disadvantageous to the Lenders in any
material respect, and

the Transactions and the payment of all fees and expenses related thereto.

Use of Proceeds

. Use the proceeds of any loan made hereunder for any purpose other than general
corporate purposes; provided that, no part of the proceeds of the loans made to
Borrower will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve.

Limitation on Issuance of Stock

. Issue or sell or enter into any agreement or arrangement for the issuance and
sale of any of its Stock, except that (a) Borrower may issue or sell its common
stock or Permitted Preferred Stock and (b) any Subsidiary of Borrower may issue
common Stock or Preferred Stock so long as such common Stock or Preferred Stock
(other than any minority interests of any Foreign Subsidiary of Borrower as
required by law) is issued to, and remains held by, a Loan Party.

[Reserved]

.

[Reserved]

.



2340

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Inventory and Equipment with Bailees

. Store the Inventory or Equipment (other than Vehicles or Equipment out for
repair, and any parts to be used for such repairs of Borrower or its
Subsidiaries) at any time now or hereafter with a bailee, warehouseman, or
similar party, unless, if the net book value of such Collateral located at such
third party location exceeds $500,000, the third party has been notified of
Agent’s security interest and (a) after the Payment in Full of WFCF Priority
Debt (as defined in the ABL-Term Loan Intercreditor Agreement), the Loan Parties
have used commercially reasonable efforts to provide Agent with an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Agent’s benefit (it being understood and agreed that
if such an acknowledgement is provided to the ABL Agent, the Solus Agent or the
2017 Notes Agent, an acknowledgment in substantially the same form shall be
substantially contemporaneously delivered to Agent) or (b) subject to
Intercreditor Agreements, Agent is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment.

ERISA

. Except for (x) the matters described on Schedule 4.31 and (y) any other
conditions, events or transactions that collectively could not reasonably be
expected to result in a liability to any Loan Party of any ERISA Affiliate in
excess of $3,000,000 in the aggregate for the term of this Agreement: (a) allow
or cause or permit any ERISA Affiliate to allow any condition to exist in
connection with any Pension Plan subject to Title IV of ERISA which could
reasonably be expected to constitute grounds for the PBGC to institute
proceedings to have such Pension Plan terminated or a trustee appointed to
administer such Pension Plan; and (b) neither Borrower nor any Subsidiary shall
engage in, or permit to exist or occur, or permit any ERISA Affiliate to engage
in, or permit to exist or occur, any other condition, event or transaction with
respect to any Pension Plan which could result in a Loan Party or any ERISA
Affiliate incurring any liability, fine or penalty.

[RESERVED].

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

Payments

. If any Loan Party fails to pay (a) when due and payable, or when declared due
and payable, (i) all or any portion of the Obligations consisting of interest,
fees, or charges due the Lender Group, reimbursement of Lender Group Expenses,
or other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding (or which would have accrued but for
the commencement of such Insolvency Proceeding), regardless of whether allowed
or allowable in whole or in part as a claim in any such Insolvency Proceeding),
and such failure continues for a period of 3 Business Days or (ii) all or any
portion of the principal of the Obligations or (b) the Loans, interest or
Applicable Premium

2341

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

when and as required pursuant to an Offer to Prepay made pursuant to Section
2.4(d)(ii) or when due pursuant to Section 2.4(d)(iii);

Covenants

. If any Loan Party or any of its Subsidiaries:

fails to perform or observe any covenant or other agreement contained in any of
(i) Sections 5.1,  5.2,  5.3 (solely if any Loan Party is not in good standing
in its jurisdiction of organization), 5.6,  5.7 (solely if any Loan Party
refuses to allow Agent or its representatives or agents to visit such Loan
Party’s properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss such Loan Party’s affairs, finances,
and accounts with officers and employees of such Loan Party), 5.11,  5.13,  5.15
or 5.17 of this Agreement, (ii) Sections 6.1 through 6.16 of this Agreement, or
(iii) Section 6 of the Security Agreement;

fails to perform or observe any covenant or other agreement contained in any of
Sections 5.3 (other than if any Loan Party is not in good standing in its
jurisdiction of organization), 5.4,  5.5,  5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of

the date on which such failure shall first become known to any senior officer of
a Loan Party or

the date on which written notice thereof is given to Borrower by Agent; or

fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any senior officer of a
Loan Party or (ii) the date on which written notice thereof is given to Borrower
by Agent;

Judgments

. If one or more judgments, orders, or awards for the payment of money involving
an aggregate amount of $5,000,000, or more (except to the extent covered (other
than to the extent of customary deductibles) by insurance pursuant to which the
insurer has not denied coverage) is entered or filed against Borrower or any of
its Subsidiaries, or with respect to any of their respective assets, and either
(a) there is a period of 30 consecutive days at any time after the entry of any
such judgment, order, or award during which (1) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award;

Voluntary Bankruptcy, etc

. If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;



2342

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Involuntary Bankruptcy, etc

. If an Insolvency Proceeding is commenced against Borrower or any of its
Subsidiaries and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or its Subsidiary, or (e) an order for
relief shall have been issued or entered therein;

Restraint of Business

. If Borrower or any of its Subsidiaries is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
the business affairs of the Loan Parties, taken as a whole;

Default Under Other Agreements

. If there is (a) an Event of Default as defined in the 2017 Notes Documents;
(b) a default in one or more agreements to which a Loan Party or any of its
Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $5,000,000 or more (other than Indebtedness under the Existing ABL Credit
Agreement), and such default (after giving effect to any grace period therefor)
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder; (c) an event of default (after giving effect to any grace period
therefor) in or an involuntary early termination of one or more Hedge Agreements
to which a Loan Party or any of its Subsidiaries is a party; (d) an Event of
Default as defined in the Existing ABL Credit Agreement which shall have
resulted in the acceleration of the maturity of the Indebtedness thereunder; (e)
a default on the payment of any principal due under the Existing ABL Credit
Agreement on the maturity date thereof; (f) a default on the payment of any
other principal payment (other than as set forth in clause (e) above) required
by, or interest due under, the Existing ABL Credit Agreement that results in
acceleration of the Indebtedness thereunder or continues for more than 20 days
after the earlier of notice of such default from the Existing ABL Agent or
Borrower having knowledge of such default); and (g) an Event of Default as
defined in the Existing ABL Credit Agreement (other than as described in clauses
(d), (e) or (f) above); provided that, solely with respect to this clause (g),
if such Event of Default is waived or cured in accordance with the provisions of
the Existing ABL Credit Agreement, the applicable Event of Default under this
Section 8.7(g) will also be deemed automatically waived or cured, regardless of
whether or not Agent or any Lender has exercised any of its remedies in
connection therewith. If the Obligations have been accelerated solely as a
result of an Event of Default under clause (g) of this Section 8.7 (which for
the avoidance of doubt, shall not include an acceleration of the Obligations due
to any other clause of this Section 8.7 (including, clauses (d), (e) or (f)
above)) and such Event of Default is waived or cured as a result of giving
effect to the proviso set forth in this

2343

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Section 8.7, then the Agent and the Lenders will rescind such acceleration and
deliver any documents to Borrower to evidence such rescission.

Representations, etc

. If any warranty, representation, certificate, statement, or Record made herein
or in any other Loan Document or delivered in writing to Agent or any Lender in
connection with this Agreement or any other Loan Document (other than
projections and other forward-looking information, forward-looking pro formas,
and general industry and economic information) proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

Guaranty

. If the obligation of any Guarantor under the Guaranty is limited or terminated
by operation of law or by such Guarantor (other than in accordance with the
terms of this Agreement);

Security Documents

. If the Security Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent of Permitted Collateral Liens which are permitted to be
prior pursuant to the terms of any applicable Loan Document, first priority Lien
on the Collateral covered thereby, except (a) as a result of a disposition of
the applicable Collateral in a transaction permitted under this Agreement, (b)
with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $250,000, or (c) as the result of an
action or failure to act on the part of Agent; or

Loan Documents

. The validity or enforceability of any Loan Document shall at any time for any
reason (other than solely as the result of an action or failure to act on the
part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document.

ERISA

. Excluding the matters disclosed on Schedule 4.31, (a) the institution by the
PBGC, a Loan Party, or any ERISA Affiliate of steps to terminate a Plan or to
organize, withdraw from or terminate from a Multiemployer Plan or (b) a
contribution failure occurs with respect to any Plan sufficient to give rise to
a lien under Section 303(k) of ERISA; or (c) the assets of a Loan Party or any
ERISA Affiliate are encumbered as a result of security provided to a Plan
pursuant to Section 412 of the IRC or Section 306 of ERISA in connection with a
request for a minimum funding waiver or extension of the amortization period, or
pursuant to Section 401(a)(29) of the IRC or Section 307 of ERISA as a result of
a Pension Plan amendment; or (d) a Loan Party or an ERISA Affiliate fails to pay
a PBGC

2344

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

premium with respect to a Pension Plan subject to Title IV of ERISA when due and
it remains unpaid for more than 30 days thereafter; or (e) the occurrence of a
Prohibited Transaction or Reportable Event with respect to a Plan; or (f) a Loan
Party or any of its ERISA Affiliates creates or permits the creation of any
accumulated funding deficiency, whether or not waived; provided,  however, that
the events listed in clauses (a) through (f) shall not constitute an Event of
Default unless, individually or in the aggregate, the occurrence thereof could
reasonably be expected to result in a Material Adverse Change.

RIGHTS AND REMEDIES.

Rights and Remedies

. Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall (in each case under
clauses (a) or (b) by written notice to Borrower), in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

declare the principal of, and any and all accrued and unpaid interest and fees
in respect of the Loans, the Applicable Premium, and, if any, all other premiums
thereon, and all other Obligations, whether evidenced by this Agreement or by
any of the other Loan Documents immediately due and payable, whereupon the same
shall become and be immediately due and payable and Borrower shall be obligated
to repay all of such Obligations in full, together with the Applicable Premium,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by Borrower; and

exercise all other rights and remedies available to Agent or the Lenders under
the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations and all premiums thereon, including the
Applicable Premium, whether evidenced by this Agreement or by any of the other
Loan Documents, shall automatically become and be immediately due and payable
and Borrower shall automatically be obligated to repay all of such Obligations
in full, together with the Applicable Premium, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Borrower.
Borrower acknowledges, and the parties hereto agree, that each Lender has the
right to maintain its investment in the Loans free from repayment by Borrower
(except as herein specifically provided for) and that the provision for payment
of a premium by Borrower in accordance with Section 2.4(d) hereof in the event
that the Loans are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.



2345

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Additionally, in the event the Obligations are accelerated (to the extent such
acceleration is not subsequently rescinded and annulled by the Agent (at the
direction of the Required Lenders) or the Required Lenders) or otherwise become
due prior to the Maturity Date, in each case, in respect of any Event of Default
(including, but not limited to, upon the occurrence of an Event of Default
arising under Section 8.4 or Section 8.5 (including the acceleration of claims
by operation of law)), the Applicable Premium and all accrued and unpaid
interest (the “Premium”) with respect to prepayments on acceleration pursuant to
Section 2.4(d)(iii) of the Obligations will also be due and payable and shall
constitute part of the Obligations, in view of the impracticability and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of each Lender’s lost profits as a result
thereof. Any Premium payable above shall be presumed to be the liquidated
damages sustained by each Lender as the result of the early prepayment and the
Borrower agrees that it is reasonable under the circumstances currently
existing. The Premium shall also be payable in the event the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other similar means.
THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION. The Borrower expressly agrees (to the fullest extent it may
lawfully do so) that: (A) the Premium is reasonable and is the product of an
arm’s length transaction between sophisticated business people, ably represented
by counsel; (B) the Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between Lenders and the Borrower giving specific consideration in this
transaction for such agreement to pay the Premium; and (D) the Borrower shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph. The Borrower expressly acknowledges that its agreement to pay the
Premium to Lenders as herein described is a material inducement to Lenders to
provide the Loans.

Remedies Cumulative

. The rights and remedies of the Lender Group under this Agreement, the other
Loan Documents, and all other agreements shall be cumulative. The Lender Group
shall have all other rights and remedies not inconsistent herewith as provided
under the Code, by law, or in equity. No exercise by the Lender Group of one
right or remedy shall be deemed an election, and no waiver by the Lender Group
of any Event of Default shall be deemed a continuing waiver. No delay by the
Lender Group shall constitute a waiver, election, or acquiescence by it.

WAIVERS; INDEMNIFICATION.

Demand; Protest; etc

. Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which Borrower may
in any way be liable.



2346

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

The Lender Group’s Liability for Collateral

. Borrower hereby agrees that: (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for: (i) the safekeeping of the Collateral, (ii)
any loss or damage thereto occurring or arising in any manner or fashion from
any cause, (iii) any diminution in the value thereof, or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower.

Indemnification

. Borrower shall pay, indemnify, defend, and hold Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all documented and reasonable fees and
out-of-pocket disbursements of attorneys of outside counsel, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided that
Borrower shall not be liable for costs and expenses (including attorney fees) of
any Lender (other than MSDC or any of its Affiliates so long as MSDC or any of
its Affiliates is an Agent) incurred in advising, structuring, drafting,
reviewing or administering the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided,
 however, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section
16), (b) with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of any
Loans hereunder, or the use of the proceeds of the Loans (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any Properties or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such Properties (each and all of
the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall not have any obligation to any Indemnified
Person under this Section 10.3 with respect

2347

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

to any Indemnified Liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Indemnified Person or its officers, directors, employees, attorneys, or
agents. This provision shall survive the termination of this Agreement and the
repayment in full of the Obligations. If any Indemnified Person makes any
payment to any other Indemnified Person with respect to an Indemnified Liability
as to which Borrower was required to indemnify the Indemnified Person receiving
such payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

 

 

 

 

If to Borrower:

JACK COOPER HOLDINGS CORP.

 

 

1100 Walnut Street, Suite 2400

 

 

Kansas City, MO 64106

 

 

Attn: Chief Executive Officer

 

 

Fax No. 816.983.5000

 

with copies to:

JACK COOPER HOLDINGS CORP.

 

 

630 Kennesaw Due West Road

 

 

Kennesaw, GA 30152

 

 

Attn: Legal Department

 

 

Email: tciupitu@jackcooper.com

 

If to Agent:

MSDC JC INVESTMENTS, LLC

 

 

c/o MSDC Management, L.P.

 

(a)

645 Fifth Ave., 21st Floor

 

 

New York, NY 10022

 

 

Attn: Marcello Liguori

 

 

Fax No.: (212) 303-1772

2348

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

with copies to:

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

 

 

155 North Wacker Drive

 

 

Chicago, IL 60606

 

 

Attn: Seth Jacobson

 

 

Fax No.: 312.407.8511

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

If any notice, disclosure or report is required to be delivered pursuant to the
terms of this Agreement or any other Loan Document on a day that is not a
Business Day, such notice, disclosure or report shall be deemed to have been
required to be delivered on the immediately following Business Day.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.

THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND

2349

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR THE RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING,  ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF
FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).  

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER OF
THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL
OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY
BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.



2350

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, ANY OTHER LENDER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS. 

Assignments and Participations

.

With the prior written consent of (i) Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned and (ii) so long as no Default or
Event of Default exists or is continuing, Borrower, which consent of Borrower
shall not be unreasonably withheld, delayed or conditioned (provided that,
Borrower shall be deemed to have consented to a proposed assignment unless it
objects thereto by written notice to Agent within 10 Business Days after it has
received notice of the proposed assignment), and, in each case, consent shall
not be required in connection with an assignment to a Person that is a Lender or
an Affiliate (other than individuals) of a Lender, any Lender may assign and
delegate to one or more assignees (each, an “Assignee” (provided,  however, that
no Loan Party or Affiliate of a Loan Party shall be permitted to become an
Assignee except pursuant to Section 13.1(i)) all or any portion of the
Obligations and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount (unless waived by Agent) of
$1,000,000 (except such minimum amount shall not apply to (x) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $1,000,000); provided,  however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Borrower and Agent an

2351

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $3,500.

From and after the date that Agent notifies the assigning Lender (with a copy to
Borrower) that it has received an executed Assignment and Acceptance and, if
applicable, payment of the required processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall be a
“Lender” and shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided,  however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender’s obligations under Section 15
and Section 17.9(a).

By executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the Assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan

2352

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

Immediately upon Agent’s receipt of the required processing fee, if applicable,
and delivery of notice to the assigning Lender pursuant to Section 13.1(b), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of Obligations owing to the Lenders arising therefrom.

(i) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents;
provided,  however, that (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrower, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents, (iv)
no Lender shall transfer or grant any participating interest under which the
Participant has the right to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrower hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are

2353

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Borrower or its Subsidiaries, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(ii)Each Participant shall be entitled to additional payments from Borrower
pursuant to Section 16.1 as if such Participant were a Lender (and subject to
the requirements and limitations imposed on such Lender with respect to such
additional payments, including the requirements under Section 16.2 (it being
understood that the documentation required under Section 16.2 shall be delivered
to the participating Lender)) if such Participant is treated as the beneficial
owner for U.S. income Tax purposes (or other applicable Tax purposes) of the
portion of the Loan with respect to which a participation is made. Each
Originating Lender shall be entitled to continue receiving additional payments
from Borrower pursuant to Section 16.1 with respect to any Loan notwithstanding
the fact that such Originating Lender has assigned a Participation in such Loan
to a Participant if such Originating Lender is treated as the beneficial owner
for U.S. income Tax purposes (and other applicable Tax purposes) of the portion
of the Loan with respect to which a participation is made.

(iii)Each Originating Lender shall maintain, as a non-fiduciary agent of
Borrower, a register (the “Participant Register”) as to the participations
granted and transferred under Section 13.1(e)(i) containing the same information
specified in Section 2.3(c) on the Register as if the each Participant were a
Lender; provided that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant'’s interest in any loans or its
other obligations under any Loan Document) to any person except to the extent
that such disclosure is necessary to establish that such loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  Notwithstanding anything in the Agreement to the contrary, any
participation made pursuant to Section 13.1(e)(i) shall be effective only upon
appropriate entries with respect thereto being made in the Participant Register.
This Section 13.1(e)(iii) shall be construed so that the Loans are at all times
maintained in “registered form” within the meanings of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC and any related regulations (and any
successor provisions).



2354

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

In connection with any such assignment or participation or proposed assignment
or participation or any grant of a security interest in, or pledge of, its
rights under and interest in this Agreement, a Lender may, subject to the
provisions of Section 17.9, disclose all documents and information which it now
or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

Any other provision in this Agreement notwithstanding, unless an Event of
Default has occurred and is continuing, without the written consent of Borrower
in its sole discretion, none of The ComVest Group, ComVest Investment Partners
III, LP, Spectrum, Black Diamond, Yucaipa, Whippoorwill nor any of their
Affiliates reasonably identifiable by name shall be permitted to become an
Assignee or a Participant hereunder.

(a)Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder to any Person who, after giving
effect to such assignment, would be an Affiliated Lender;

(i)the assigning Lender and the Affiliated Lender purchasing such Lender'’s
Loans, as applicable, shall execute and deliver to Agent an Affiliated Lender
Assignment and Assumption in lieu of an Assignment and Assumption;

(ii)Affiliated Lenders will not (A) have the right to receive information,
reports or other materials provided solely to Lenders by the Agent or any other
Lender, except to the extent made available to Borrower, (B) be permitted to
attend (including by telephone) any meeting (or portion thereof) or discussions
(or portion thereof) attended solely by Agent or any Lender or among Lenders to
which the Loan Parties or their representatives (or any subset thereof) are not
invited, (C) receive advice of counsel to Agent or any Lender or challenge
Agent'’s or any Lender'’s attorney client privilege, or (D) be permitted to
access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of Agent or the Lenders (it
being understood and agreed that notices of borrowings, notices of prepayments
and other administrative notices in respect of the Loans of Affiliated Lenders
required to be delivered to Lenders pursuant to Section 2 shall be

2355

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

delivered directly to such Affiliated Lender);

(iii)at the time of such assignment and after giving effect to such assignment,
the Affiliated Lenders shall not, in the aggregate, hold Loans with an aggregate
principal amount in excess of 30% of the principal amount of all Loans then
outstanding;

(iv)(A) for purposes of any amendment, waiver or modification of this Agreement
or any other Loan Document, each Affiliated Lender will be deemed to have
consented in the same proportion as the Lenders that are not Affiliated Lenders
consented to such matter, unless such amendment, waiver or modification requires
the consent of all or all affected Lenders and affects such Affiliated Lender
(in its capacity as a Lender) more than other Lenders in a disproportionately
adverse manner, (B) for purposes of voting on any plan of reorganization or plan
of liquidation pursuant to any Insolvency Proceeding (a “Reorganization Plan”),
each Affiliated Lender hereby agrees (x) not to vote on such Reorganization
Plan, (y) if such Affiliated Lender does vote on such Reorganization Plan
notwithstanding the restriction in the foregoing clause (x), such vote will be
deemed not to be in good faith and shall be "“designated"” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other debtor
relief laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Reorganization Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other debtor relief laws) and (z) not to contest any request by any party for a
determination by the bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (y), in each case under this
clause (iv)(B) unless such Reorganization Plan affects such Affiliated Lender
(in its capacity as a Lender) more than other Lenders in a disproportionately
adverse manner, and (C) each Affiliated Lender hereby irrevocably appoints Agent
(such appointment being coupled with an interest) as such Affiliated Lender'’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Loans and
not in respect of any other claim or status such Affiliated Lender may otherwise
have), from time to time in Agent'’s discretion to take any action and to
execute any instrument that Agent may deem reasonably necessary or appropriate
to carry out the provisions of this clause (iv), including to ensure that any
vote of such Affiliated Lender on any Reorganization Plan is withdrawn or
otherwise not counted; and

(v)if such Affiliated Lender subsequently assigns the Loans acquired

2356

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

by it in accordance with this Section 13.1(i) such potential Lender shall have
delivered to such Affiliated Lender written assurance that it is a sophisticated
investor and is willing to proceed with such assignment.

Each Lender participating in any assignment to or from an Affiliated Lender
acknowledges and agrees that in connection with such assignment, (1) the
Affiliated Lender then may have, and later may come into possession of MNPI, (2)
such Lender has independently and, without reliance on the Affiliated Lenders or
any of its Subsidiaries, Borrower or any of itsrits Subsidiaries, or Agent, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into such assignment, (3) no
Affiliated Lender or any of its Subsidiaries, Borrower or any of its
Subsidiaries shall be required to make any representation that it is not in
possession of MNPI, (4) none of Affiliated Lender or its Affiliates, Borrower or
any of its Subsidiaries or Affiliates, or Agent shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against any Affiliated Lender or Affiliate
thereof, Borrower or any of its Subsidiaries or Affiliates and Agent, under
applicable laws or otherwise, with respect to the nondisclosure of the MNPI and
(5) that the MNPI may not be available to Agent or the Lenders.  Each Affiliated
Lender agrees to notify Agent promptly (and in any event within ten (10)
Business Days) if it acquires any Person who is also a Lender, and each Lender
agrees to notify the Agent promptly (and in any event within ten (10) Business
Days) if it becomes an Affiliated Lender.

To the extent not previously disclosed to Agent, Borrower shall, upon reasonable
request of Agent, report to Agent the amount of Loans held by Affiliated Lenders
and the identity of such holders.

(b)(i)  Notwithstanding anything in Section 14.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document (collectively, “Required Lender Consent
Items”), an Affiliated Lender shall be deemed to have voted its interest as a
Lender in the same proportion as the allocation of voting with respect to such
matter by Lenders who are not Affiliated Lenders, unless the result of such
Required Lender Consent Item would deprive such Affiliated Lender of its pro
rata share (compared to Lenders which are not Affiliated Lenders) of any
payments to which such Affiliated Lender is entitled under the Loan Documents
without such Affiliated Lender providing its consent or such Affiliated Lender
(in its capacity as a Lender) is otherwise affected thereby in a
disproportionately adverse manner compared to Lenders which are not Affiliated
Lenders (in which case for purposes of such vote such Affiliated Lender shall
have the same voting rights as other Lenders which are not Affiliated Lenders).



2357

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

(ii)Agent or any Lender shall not have any liability to an Affiliated Lender
with respect to any duties or obligations or alleged duties or obligations of
such Agent or any such Lender under the Loan Documents in the absence, with
respect to any such Agent-Related Persons or Lender-Related Persons, or
applicable, of the gross negligence or willful misconduct by Agent or such
Lender and its Parties, as applicable (as determined by a court of competent
jurisdiction by final and nonappealable judgment).

(iii)Additionally, Borrower and each Affiliated Lender hereby agree that and
each Affiliated Lender Assignment and Assumption by an Affiliated Lender shall
provide a confirmation that, if a case under the Bankruptcy Code is commenced
against any Loan Party, Borrower shall seek, and shall cause each of its
Subsidiaries to seek, (and each Affiliated Lender shall consent) to provide that
the vote of any Affiliated Lender (in its capacity as a Lender) with respect to
any plan of reorganization of such Loan Party shall not be counted except that
such Affiliated Lender'’s vote (in its capacity as a Lender) may be counted.

Notwithstanding anything to the contrary contained herein, no Affiliated Lender
shall have any right to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among Agent or any Lender or among Lenders (or
any subset thereof) to which the Loan Parties or their representatives are not
invited, (ii) receive any information or material prepared by Agent or any
Lender or any communication by or among Agent and one or more Lenders, except to
the extent such information or materials have been made available to Borrower or
its representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to this Agreement), (iii) make or bring (other
than as a passive participant or recipient of its pro rata benefit of any claim)
in its capacity as a Lender, against Agent (except with respect to any rights
expressly retained hereunder) or (iv) receive advice of counsel to Agent or any
other Lender or challenge Agent'’s or any other Lender'’s attorney client
privilege.

Successors

. This Agreement shall bind and inure to the benefit of the respective
successors and permitted assigns of each of the parties; provided,  however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to Section
13.1 and subject to such assignment being recorded in the Register, no

2358

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

consent or approval by Borrower is required in connection with any such
assignment.

AMENDMENTS; WAIVERS. 

Amendments and Waivers

.

No amendment, waiver or other modification of any provision of this Agreement or
any other Loan Document (other than the Fee Letter), and no consent with respect
to any departure by Borrower therefrom, shall be effective unless the same shall
be in writing and signed by the Required Lenders (or by Agent at the written
request of the Required Lenders) and the Loan Parties that are party thereto and
then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided,  however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

[reserved],

postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document,

reduce the principal of, or the rate of interest on, any loan or other extension
of credit hereunder, or reduce any fees or other amounts payable hereunder or
under any other Loan Document (except in connection with the waiver of
applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders) shall not constitute a reduction in the
rate of interest or a reduction of fees for purposes of this clause (iii)),

amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

other than as permitted by Section 15.11, release Agent’s Lien in and to any of
the Collateral,

amend, modify, or eliminate the definition of “Required Lenders” or “Pro Rata
Share”,

except as contemplated by this Agreement, the Intercreditor Agreements or any
other Loan Document, contractually subordinate any of Agent’s Liens,



2359

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

other than in connection with a merger, liquidation, dissolution or sale of such
Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,

amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or (ii),
or

amend, modify, or eliminate any of the provisions of Section 13.1(a) to permit a
Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee.

No amendment, waiver, modification, elimination, or consent shall amend, modify,
or waive (i) the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrower (and shall not require
the written consent of any of the Lenders), and (ii) any provision of Section 15
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent, Borrower, and
the Required Lenders,

[Reserved],

[Reserved],

Anything in this Section 14.1 to the contrary notwithstanding, any amendment,
modification, elimination, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of any Loan Party.

Replacement of Certain Lenders

.

If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16, then
Borrower, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Holdout Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall

2360

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given.

Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(including (i) the Loans of such Holdout Lender or Tax Lender, as applicable,
and all interest, fees and other amounts that may be due in payable in respect
thereof, and (ii) the Applicable Premium (whether or not then due hereunder)).
If the Holdout Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Holdout Lender or Tax Lender, as applicable, and irrespective of whether Agent
executes and delivers such Assignment and Acceptance, the Holdout Lender or Tax
Lender, as applicable, shall be deemed to have executed and delivered such
Assignment and Acceptance. The replacement of any Holdout Lender or Tax Lender,
as applicable, shall be made in accordance with the terms of Section 13.1.  

No Waivers; Cumulative Remedies

. No failure by Agent or any Lender to exercise any right, remedy, or option
under this Agreement or any other Loan Document, or delay by Agent or any Lender
in exercising the same, will operate as a waiver thereof. No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Borrower of any provision of this Agreement. Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

AGENT; THE LENDER GROUP.

Appointment and Authorization of Agent

. Each Lender hereby designates and appoints MSDC as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or

2361

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties. Each Lender hereby further authorizes Agent to
act as the secured party under each of the Loan Documents that create a Lien on
any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower or its
Subsidiaries, the Obligations, the Collateral, the Collections of Borrower and
its Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

Delegation of Duties

. Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.



2362

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Liability of Agent

. None of Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders for any recital, statement, representation or warranty
made by Borrower or any of its Subsidiaries or Affiliates, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of Borrower or its Subsidiaries.

Reliance by Agent

. Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower or counsel to any Lender), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless Agent
shall first receive such advice or concurrence of the Lenders as it deems
appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lender against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

Notice of Default or Event of Default

. Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender

2363

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

obtains actual knowledge of any Event of Default, such Lender promptly shall
notify the other Lenders and Agent of such Event of Default. Each Lender shall
be solely responsible for giving any notices to its Participants, if any.
Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9;  provided,  however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

Credit Decision

. Each Lender acknowledges that none of Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Borrower and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such due diligence, documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or any other Person party to
a Loan Document that may come into the possession of any of Agent-Related
Persons. Each Lender acknowledges that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender (with any
credit or other information with respect to Borrower, its Affiliates or any of
their respective business, legal, financial or other affairs, and irrespective
of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

Costs and Expenses; Indemnification

. Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant

2364

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses by Borrower or its Subsidiaries, each Lender hereby agrees that it is
and shall be obligated to pay to Agent such Lender’s ratable thereof. Whether or
not the transactions contemplated hereby are consummated, each of the Lenders,
on a ratable basis, shall indemnify and defend Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so to the extent required hereunder) from and
against any and all Indemnified Liabilities; provided,  however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s ratable share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

[Reserved]

.

Successor Agent

. Agent may resign as Agent upon 20 days (10 days if an Event of Default has
occurred and is continuing) prior written notice to the Lenders (unless such
notice is waived by the Required Lenders) and Borrower (unless such notice is
waived by Borrower). If Agent resigns under this Agreement, the Required Lenders
shall be entitled to appoint a successor Agent for the Lenders. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties

2365

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

of the retiring Agent and the term “Agent” shall mean such successor Agent and
the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 20 days
following a retiring Agent’s notice of resignation (or 10 days if an Event of
Default has occurred and is continuing), the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.  Borrower shall pay any such successor
Agent any fees separately agreed to by Borrower and Agent.

Lender in Individual Capacity

. Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide bank products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

Collateral Matters

.

The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the payment and satisfaction in full by Borrower of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Borrower or its Subsidiaries did
not own any interest at the time Agent’s Lien was granted nor at any time
thereafter, (iv) constituting property leased or licensed to a Borrower or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11. The Loan Parties and the
Lenders hereby irrevocably authorize Agent, based upon the instruction of the
Required Lenders, to (a) consent to, credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion

2366

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Borrower at any time, the Lenders will confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 15.11;  provided,  however, that (1)
anything to the contrary contained in any of the Loan Documents notwithstanding,
Agent shall not be required to execute any document or take any action necessary
to evidence such release on terms that, in Agent’s opinion, could expose Agent
to liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly released) upon (or obligations of Borrower
in respect of) any and

2367

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorizes Agent, at its option and in its sole discretion,
to subordinate any Lien granted to or held by Agent under any Loan Document to
the holder of any Permitted Collateral Lien on such property if such Permitted
Collateral Lien secures Purchase Money Indebtedness permitted under this
Agreement, the ABL Obligations, the Solus Obligations or the 2017 Notes
Obligations. In connection with any termination or release that is authorized
pursuant to this Section 15.11, Agent shall promptly (i) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release and (ii)
deliver to the Loan Parties any portion of such Collateral so released that is
in the possession of Agent.

Agent shall have no obligation whatsoever to any of the Lenders (i) to verify or
assure that the Collateral exists or is owned by Borrower or its Subsidiaries or
is cared for, protected, or insured or has been encumbered, (ii) to verify or
assure that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, (iii) to verify or assure that any particular items of Collateral meet
the eligibility criteria applicable in respect thereof, (iv) to impose,
maintain, increase, reduce, implement, or eliminate any particular reserve
hereunder or to determine whether the amount of any reserve is appropriate or
not, or (v) to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
expressly provided herein.

This Section 15.11 shall be subject in all respects to the provisions of the
Intercreditor Agreements.

Restrictions on Actions by Lenders; Sharing of Payments

.

Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically

2368

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

requested to do so in writing by Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Loan Document against Borrower or any Guarantor or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

If, at any time or times any Lender shall receive (i) by payment, foreclosure,
setoff, or otherwise, any proceeds of Collateral or any payments with respect to
the Obligations, except for any such proceeds or payments received by such
Lender from Agent pursuant to the terms of this Agreement, or (ii) payments from
Agent in excess of such Lender’s Pro Rata Share of all such distributions by
Agent, such Lender promptly shall (A) turn the same over to Agent, in kind, and
with such endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided,  however, that
to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

Agency for Perfection

. Agent hereby appoints each other Lender as its agent (and each Lender hereby
accepts such appointment) for the purpose of perfecting Agent’s Liens in assets
which, in accordance with Article 8 or Article 9, as applicable, of the Code can
be perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.

Payments by Agent to the Lenders

. All payments to be made by Agent to the Lenders shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

Concerning the Collateral and Related Loan Documents

. Each member of the Lender Group authorizes and directs Agent to enter into
this Agreement and the other Loan Documents. Each member of the Lender Group
agrees that any action taken by Agent in accordance with the terms of this
Agreement or the other

2369

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

. By becoming a party to this Agreement, each Lender:

is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report respecting
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,

expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that Agent or other party performing any audit or examination
will inspect only specific information regarding Borrower and its Subsidiaries
and will rely significantly upon Borrower’s and its Subsidiaries’ books and
records, as well as on representations of Borrower’s personnel,

agrees to keep all Reports and other material, non-public information regarding
Borrower and its Subsidiaries and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with Section
17.9, and

without limiting the generality of any other indemnification provision contained
in this Agreement, agrees: (i) to hold Agent and any other Lender preparing a
Report harmless from any action the indemnifying Lender may take or fail to take
or any conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrower, and (ii) to pay and protect, and indemnify, defend and hold Agent, and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including,
attorneys fees and costs) incurred by Agent and any such other Lender preparing
a Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or any

2370

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Subsidiary of Borrower to Agent that has not been contemporaneously provided by
Borrower or its Subsidiaries to such Lender, and, upon receipt of such request,
Agent promptly shall provide a copy of same to such Lender, and (y) to the
extent that Agent is entitled, under any provision of the Loan Documents, to
request additional reports or information from Borrower or its Subsidiaries, any
Lender may, from time to time, reasonably request Agent to exercise such right
as specified in such Lender’s notice to Agent, whereupon Agent promptly shall
request of Borrower the additional reports or information reasonably specified
by such Lender, and, upon receipt thereof from Borrower or its Subsidiaries,
Agent promptly shall provide a copy of same to such Lender.

Several Obligations; No Liability

. Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make credit available hereunder, nor to advance for such Lender or on its
behalf, nor to take any other action on behalf of such Lender hereunder or in
connection with the financing contemplated herein.

WITHHOLDING TAXES.

Generally

.  Except as otherwise provided in this Section 16.1, all payments made by
Borrower hereunder or any other Loan Document will be made free and clear of,
and without deduction or withholding for, any Taxes, except as required by
applicable law.  In the event any deduction or withholding of Taxes is required
by applicable law, (a) if such Taxes are Indemnified Taxes, the sum payable to
Lenders shall be increased as may be necessary so that after making all required
deductions or withholding for Indemnified Taxes, Lenders receive an amount equal
to the sum they would have received had no such deductions or withholding been
made, provided that Borrower shall not be required to increase any such amounts
payable to Lenders if the increase in such amount payable results from Agent’s
or such Lender’s own willful misconduct or gross negligence (as finally
determined by a court of competent jurisdiction); (b) if such Taxes are Excluded
Taxes, the sum payable to Lenders shall not be increased, (c) Borrower or Agent
shall make

2371

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

such deductions or withholding and the amount deducted or withheld shall be
treated as paid to the relevant Lender for all purposes under this Agreement and
the other Loan Documents, and (d) Borrower will furnish to Agent as soon as
practicable after the date the payment of any such Indemnified Tax is due to a
Governmental Authority pursuant to applicable law, certified copies of tax
receipts evidencing such payment by Borrower.  Borrower agrees to pay any
present or future stamp, value added or documentary Taxes or any other excise or
property Taxes that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document. For the purposes of this Section 16,
the term “Lender” shall include a Participant.

Exemptions

.

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to Borrower
and Agent, at the time or times reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by Borrower or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

Without limiting the generality of the foregoing, if a Lender is entitled to
claim an exemption or reduction from United States withholding Tax, such Lender
agrees to deliver to Agent and Borrower one of the following before receiving
its first payment under this Agreement:

if such Lender is entitled to claim an exemption from United States withholding
Tax pursuant to the portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN or IRS Form
W-8BEN-E or Form W-8IMY (with proper attachments);

if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding Tax under a United States Tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;



2372

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

if such Lender or Participant is entitled to claim that interest paid under this
Agreement is exempt from United States withholding Tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI;

if such Lender is entitled to claim that interest paid under this Agreement is
exempt from United States withholding Tax because such Lender serves as an
intermediary, a properly completed and executed copy of IRS Form W-8IMY (with
proper attachments);

a properly completed and executed copy of any other form or forms, including IRS
Form W-9, as may be required under the IRC or other laws of the United States as
a condition to exemption from, or reduction of, United States withholding or
backup withholding Tax; or

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Agent at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
16.2(b)(vi), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

Without limiting the generality of the foregoing, if a Lender claims an
exemption from withholding Tax in a jurisdiction other than the United States,
such Lender agrees with and in favor of Agent, to deliver to Agent any such form
or forms, as may be required under the laws of such jurisdiction as a condition
to exemption from, or reduction of, foreign withholding Tax before receiving its
first payment under this Agreement.

Notwithstanding anything to the contrary in Section 16.2(a) or Section 16.2(c),
the completion, execution and submission of documentation required by Section
16.2(a) and Section 16.2(c) shall only be required if the applicable Lender is
legally able to deliver such forms, provided,  however, that nothing

2373

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

in Section 16.2(a) or this Section 16.2(c) shall require a Lender to disclose
any information that it deems to be confidential (including without limitation,
its Tax returns).

Each Lender shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and shall promptly notify Agent
and Borrower of any change in circumstances which would modify or render invalid
any claimed exemption or reduction

If a Lender claims exemption from, or reduction of, withholding Tax and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of Borrower to such Lender, such Lender agrees to notify
Agent and Borrower of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrower to such Lender. To the extent of
such percentage amount, Agent will treat such Lender’s documentation provided
pursuant to Section 16.2(a),  Section 16.2(b), or Section 16.2(c) as no longer
valid. With respect to such percentage amount, such Participant or Assignee
shall provide documentation, pursuant to Section 16.2(a),  Section 16.2(b), or
Section 16.2(c), if applicable. Borrower agrees that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Obligations so long as such Participant complies with the
obligations set forth in this Section 16 with respect thereto.

Reductions

.

If a Lender or a Participant is subject to an applicable withholding Tax,
Borrower or Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
an amount of Taxes as required by applicable law.  If the forms or other
documentation required by Section 16.2 are not delivered to Borrower or Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Borrower or Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant not providing such forms or other documentation an amount of Taxes
as required by applicable law.

If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold Tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Borrower or Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding Tax

2374

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

ineffective, or for any other reason) such Lender shall indemnify and hold
Borrower or Agent, as applicable, harmless (or, in the case of a Participant,
such Participant shall indemnify and hold the Lender granting the participation
harmless) for all amounts paid, directly or indirectly, by Borrower or Agent, as
applicable (or, in the case of a Participant, to the Lender granting the
participation), as Tax or otherwise, including penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to
Borrower or Agent, as applicable (or, in the case of a Participant, to the
Lender granting the participation only), under this Section 16, together with
all costs and expenses (including attorneys fees and expenses). The obligation
of the Lenders and the Participants under this subsection shall survive the
payment of all Obligations and the resignation or replacement of Agent.

Refunds

. If Agent or a Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes (including by the
payment of additional amounts pursuant to Section 16.1), so long as no Default
or Event of Default has occurred and is continuing, it shall pay over such
refund to Borrower (but only to the extent of payments made, or additional
amounts paid, by Borrower under this Section 16 with respect to Indemnified
Taxes giving rise to such a refund), net of all out-of-pocket expenses of Agent
or such Lender and without interest (other than any interest paid by the
applicable Governmental Authority with respect to such a refund); provided, that
Borrower, upon the request of Agent or such Lender, agree to repay the amount
paid over to Borrower (plus any penalties, interest or other charges, imposed by
the relevant Governmental Authority, other than such penalties, interest or
other charges imposed as a result of the willful misconduct or gross negligence
of Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 16.4), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 16.4 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been
paid.  Notwithstanding anything in this Agreement to the contrary, this Section
16 shall not be construed to require Agent or any Lender to make available its
Tax returns (or any other information which it deems confidential) to Borrower
or any other Person.

Excluded Taxes

. For the avoidance of doubt, Borrower shall not be required to pay any
additional amount under this Agreement or under any other Loan Document with
respect to Taxes if such Taxes are Excluded Taxes.

GENERAL PROVISIONS.



2375

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Effectiveness

. This Agreement shall be binding and deemed effective when executed by
Borrower, Agent, and each Lender whose signature is provided for on the
signature pages hereof.

Section Headings

. Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

Interpretation

. Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

Severability of Provisions

. Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

[Reserved]

.

Debtor-Creditor Relationship

. The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor. No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

Counterparts; Electronic Execution

. This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

Revival and Reinstatement of Obligations

. If any member of the Lender Group repays, refunds, restores, or returns in
whole or in part, any payment or property (including any proceeds of Collateral)
previously paid or transferred to such member of the Lender Group in full or
partial satisfaction of any Obligation

2376

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

or on account of any other obligation of any Loan Party under any Loan Document,
because the payment, transfer, or the incurrence of the obligation so satisfied
is asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group elects to do so on the reasonable advice of its counsel in
connection with a claim that the payment, transfer, or incurrence is or may be a
Voidable Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such member of the Lender Group elects to repay, restore, or return
(including pursuant to a settlement of any claim in respect thereof), and as to
all reasonable costs, expenses, and attorneys fees of such member of the Lender
Group related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent’s Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.

Confidentiality

.

Agent and Lenders each individually (and not jointly or jointly and severally)
agree that material, non-public information regarding Borrower and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group, provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 17.9, (iii) as may be required by regulatory
authorities so long as such authorities are informed of the confidential nature
of such information, (iv) as may be required by statute, decision, or judicial
or administrative order, rule, or regulation; provided that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing

2377

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

Anything in this Agreement to the contrary notwithstanding, Agent may disclose
information concerning the terms and conditions of this Agreement and the other
Loan Documents to loan syndication and pricing reporting services or in its
marketing or promotional materials with such information to consist of deal
terms and other information customarily found in such publications or marketing
or promotional materials and may otherwise use the name, logos, and other
insignia of Borrower and Loan Parties and the total Loans

2378

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of Agent.

Lender Group Expenses

. Borrower agrees to pay any and all Lender Group Expenses on the earlier of (a)
the first day of each month or (b) the date on which demand therefor is made by
Agent and agrees that its obligations contained in this Section 17.10 shall
survive payment or satisfaction in full of all other Obligations.

Survival

. All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid.

Patriot Act

. Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrower that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Patriot Act.
In addition, if Agent is required by law or regulation or internal policies to
do so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and Borrower agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Lender Group
Expenses hereunder and be for the account of Borrower.

Integration

. This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

[Reserved]

.  

[Reserved]

.

Intercreditor Agreements

. Agent and each Lender hereunder, by its acceptance of the benefits provided
hereunder, (a) consents to the subordination of Liens provided for in the
Intercreditor Agreements, (b) agrees that it will be bound

2379

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

by, and will take no actions contrary to, the provisions of the Intercreditor
Agreements and (c) authorizes and instructs Agent to enter into the
Intercreditor Agreements (and/or any joinder or supplement thereof) on behalf of
each Lender. Agent and each Lender hereby agree that the terms, conditions and
provisions contained in this Agreement are subject to the Intercreditor
Agreements and, in the event of a conflict between the terms of the
Intercreditor Agreements and this Agreement, the terms of the Intercreditor
Agreements shall govern and control. This Agreement constitutes an “Additional
ABL Credit Agreement under and as defined in the ABL-Notes Intercreditor
Agreement”, Agent is a “Bank Collateral Agent” under and as defined in the 2017
Notes Indenture, the Loan Documents shall constitute “Credit Facility Loan
Documents” under and as defined in the ABL-Notes Intercreditor Agreement and the
Obligations shall constitute “Credit Facility Obligations” under and as defined
in the ABL-Notes Intercreditor Agreement. 

[Signature pages to follow.]

 



2380

 

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

 

JACK COOPER HOLDINGS CORP.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Name: T. Michael Riggs

 

 

Title: Chairman, President and Treasurer

 

MSDC JC INVESTMENTS, LLC, 

 

as Agent and as a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



 

Amended and Restated Credit Agreement

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

Schedule C-1

 

 

Lender

Commitment

MSDC JC Investments, LLC

$62,500,00032,500,000

Garrison Bluebird Funding LP

$10,000,000

Garrison GMM Loan Holdco LLC

$5,000,000

Garrison Capital Inc.

$5,000,000

Rotation Capital Credit Opportunities Fund, L.P.

$10,000,000

TOTAL

$62,500,000

 



 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“2017 Notes Agent” means U.S. Bank National Association, as trustee and as
collateral agent for the 2017 Noteholders, and any of it successors or assigns
in either such capacity.

“2017 Noteholders” mean those present or future holders of the 2017 Notes.

“2017 Notes” means those 13.75% senior secured notes due 2023 issued by Borrower
pursuant to the 2017 Notes Indenture.

“2017 Notes Documents” means the 2017 Notes Indenture, the 2017 Notes, the 2017
Notes Guaranties, the Security Documents (as that term is defined in the 2017
Notes Indenture), and any other agreements, documents, or instruments evidencing
or governing any of the 2017 Notes Obligations, as amended, restated, modified,
supplemented, extended, renewed, refunded, replaced or refinanced from time to
time, in whole or in part, as and to the extent permitted by this Agreement and
the ABL-Notes Intercreditor Agreement.

“2017 Notes Guaranties” means those certain Note Guarantees (as that term is
defined in the 2017 Notes Indenture) executed by certain of Borrower’s
Subsidiaries in favor of the 2017 Noteholders, and any other agreements,
documents, or instruments guaranteeing the 2017 Notes Obligations.

“2017 Notes Indenture” means that certain Indenture, dated as of the Third
Amendment Effective Date, among Borrower, certain of Borrower’s Subsidiaries and
2017 Notes Agent, pursuant to which the 2017 Notes are to be issued, as the same
may be amended, restated, modified, supplemented, extended, renewed, refunded,
replaced or refinanced, from time to time, in whole or in part, in one or more
agreements (in each case, with the same or new holders or trustee), including
any agreement extending the maturity thereof or otherwise restructuring all or
any portion of the Indebtedness thereunder or increasing the amount loaned or
issued thereunder or altering the maturity thereof, in each case, as and to the
extent permitted by this Agreement and the ABL-Notes Intercreditor Agreement.

“2017 Notes Obligations” means all obligations and all amounts owing, due or
secured under the 2017 Notes Documents, up to the maximum principal amount of
2017 Notes issued on the Third Amendment Effective Date that are necessary to
consummate the Third Amendment Effective Date Transactions.

“ABL Agent” means the Existing ABL Agent, or in the case of any Additional ABL
Credit Agreement or replacement or refinancing of the Existing ABL Credit
Agreement permitted hereunder, the person identified as agent in the certificate
required pursuant to the definition of “Additional ABL Credit Agreement”.

“ABL Credit Agreement” means a collective reference to (a) the Existing ABL
Credit Agreement and (b) any Additional ABL Credit Agreement.



2

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“ABL Loan Documents” means the “Loan Documents” or any comparable term as that
term is defined in the ABL Credit Agreement.

“ABL-Notes Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the June 18, 2013, betweenThird Amendment Effective Date, by and
among ABL Agent, the Agent, the Solus Agent and the 2017 Notes Agent, as
amended, modified, supplemented, restated, refinanced, refunded or replaced in
whole or in part from time to time in accordance with the terms therein.

“ABL Obligations” means the “Obligations” or any comparable term as that term is
defined in the ABL Credit Agreement, not to exceed the sum of (a) any
Indebtedness permitted pursuant to clause (k) of the definition of “Permitted
Indebtedness” designated as ABL Obligations by Borrower (without duplication of
any other Indebtedness outstanding pursuant to such clause on the date of
determination) plus (b) the greatest of (i) $100,000,000, (ii) the Borrowing
Base (as defined in the Notes Indenture as in effect on the date of the
Agreement) as of the date of such incurrence or (iii) an amount such that the
ABL Priority Leverage Ratio (as defined in the Notes Indenture as in effect on
the date of the Agreement) of Borrower and its Subsidiaries would not exceed
1.75 to 1.00; provided, that in no event shall ABL Obligations exceed
$120,000,000 provided,  further, that the Solus Obligations shall not be
considered “ABL Obligations”.

“ABL Priority Leverage Ratio” means, as of any date of determination (the
“Determination Date”), the ratio of (a) the aggregate amount of all Indebtedness
of Borrower and its Subsidiaries secured by first priority Liens on the ABL
Collateral (as defined in the ABL-Notes Intercreditor Agreement) on the
Determination Date to (b) the aggregate amount of EBITDA for the Four-Quarter
Period. For purposes of this definition, Indebtedness and EBITDA shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

(a)the Incurrence of any Indebtedness of Borrower or any of its Subsidiaries
(and the application of the proceeds thereof) and any repayment of other
Indebtedness occurring during the Four-Quarter Period or at any time subsequent
to the last day of the Four-Quarter Period and on or prior to the Determination
Date, as if such Incurrence or repayment, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the
Four-Quarter Period; and

(b)any Asset Sale or Asset Acquisition (including, without limitation, any Asset
Acquisition giving rise to the need to make such calculation as a result of
Borrower or any of its Subsidiaries (including any Person who becomes a
Subsidiary of Borrower as a result of such Asset Acquisition) incurring Acquired
Indebtedness and also including any EBITDA (including any pro forma expense and
cost reductions calculated on a basis in accordance with Regulation S-X under
the Exchange Act associated with any such Asset Acquisition or Asset Sale))
occurring during the Four-Quarter Period or at any time subsequent to the last
day of the Four-Quarter Period and on or prior to the Determination Date, as if
such Asset Sale or Asset Acquisition (including the incurrence of, or assumption
or liability for, any such Indebtedness or Acquired Indebtedness) occurred on
the first day of the Four-Quarter Period;

provided that no pro forma effect shall be given to the incurrence of any
Permitted Indebtedness Incurred on such date of determination or the discharge
on such date of determination of any Indebtedness from the proceeds of any such
Permitted Indebtedness; provided,  further, that

3

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

for purposes of calculating Indebtedness for the ABL Priority Leverage Ratio,
the aggregate outstanding amount under the ABL Credit Agreement shall be based
on the average daily outstanding principal balance under such facility during
the applicable Four-Quarter Period. Any pro forma calculations shall be subject
to the caps set forth in the definition of “EBITDA”.

“ABL-Term Loan Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of the Second Amendment Effective Date,
between Agent, ABL Agent and Solus Agent, as amended, modified, supplemented,
restated, refinanced, refunded or replaced in whole or in part from time to time
in accordance with the terms therein.

 “Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquisition” means in a transaction or a series of transactions, (a) the
purchase or other acquisition by a Person or its Subsidiaries of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Stock of any other Person.

“Acquired Indebtedness”  means Indebtedness of a Person existing at the time
such Person becomes a Subsidiary or Borrower or assumed in connection with the
acquisition of assets from such Person.

“Additional ABL Credit Agreement” means any agreement for the Incurrence of
additional Indebtedness permitted pursuant to clause (a) of the definition of
“Permitted Indebtedness” and permitted to be secured by the Collateral pursuant
to clause (a)(ii) of the definition of “Permitted Collateral Lien”, together
with all related notes, letters of credit, collateral documents, guarantees, and
any other related agreements and instruments executed and delivered in
connection therewith, in each case as amended, modified, supplemented, restated,
refinanced, refunded or replaced in whole or in part from time to time including
by or pursuant to any agreement or instrument that extends the maturity of any
Indebtedness thereunder, or increases the amount of available borrowings
thereunder (provided that such increase in borrowings is permitted under clause
(a) of the definition of the term “Permitted Indebtedness”), or adds
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder
(provided that, any Subsidiary that is not a Foreign Subsidiary that becomes an
additional borrower or guarantor thereunder shall also be a Guarantor of the
Obligations), in each case with respect to such agreement or any successor or
replacement agreement and whether by the same or any other agent, lender, group
of lenders, purchasers or debt holders; provided, that at the time of any
refinancing or replacement of then existing Additional ABL Credit Agreement or
the addition of any Additional ABL Credit Agreement,

4

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

Borrower shall have delivered to Agent an officer’s certificate certifying that
such refinancing, replacement or Additional Credit Agreement is permitted to be
incurred by the Agreement.

“Additional Basket Conditions” means, both before and immediately after giving
effect to such Restricted Junior Payment, Investment or payment, (i) no Event of
Default has occurred and is continuing, (ii) (A) if the Existing ABL Credit
Agreement is in effect (and is an asset based loan containing “Availability”
criteria) immediately after such Restricted Junior Payment or payment, Borrower
and Guarantors shall have Availability (as defined in the Existing ABL Credit
Agreement as in effect on the date of the Agreement) of no less than 10% of the
Maximum Revolver Amount (as defined in the Existing ABL Credit Agreement as in
effect on the date of the Agreement) and (B) if immediately after such
Restricted Junior Payment or payment, the Existing ABL Credit Agreement is no
longer in effect and/or is not an asset based loan or otherwise does not have
any “Availability” criteria, Borrower and Guarantors have a Minimum Liquidity of
at least $10,000,000 and (iii) the Fixed Charge Coverage Ratio (as defined in
the Existing ABL Credit Agreement as in effect on the date of the Agreement), on
a pro forma basis, for the month most recently ended shall be at least
1.10:1.00; provided, Borrower must provide Agent evidence of the foregoing Fixed
Charge Coverage Ratio compliance before making any such Restricted Junior
Payment, Investment or payment.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Additional Notes” means Notes (other than the Notes issued prior to the date of
the Agreement) issued pursuant to Section 6.1(a) of the Agreement.

“Adjusted Applicable Premium” means, as of the date of any prepayment made with
the proceeds of an IPO, the amount equal to the sum of the present value of all
scheduled interest payments that would be due on the Loans on or after the date
of prepayment through the Maturity Date if such Loans had not been prepaid
(computed using a discount rate equal to the Treasury Rate as of such date of
prepayment plus 50 basis points) and assuming, solely for purposes of this
calculation, that the interest rate applicable to the Loans is 1.00% per annum.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided,  however, that, for purposes of Section 6.12 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.



5

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Affiliated Lender” means Jack Cooper Enterprises, Inc. or any of its Affiliates
(other than Loan Parties or their Subsidiaries) and any trusts whose beneficiary
is Michael Riggs and/or any of his relatives. For the avoidance of doubt, no
natural person may be an Affiliated Lender.

“Affiliated Lender Assignment and Acceptance” means an Affiliated Lender
Assignment and Acceptance Agreement substantially in the form of Exhibit A-2 to
the Agreement.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” has the meaning specified therefor in Section 2.7.

“Agent’s Liens” mean the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Premium” means, as of the date of any prepayment, the amount equal
to the sum of (a) the present value of all scheduled interest payments that
would be due on the Loans on or after the date of prepayment through the
Maturity Date if such Loans had not been prepaid, computed using a discount rate
equal to the Treasury Rate as of such date of prepayment plus 50 basis points
plus (b) without duplication of accrued and unpaid interest paid or payable
pursuant to an express provision of the Agreement, all accrued and unpaid
interest through the date of such prepayment.

“Application Event” means (a) the occurrence of a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) the occurrence and
continuance of an Event of Default and the election by Agent or the Required
Lenders to require that payments and proceeds of Collateral be applied pursuant
to Section 2.4(b)(ii) of the Agreement.

“Asset Acquisition” means:

an Investment by Borrower or any Subsidiaries in any other Person pursuant to
which such Person shall become a Subsidiary of Borrower, or shall be merged with
or into Borrower or any Subsidiary of Borrower; or

the acquisition by Borrower or any Subsidiaries of the assets of any Person
which constitute all or substantially all of the assets of such Person, any
division or line of business of such Person or any other properties or assets of
such Person other than in the ordinary course of business and consistent with
past practices.

“Asset Sale” means

(x) any transfer, conveyance, sale, lease or other disposition (including,
without limitation, dispositions pursuant to any consolidation or merger) by
Borrower or its Subsidiaries to any Person

6

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(other than to Borrower or one or more of its Subsidiaries) in any single
transaction or series of transactions of:

Stock in another Person (other than Stock in Borrower or directors’ qualifying
shares or shares or interests required to be held by foreign nationals pursuant
to local law); or

any other property or assets (other than in the normal course of business,
including any sale or other disposition of obsolete or permanently retired
equipment and any sale of inventory in the ordinary course of business); or

(y)an Event of Loss;

provided,  however, that the term “Asset Sale” shall exclude:

(i)any single transaction or series of related transactions that involve the
sale of assets or sale of Stock of a Subsidiary of Borrower having a Fair Market
Value of less than $2,500,000.

(ii)sales or other dispositions of cash or Cash Equivalents;

(iii)the sale and leaseback of any assets within 180 days of acquisition
thereof;

(iv)the sale or lease of equipment or inventory in the ordinary course of
business;

(v)leases or subleases in the ordinary course of business to third persons not
interfering in any material respect with the business of Borrower or any of its
Subsidiaries and otherwise in accordance with the provisions of this Agreement;

(vi)dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

(vii)licensing of intellectual property in accordance with industry practice in
the ordinary course of business;

(viii)an issuance of Stock by a Subsidiary of Borrower to Borrower or to another
Subsidiary of Borrower;

(ix)any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind in the ordinary course
of business;

(x)the grant in the ordinary course of business of any license of patents,
trademarks, know-how and any other intellectual property; or

(xi)sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between

7

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

the joint venture parties set forth in joint venture arrangements or similar
binding arrangements.

For purposes of this definition, any series of related transactions that, if
effected as a single transaction, would constitute an Asset Sale shall be deemed
to be a single Asset Sale effected when the last such transaction which is a
part thereof is effected.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement.

“Average Life” means, as of any date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (i) the sum of the products of
(x) the number of years from the date of determination to the dates of each
successive scheduled principal payment (including any sinking fund or mandatory
redemption payment requirements) of such Indebtedness multiplied by (y) the
amount of such principal payment by (ii) the sum of all such principal payments.

“Bank Lender” means any lender or holder of Indebtedness under the ABL Credit
Agreement or any other credit facility the obligors with respect to which are
required to become Loan Parties hereunder to the extent such Indebtedness is
permitted under the definition of “Permitted Indebtedness”.

“Bank Product” means any services or facilities provided to Borrower or any
Guarantor by the ABL Agent, any Bank Lender, or any of their respective
Affiliates, including, without limitation, Hedging Obligations.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing consisting of Loans made on the Closing Date.

“Builder Basket Amount” means the amount equal to the sum of the amounts
determined pursuant to Section 4.7(c)(1), (c)(2) and (c)(3) of the 2017 Notes
Indenture (as in effect on the Third Amendment Effective Date). For the
avoidance of doubt, any net cash proceeds received by Borrower from issuance or
sale of Qualified Capital Interests or cash

8

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

equity contributions that are otherwise applied, including pursuant to Section
6.7(a)(i), 6.9(g), and clause (d) of Permitted Investments, shall not be
included within the Builder Basket Amount.

“Builder Basket Conditions” means after giving effect to the proposed Incurrence
of the prepayments, Restricted Junior Payment or Investment, as applicable and
as the case may be, (i) no Default or Event of Default has occurred and is
continuing or will occur as a consequence thereof, and (ii) the “Consolidated
Fixed Charge Coverage Ratio” (as defined in the 2017 Notes Indenture as in
effect on the Third Amendment Effective Date) of the Borrower and its
“Restricted Subsidiaries” (as defined in the 2017 Notes Indenture as in effect
on the Third Amendment Effective Date) would be greater than 2.0: 1.0.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP;  provided,  however, that for the
purposes of this Agreementnotwithstanding anything to the contrary herein, any
lease existing as of the date of the AgreementThird Amendment Effective Date
that constitutes an operating lease in accordance with GAAP as in effect on the
dateas of the AgreementThird Amendment Effective Date shall be deemed not to be
a Capital Lease hereunder, and any future lease, if it were in effect on the
Third Amendment Effective Date, that would be treated as an operating lease for
purposes of GAAP as of the issue date shall be treated as an operating lease.

“Capital Lease Obligation” means any obligation under a Capital Lease; and the
amount of Indebtedness represented by such obligation shall be the capitalized
amount of such obligations determined in accordance with GAAP; and the Stated
Maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty. For purposes of Section
6.2, a Capital Lease Obligation shall be deemed secured by a Lien on the
Property being leased.

“Cash Equivalents” means any of the following Investments: (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing not more than one year
after the date of acquisition; (ii) time deposits in and certificates of deposit
of any Eligible Bank; provided that such Investments have a maturity date not
more than two years after date of acquisition and that the Average Life of all
such Investments is one year or less from the respective dates of acquisition;
(iii) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (i) above entered into
with any Eligible Bank; (iv) direct obligations issued by any state of the
United States or any political subdivision or public instrumentality thereof;
provided that such Investments mature, or are subject to tender at the option of
the holder thereof within 365 days after the date of acquisition and, at the
time of acquisition, have a rating of at least A from Standard & Poor’s or A-2
from Moody’s (or an equivalent rating by any other nationally recognized rating
agency); (v) commercial paper of any Person other than an Affiliate of the
Issuer; provided that such Investments have one of the two highest ratings
obtainable from either Standard & Poor’s or Moody’s at the time of their
acquisition and mature within 180 days after the date of acquisition;

9

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(vi) overnight and demand deposits in and bankers’ acceptances of any Eligible
Bank and demand deposits in any bank or trust company to the extent insured by
the Federal Deposit Insurance Corporation against the Bank Insurance Fund; (vii)
money market funds substantially all of the assets of which comprise Investments
of the types described in clauses (i) through (vi) above; and (viii) instruments
equivalent to those referred to in clauses (i) through (vi) above or funds
equivalent to those referred to in clause (vii) above denominated in Euros or
any other foreign currency comparable in credit quality and tender to those
referred to in such clauses and customarily used by corporations for cash
management purposes in jurisdictions outside the United States to the extent
reasonably required in connection with any business conducted by any Restricted
Subsidiary organized in such jurisdiction, all as determined in good faith by
Borrower.

“Certificate” means, with respect to a Vehicle, the certificate of title or
equivalent certificate or document, issued by the relevant Jurisdiction,
evidencing ownership of such Vehicle.

“CFC” means a controlled foreign corporation (as that term is defined in Section
957 of the IRC and the Treasury Regulations thereunder).

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, becomes the beneficial owner (as defined in Rules 13d-3 13d-5
under the Exchange Act, except that for purposes of this clause (a) such
“person” or “group” or Permitted Holder shall be deemed to have “beneficial
ownership” of all shares that any such person or group has the right to acquire
by conversion or exercise of other securities, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%,
or more, of the Stock of Borrower having the right to vote for the election of
members of the Board of Directors, (b) Borrower fails to own and control,
directly or indirectly, 100% of the Stock of each other Loan Party and of each
other Subsidiary whose Stock is pledged by a Loan Party (other than pursuant to
a transaction of a type permitted under Section 6.3 or Section 6.4 of this
Agreement and other than any minority interest of any Foreign Subsidiary of
Borrower as required by law), or (c) a “Change of Control” or comparable term as
that term is defined in the 2017 Notes Indenture, the ABL Credit Agreement or
the Solus Credit Agreement (or, in each case, any permitted Refinancing
Indebtedness with respect thereto pursuant to clause (l) of the definition of
Permitted Indebtedness) occurs (in each case, after giving effect to any
applicable waiver, amendment, consent or modification thereunder).



10

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.1 either have been satisfied or have been waived by the Lenders.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds) paid or payable to a Loan Party.

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make a Loan to Borrower under the Agreement, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 to the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of the aggregate amount of EBITDA of such Person for the four full
fiscal quarters, treated as one period, for which financial information in
respect thereof is available immediately preceding the date of the transaction
(the “Transaction Date”) giving rise to the need to calculate the Consolidated
Fixed Charge Coverage Ratio (such four full fiscal quarter period being referred
to herein as the “Four-Quarter Period”) to the aggregate amount of Consolidated
Fixed Charges of such Person for the Four-Quarter Period. In addition to and
without limitation of the foregoing, for purposes of this definition, “EBITDA”
and “Consolidated Fixed Charges” shall be calculated after giving effect, on a
pro forma basis for the period of such calculation, to any Asset Sales or Asset
Acquisitions, investments and discontinued operations (as determined in
accordance with GAAP) occurring during the Four-Quarter Period or any time
subsequent to the last day of the Four-Quarter Period and on or prior to the
Transaction Date, as if such Asset Sale (including any associated repayment of
Indebtedness) or Asset Acquisition (including the incurrence or assumption of
any associated Acquired Indebtedness), investment, disposed operation or
designation occurred on the first day of the Four-Quarter Period. Any pro forma
calculations shall be subject to the caps set forth in the definition of
“EBITDA”.

The Consolidated Fixed Charge Coverage Ratio shall be calculated on a pro forma
basis as if any such Indebtedness being Incurred (including any other
Indebtedness being Incurred

11

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

contemporaneously), and any other Indebtedness Incurred since the beginning of
the Four-Quarter Period, had been Incurred and the proceeds thereof had been
applied at the beginning of the Four-Quarter Period, and any other Indebtedness
repaid since the beginning of the Four-Quarter Period had been repaid at the
beginning of the Four-Quarter Period; provided that for purposes of calculating
the Consolidated Fixed Charge Coverage Ratio, the aggregate outstanding amount
under the ABL Credit Agreement shall be based on the average daily outstanding
principal balance under such facility during the applicable Four-Quarter Period.
Furthermore, interest on Indebtedness determined on a fluctuating basis, to the
extent such interest is covered by agreements relating to Hedging Obligations,
shall be deemed to accrue at the rate per annum resulting after giving effect to
the operation of these agreements.

If such Person or any of its Subsidiaries directly or indirectly Guarantees
Indebtedness of a third Person, the above clause shall give effect to the
incurrence of such Guaranteed Indebtedness as if such Person or such Subsidiary
had directly incurred or otherwise assumed such Guaranteed Indebtedness .

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication, the amounts for such period of:

(i)Consolidated Interest Expense; and

(ii)the product of (a) all dividends and other distributions paid or accrued
(other than dividends or other distributions paid or accruing in Qualified
Capital Interests) during such period in respect of Redeemable Capital Interests
of such Person and its Subsidiaries, times (b) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state, provincial and local statutory tax rate of such Person,
expressed as a decimal.

“Consolidated Income Tax Expense” means, with respect to any Person for any
period, the provision for federal, state, local and foreign income taxes and
state franchise taxes of such Person and its Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(i)the interest expense of such Person and its Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP, including, without
limitation:

(a)any amortization of debt discount;

(b)the net cost under non-speculative Hedging Obligations (including any
amortization of discounts);

(c)the interest portion of any deferred payment obligation;

(d)all commissions, discounts and other fees and charges owed with

12

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

respect to letters of credit, bankers’ acceptance financing or similar
activities; and

(e)all accrued interest; plus

(ii)the interest component of Capital Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Subsidiaries during such
period determined on a consolidated basis in accordance with GAAP; plus

(iii)the interest expense on any Indebtedness guaranteed by such Person and its
Subsidiaries; plus

(iv)all capitalized interest of such Person and its Subsidiaries for such
period;

provided,  however, that Consolidated Interest Expense will exclude the
amortization or write-off of debt issuance costs and deferred financing fees,
commissions, fees and expenses.

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period as determined in accordance with GAAP, adjusted, to the extent included
in calculating such net income, by excluding, without duplication:

(b)all extraordinary gains or losses (net of fees and expenses relating to the
transaction giving rise thereto), income, expenses or charges;

(c)the portion of net income of such Person and its Subsidiaries allocable to
non-controlling interest in unconsolidated Persons to the extent that cash
dividends or distributions have not or could not have actually been received by
such Person or one of its Subsidiaries;

(d)gains or losses in respect of any Asset Sales after June 18, 2013 by such
Person or one of its Subsidiaries (net of fees and expenses relating to the
transaction giving rise thereto), on an after-tax basis;

(e)solely for purposes of determining the amount available for Restricted Junior
Payments under clause (c) of the first paragraph of Section 6.9, the net income
of any Subsidiary of Borrower (other than a Guarantor) or such Person to the
extent that the declaration of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulations applicable to that
Subsidiary or its stockholders;

(f)any fees and expenses, including deferred finance costs, paid in connection
with the issuance of the Notes, documentation and establishment of the ABL
Credit Agreement and consummation of the Transactions;

(g)non-cash compensation expense incurred with any issuance of equity interests
to an employee of such Person or its Subsidiary; and



13

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(h)any gain or loss realized as a result of the cumulative effect of a change in
accounting principles.

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate non-cash charges and expenses of such Person and its
Subsidiaries reducing Consolidated Net Income of such Person and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (excluding depreciation and amortization and excluding any such
charges constituting an extraordinary item or loss or any charge which requires
an accrual of or a reserve for cash charges for any future period and including
any non-cash charges relating to abandonment of assets or reserves related
thereto).

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate amount of all Indebtedness for
borrowed money secured by Liens of Borrower and its Subsidiaries on such date to
(b) the aggregate amount of EBITDA for the Four-Quarter Period. For purposes of
this definition, Indebtedness and EBITDA shall be calculated after giving effect
on a pro forma basis for the period of such calculation to:

(a)the Incurrence of any Indebtedness of Borrower and its Subsidiaries (and the
application of the proceeds thereof) and any repayment of other Indebtedness
occurring during the Four-Quarter Period or at any time subsequent to the last
day of the Four-Quarter Period and on or prior to such date of determination, as
if such Incurrence or repayment, as the case may be (and the application of the
proceeds thereof), occurred on the first day of the Four-Quarter Period; and

(b)any Asset Sale or Asset Acquisition (including, without limitation, any Asset
Acquisition giving rise to the need to make such calculation as a result of
Borrower or any of its Subsidiaries (including any Person who becomes a
Subsidiary of Borrower as a result of such Asset Acquisition) incurring Acquired
Indebtedness and also including any EBITDA (including any pro forma expense and
cost reductions calculated on a basis in accordance with Regulation S-X under
the Exchange Act associated with any such Asset Acquisition or Asset Sale))
occurring during the Four-Quarter Period or at any time subsequent to the last
day of the Four-Quarter Period and on or prior to such date of determination, as
if such Asset Sale or Asset Acquisition (including the incurrence of, or
assumption or liability for, any such Indebtedness or Acquired Debt) occurred on
the first day of the Four-Quarter Period;

provided that no pro forma effect shall be given to the incurrence of any
Permitted Indebtedness Incurred on such date of determination or the discharge
on such date of determination of any Indebtedness from the proceeds of any such
Permitted Indebtedness; provided,  further, that for purposes of calculating
Indebtedness for the Consolidated Senior Secured Leverage Ratio, the aggregate
outstanding amount under the ABL Credit Agreement shall be based on the average
daily outstanding principal balance under such facility during the applicable
Four-Quarter Period.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account), and, if
applicable, the ABL Agent and the Notes Agent.



14

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any specified Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, the following, to the extent deducted in computing such
Consolidated Net Income:

(i)Consolidated Income Tax Expense (other than income tax expense (either
positive or negative) attributable to extraordinary gains or losses); plus

(ii)the Consolidated Interest Expense of such Person and its Subsidiaries for
such period; plus

(iii)the aggregate depreciation, amortization (including amortization of
goodwill and other intangibles) and other Consolidated Non-cash Charges,
including straight line rent expense and pension expense, to the extent
non-cash; plus

(iv)an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Subsidiaries in connection with an Asset Sale, disposition
of any securities by such Person or any of its Subsidiaries or extinguishment of
any Indebtedness of such Person or any of its Subsidiaries; plus

(v)the Consolidated Fixed Charges of such Person and its Subsidiaries for such
period; plus

(vi)claims costs, claims management expenses and adjustments to reserves under
workers’ compensation, trucker’s liabilities and general liability insurance for
claims related to events occurring on or prior to July 27, 2009; plus

(vii)pension partial or full withdrawal expense in connection with the Western
Conference of Teamsters Pension Trust for such period, to the extent that such
expenses were deducted in computing such Consolidated Net Income; plus

(viii)severance and like expenses accrued under any employment or consulting
agreement in effect on June 18, 2013 to the extent expensed, determined on a
consolidated

15

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

basis with GAAP; plus

(ix)fees and costs (including transaction fees, attorneys’ fees and other
professional costs) incurred in connection with the Transactions; plus 

(x)fees, costs, and expenses (including transaction fees, attorneys’ fees and
other professional costs) incurred and paid in connection with the Second
Amendment Effective Date Transactions, including the ones incurred and paid
within 90 days following the Second Amendment Effective Date; plus

(xi)solely for the purpose of calculating the Consolidated Fixed Charge Coverage
Ratio of Borrower and its Subsidiaries for purposes of incurring Indebtedness
pursuant to Section 6.1(a), and provided, that, if such Indebtedness is secured
by a Lien, and such Lien attaches to any of the Collateral, such Lien shall be
junior and subordinate in all respects to the Liens on the Collateral securing
the Obligations pursuant to an intercreditor agreement in form and substance
reasonably acceptable to the Agent, fees, costs, and expenses (including
transaction fees, attorneys’ fees and other professional costs) incurred and
paid in connection with the Third Amendment Effective Date Transactions,
including the ones incurred and paid within 90 days following the Third
Amendment Effective Date,

provided, that for the purposes of calculating EBITDA for any period of 4
consecutive fiscal quarters (each, a “Reference Period”), if at any time during
such Reference Period, Borrower or its Subsidiaries shall have made an
Investment of the type described in clause (f) of the definition of “Permitted
Investment”, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Investment, are factually supportable,
and are expected to have a continuing impact, in each case to be mutually and
reasonably agreed upon by Borrower and Agent) or in such other manner acceptable
to Agent as if any such Investment or adjustment occurred on the first day of
such Reference Period (provided that the aggregate amount of adjustments made
pursuant to this proviso shall not exceed 10% of EBITDA on a consolidated basis
for such Reference Period).

“Eligible Bank” means a bank or trust company that (i) is organized and existing
under the laws of the United States of America, or any state, territory or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital and surplus in
excess of $500,000,000 and (iii) the senior Indebtedness of such bank or trust
company is rated at least “A-2” by Moody’s or at least “A” by Standard & Poor’s.

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following:

(i)any loss, destruction or damage of such property or asset;

(ii)any institution of any proceeding for the condemnation or seizure of such
property or asset or for the exercise of any right of eminent domain;



16

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(iii)any actual condemnation, seizure or taking by exercise of the power of
eminent domain or otherwise of such property or asset, or confiscation of such
property or asset or the requisition of the use of such property or asset;

(iv)any settlement in lieu of clauses (ii) or (iii) above; or

(v)any loss as a result of a title event or claim against the title insurance
company insuring such property;

in each case, having a Fair Market Value in excess of $2,500,000.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower or any of its Subsidiaries or any of their predecessors
in interest, (b) from adjoining properties or businesses, or (c) from or onto
any facilities which received Hazardous Materials generated by Borrower, any
Subsidiary of Borrower, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or any of
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or any of its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which

17

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

Borrower or any of its Subsidiaries is a member under IRC Section 414(m), or (d)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Borrower or any
of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or any of its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Proceeds” has the meaning specified therefor in Section 2.4(d)(ii) of
the Agreement. 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time. “Excluded Deposit Account” has the meaning specified therefor in the
Security Agreement.

“Excluded Real Property” means any Real Property owned in fee having a fair
market value of $3,000,000 or less.

“Excluded Taxes” means (i) any Tax imposed on the net income or net profits
(however denominated) of any Lender or any Participant (including any franchise
Taxes or branch profits Taxes), in each case (a) imposed by the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender
or Participant is organized or the jurisdiction (or by any political subdivision
or taxing authority thereof) in which such Lender’s or such Participant’s
principal office is located or (b) as a result of a present or former connection
between such Lender or Participant and the jurisdiction or taxing authority
imposing the Tax (other than any such connection arising from such Lender or
Participant having executed, become a party to, delivered or performed its
obligations or received payment under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to any Loan Document, enforced its rights or remedies under the Agreement or any
other Loan Document, or sold or assigned an interest in any Loan or Loan
Document); (ii) Taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 (whether or not such Lender or
Participant was legally entitled to deliver such documentation), (iii) any
United States federal withholding Taxes that would be imposed on amounts payable
to or for the account of a Lender based upon the applicable withholding rate in
effect at the time such Lender becomes a “Lender” under this Agreement (or
designates a new lending office), except that Indemnified Taxes shall include
(A) any amount that such Lender (or its assignor, if any) was previously
entitled to receive pursuant to Section 16.1 of the Agreement, if any, with
respect to such withholding Tax at the time such Lender becomes a party to the
Agreement (or designates a new lending office), and (B) additional United States
federal withholding Taxes that may be imposed after the time such Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding Taxes imposed under FATCA.

“Existing ABL Agent” means Wells Fargo Capital Finance, LLC or any of its
successors, assigns or replacements, in its capacity as administrative agent
under the Existing ABL Loan Documents.



18

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Existing ABL Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 18, 2013, by and among Borrower, certain
subsidiaries of Borrower, the lenders party thereto and the ABL Agent, together
with all related notes, letters of credit, collateral documents, guarantees, and
any other related agreements and instruments executed and delivered in
connection therewith, in each case as amended, modified, supplemented, restated,
refinanced, refunded or replaced in whole or in part from time to time including
by or pursuant to any agreement or instrument that extends the maturity of any
Indebtedness thereunder, or increases the amount of available borrowings
thereunder (provided that such increase in borrowings is permitted under clause
(a) of the definition of the term “Permitted Indebtedness”), or adds
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder
(provided that, any Subsidiary that is not a Foreign Subsidiary that becomes an
additional borrower or guarantor thereunder shall also be a Guarantor of the
Obligations), in each case with respect to such agreement or any successor or
replacement agreement and whether by the same or any other agent, lender, group
of lenders, purchasers or debt holders; provided, that at the time of any
refinancing or replacement of then existing Existing ABL Credit Agreement,
Borrower shall have delivered to Agent an officer’s certificate certifying that
such refinancing, replacement is permitted to be incurred by the Agreement.

“Expiration Date” has the meaning specified therefor in the definition of “Offer
to Prepay.”

“Fair Market Value” means, with respect to the consideration received or paid in
any transaction or series of transactions, the fair market value thereof, as
determined in good faith by Borrower, in the event of an exchange of assets with
a Fair Market Value in excess of $2,500,000, determined in good faith by the
Board of Directors of Borrower.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements related thereto, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.

“Fee Letter” means that certain fee letter, dated as of the date of the
Agreement, between Borrower and MSDC.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means any Subsidiary of Borrower not organized under the
laws of the United States of America or any State thereof or the District of
Columbia.

“Four-Quarter Period” has the meaning specified therefor in the definition of
“Consolidated Fixed Charge Coverage Ratio.”

“Funding Losses” has the meaning specified therefor in Section 2.12(b) of the
Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided,  however, that (i)
all calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No.

19

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

159 and (ii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any change to, or modification of, GAAP which
would require the capitalization of leases characterized as “operating leases”
as of the date of the AgreementThird Amendment Effective Date.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantee” means, as applied to any Indebtedness of another Person, (i) a
guarantee (other than by endorsement of negotiable instruments for collection in
the normal course of business), direct or indirect, in any manner, of any part
or all of such Indebtedness, (ii) any direct or indirect obligation, contingent
or otherwise, of a Person guaranteeing or having the effect of guaranteeing the
Indebtedness of any other Person in any manner and (iii) an agreement of a
Person, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of all or any part of such Indebtedness of
another Person (and “Guaranteed” and “Guaranteeing” shall have meanings that
correspond to the foregoing).

“Guarantor Joinder Agreement” has the meaning specified therefor in Section
5.11.

“Guarantors” means (a) each Subsidiary of Borrower (other than any Subsidiary
that is not required to become a Guarantor pursuant to Section 5.11), and (b)
each other Person that becomes a guarantor after the Closing Date pursuant to
Section 5.11 of the Agreement, and “Guarantor” means any one of them.
Notwithstanding anything to the contrary herein, any co-borrower or guarantor
under the ABL Loan Documents, any guarantor under the Solus Loan Documents, and
any guarantor under the 2017 Notes Documents shall be a Guarantor under the Loan
Documents.

“Guaranty” means that certain general continuing guaranty, executed and
delivered in accordance with the terms of this Agreement, by each extant
Guarantor in favor of Agent, for the benefit of the Lender Group, in form and
substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Law as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.



20

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Hedge Agreement” means (1) any interest rate swap agreement, interest rate
collar agreement or other similar agreement or arrangement, (2) agreements or
arrangements to manage fluctuations in currency exchange rates or (3) any
forward contract, commodity swap agreement, commodity option agreement or other
similar agreement or arrangement.

“Hedging Obligation” means, with respect to any Person, the obligations of such
Person pursuant to a Hedge Agreement.

“Holdings” means Jack Cooper Enterprises, Inc. (f/n/a JCH Parent, Inc.), a
Delaware corporation and direct parent of the Borrower.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume,
Guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or other obligation on the balance sheet of such Person.
Indebtedness otherwise Incurred by a Person before it becomes a Subsidiary of
Borrower shall be deemed to be Incurred at the time at which such Person becomes
a Subsidiary of Borrower. “Incurrence” and “Incurred” shall have meanings that
correspond to the foregoing. A Guarantee by any of Borrower or its Subsidiaries
of Indebtedness Incurred by Borrower or its Subsidiaries, as applicable, shall
not be a separate Incurrence of Indebtedness. In addition, the following shall
not be deemed a separate Incurrence of Indebtedness:

(i)accrual of interest, amortization or accretion of debt discount or accretion
of principal;

(ii)the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Stock in the form of additional Stock of the same class and with
the same terms or the accretion or accumulation of dividends on any Stock;

(iii)the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or making of a mandatory
offer to purchase such Indebtedness; and

(iv)unrealized losses or charges in respect of Hedging Obligations.

“Indebtedness” means at any time (without duplication), with respect to any
Person, whether recourse is to all or a portion of the assets of such Person, or
non-recourse, the following, if and to the extent the following items (other
than clauses (iii), (vi), (vii) and (viii) below) would appear as liabilities on
a balance sheet of such Person prepared in accordance with GAAP: (i) all
indebtedness of such Person for money borrowed or for the deferred purchase
price of property which is due and payable in accordance with the agreement
governing such purchase and which is not paid on the date due and payable
(excluding any trade payables, trade accounts payable or other current
liabilities incurred in the ordinary course of business, accrued expenses and
any obligations to pay a contingent purchase price as long as such obligation
remains contingent); (ii) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments;

21

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(iii) all obligations of such Person for the reimbursement of any obligor on any
letters of credit (other than letters of credit that are secured by cash or Cash
Equivalents), bankers’ acceptances or similar facilities (other than obligations
with respect to letters of credit, banker’s acceptances or similar facilities
securing obligations (other than obligations described under clause (i) and (ii)
above) entered into in the ordinary course of business of such Person to the
extent such letters of credit and banker’s acceptances or similar facilities are
not drawn upon, or, if and to the extent drawn upon, such drawing is reimbursed
no later than the tenth Business Day following payment on the letter of credit,
banker’s acceptance or similar facility); (iv) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property or assets acquired by such Person which is due and payable
in accordance with the agreement governing such purchase and which is not paid
on the date due and payable (excluding trade accounts payable arising in the
ordinary course of business, deemed expenses and excluding any obligations to
pay a contingent purchase price as long as such obligation remains contingent,
subject to the penultimate paragraph of this definition); (v) all Capital Lease
Obligations of such Person; (vi) the maximum fixed redemption or repurchase
price of Redeemable Capital Interests in such Person at the time of
determination (but excluding any accrued dividends); (vii) net obligations under
any Hedging Obligations of such Person at the time of determination; and (viii)
all obligations of the types referred to in clauses (i) through (vii) of this
definition of another Person and all dividends and other distributions of
another Person, the payment of which, in either case, (A) such Person has
Guaranteed or (B) is secured by any Lien upon the property or other assets of
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, dividends or other distributions. For purposes of
the foregoing: (a) the maximum fixed repurchase price of any Redeemable Capital
Interests that do not have a fixed repurchase price shall be calculated in
accordance with the terms of such Redeemable Capital Interests as if such
Redeemable Capital Interests were repurchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement; provided,
however, that, if such Redeemable Capital Interests are not then permitted to be
repurchased, the repurchase price shall be the book value of such Redeemable
Capital Interests; (b) the amount outstanding at any time of any Indebtedness
issued with original issue discount is the principal amount of such Indebtedness
less the remaining unamortized portion of the original issue discount of such
Indebtedness at such time as determined in conformity with GAAP, but such
Indebtedness shall be deemed Incurred only as of the date of original issuance
thereof; (c) the amount of any Indebtedness described in clause (viii)(A) above
shall be the maximum liability under any such Guarantee; (d) the amount of any
Indebtedness described in clause (viii)(B) above shall be the lesser of (I) the
maximum amount of the obligations so secured and (II) the Fair Market Value of
such property or other assets; and (e) interest, fees, premium, and expenses and
additional payments, if any, will not constitute Indebtedness.

Notwithstanding the foregoing, in connection with the purchase by Borrower or
any of its Subsidiaries of any business, the term “Indebtedness” will exclude
(x) customary indemnification obligations and (y) post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment is otherwise
contingent; provided, however, that such amount would not be required to be
reflected as a liability on the face of a balance sheet prepared in accordance
with GAAP.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above;
provided, however, that in the case

22

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

of Indebtedness sold at a discount, the amount of such Indebtedness at any time
will be the accreted value thereof at such time.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Closing Date, executed and delivered by Borrower each
of its Subsidiaries, and Agent, the form and substance of which is reasonably
satisfactory to Agent.

“Intercreditor Agreements” means, collectively, the ABL-Notes Intercreditor
Agreement and the ABL-Term Loan Intercreditor Agreement.

“Interest Period” means, a period commencing on the date of the Closing Date (or
each subsequent three-month period thereafter) and ending three months
thereafter; provided,  however, that (a) interest shall accrue at the applicable
rate based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (b) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (c) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is three months after the date on which the Interest Period began, as
applicable.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” by any Person means any direct or indirect loan, advance (or other
extension of credit, but excluding commission, travel and similar advances to
directors, officers and employees made in the ordinary course of business) or
capital contribution to (by means of any transfer of cash or other property or
assets to another Person or any other payments for property or services for the
account or use of another Person) another Person, including, without limitation,
the following: (a) the purchase or acquisition of any Stock or other evidence of
beneficial ownership in another Person or any other Acquisition; and (b) the
purchase, acquisition or Guarantee of the obligations of another Person or the
issuance of a “keep-well” with respect thereto; but shall exclude: (i) accounts
receivable and other extensions of trade credit on

23

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

commercially reasonable terms in accordance with normal trade practices; (ii)
the acquisition of property, assets and services from suppliers and other
vendors in the normal course of business; and (ii) prepaid expenses and workers’
compensation, utility, lease and similar deposits, in the normal course of
business. Except as otherwise specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made. If Borrower or any of its
Subsidiaries sells or otherwise disposes of any Stock of any direct or indirect
Subsidiary such that, after giving effect to any such sale or disposition, such
Person is no longer a Subsidiary, Borrower shall be deemed to have made an
Investment on the date of any such sale or other disposition equal to the Fair
Market Value of the Stock and of all other Investments in such Subsidiary not
sold or disposed of, which amount shall be determined in good faith by the Board
of Directors of Borrower. For the avoidance of doubt, any payments pursuant to
any Guarantee previously incurred in compliance with the Agreement shall not be
deemed to be Investments by any of Borrower or its Subsidiaries.

“IPO” means the first underwritten public offering (other than a public offering
pursuant to a registration statement on Form S-8 or Form S-4) by a direct or
indirect parent of Borrower or Borrower of its capital Stock after the date of
the Agreement pursuant to a registration statement that has been declared
effective by the SEC.

“IP Security Agreements” means the Patent Security Agreements, Trademark
Security Agreements, and Copyright Security Agreements (each such capitalized
term as defined under the Security Agreement).

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“IRS” means the United States Revenue Service.

“Jurisdiction” means, with respect to a Vehicle, the state, commonwealth, or
other governmental entity that is responsible for issuing the Certificate for
such Vehicle.

“Lender” has the meaning set forth in the preamble to the Agreement, and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes,
vehicle registration fees and charges, and insurance premiums) required to be
paid by Borrower or any of its Subsidiaries under any of the Loan Documents that
are paid, advanced, or incurred by the Lender Group, (b) documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrower or any of its Subsidiaries under any
of the Loan Documents, including, the fees and charges of the Vehicle Collateral
Agent, fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or any department of motor vehicles), filing, recording,
publication, appraisal, real estate surveys, real estate title policies and
endorsements, lien registration, and environmental audits, (c) Agent’s customary
fees and charges imposed or incurred in connection with any background checks or
OFAC/PEP searches related to Borrower

24

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

or its subsidiaries, (d) Agent’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrower (whether by wire transfer or
otherwise), together with any out-of-pocket costs and expenses incurred in
connection therewith, (e) customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party, (f)
reasonable and documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) reasonable and
documented out-of-pocket audit fees and expenses (including travel, meals, and
lodging) of Agent related to any inspections or audits to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement,
(h) Agent’s reasonable costs and expenses (including reasonable documented
attorneys fees and out-of-pocket expenses of outside counsel) relative to claims
or any other lawsuit or adverse proceeding paid or incurred by the Lender Group,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with Borrower or any of
its Subsidiaries, (i) Agent’s reasonable and documented costs and expenses
(including reasonable and documented attorneys fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicateTM, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving or modifying the Loan Documents, and (j) Agent’s and each Lender’s
reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.

“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“LIBOR Rate” means the rate per annum rate appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
applicable Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the Loan requested by Borrower or outstanding
hereunder in accordance with the Agreement (and, if any such rate is below zero,
the LIBOR Rate shall be deemed to be zero), which determination shall be made by
Agent and shall be conclusive in the absence of manifest error; provided, that
in no event shall the LIBOR Rate be less than 3.00%.



25

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Lien” means, with respect to any property or other asset, any mortgage, deed of
trust, deed to secure debt, pledge, hypothecation, assignment, deposit
arrangement, security interest, lien (statutory or otherwise), charge, easement,
encumbrance or other security agreement on or with respect to such property or
other asset (including, without limitation, any conditional sale or other title
retention agreement having substantially the same economic effect as any of the
foregoing).

“Loan” has the meaning specified in Section 2.1 of the Agreement.

“Loan Documents” means the Agreement, the Controlled Account Agreements, the
Control Agreements, the Copyright Security Agreement, the Guaranty, the
Intercompany Subordination Agreement, the Mortgages, the Patent Security
Agreement, the Security Agreement, the Trademark Security Agreement, the Fee
Letter, any note or notes executed by Borrower in connection with the Agreement
and payable to any member of the Lender Group, and any other agreement entered
into, now or in the future, by Borrower or any of its Subsidiaries and any
member of the Lender Group in connection with the Agreement.

“Loan Party” means Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries’ ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon any Collateral in an aggregate value in
excess of $250,000 (and not as a result of an action or failure to act of any
member of the Lender Group), or (c) a material impairment of the enforceability
or priority of Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of Borrower or its Subsidiaries.

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 90 days’ notice without penalty or
premium), and (ii) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 3.2 of the
Agreement.

“Minimum Liquidity” means, as of any date of determination, the sum of
Borrower’s and the Guarantors’ (a) Unrestricted Cash and Cash Equivalents and
(b) Unrestricted Lines of Credit. For purposes of this definition, (i)
“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents of
Borrower and the Guarantors that is (x) not subject to any Lien (other than
Liens described in clauses (a) and (b) of the definition of “Permitted
Collateral Liens”, (y) not reserved, set aside, designated or required for the
payment on any account, liability or obligations (including, without limitation,
any ordinary course business expenses and payroll) or for any other expenditure
and (z) available for use by the Loan Parties in their discretion and (ii)
“Unrestricted Lines of

26

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

Credit” means any undrawn committed Indebtedness of Borrower and Guarantors that
is (y) not reserved, set aside, designated or required for the payment on any
account, liability or obligations (including, without limitation, any ordinary
course business expenses and payroll) or for any other expenditure and (z)
available for use by the Loan Parties in their discretion for general corporate
purposes or for working capital.

“MNPI” means any material Nonpublic Information regarding Borrower and its
Subsidiaries or the Loans or securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information).  For purposes of this definition "material Nonpublic
Information" shall mean nonpublic information with respect to the business of
Borrower or any of its Subsidiaries that would reasonably be expected to be
material to a decision by any Lender to assign or acquire any Loans or to enter
into any of the transactions contemplated thereby or would otherwise be material
for purposes of United States Federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

“MSDC” has the meaning specified therefor in the preamble to the Agreement.

“Multiemployer Plan” has the meaning given to such term in Section 3(37) or
Section 4001(a)(3) of ERISA or Section 414(f) of the IRC.

“Net Cash Proceeds” means, with respect to Asset Sales of any Person, cash and
Cash Equivalents received, net of: (i) all reasonable out-of-pocket costs and
expenses of such Person incurred in connection with such a sale, including,
without limitation, all legal, accounting, title and recording tax expenses,
commissions and other fees and expenses incurred and all federal, state, foreign
and local taxes arising in connection with such an Asset Sale that are paid or
required to be accrued as a liability under GAAP by such Person; (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations associated with such Asset Sale; (iii) all
payments made by such Person on any Indebtedness that is secured by such
properties or other assets in accordance with the terms of any Lien upon or with
respect to such properties or other assets or that must, by the terms of such
Lien or such Indebtedness, or in order to obtain a necessary consent to such
transaction or by applicable law, be repaid to any other Person (other than
Borrower or its Subsidiaries) in connection with such Asset Sale (other than in
the case of Collateral, any Lien which does not rank prior to the Liens in the
Collateral granted to Agent pursuant to this Agreement and the Loan Documents);
and (iv) all contractually required distributions and other payments made to
noncontrolling interest holders in Subsidiaries of such Person as a result of
such transaction; provided, however, that: (a) in the event that any
consideration for an Asset Sale (which would otherwise constitute Net Cash
Proceeds) is required by (I) contract to be held in escrow pending determination
of whether a purchase price adjustment will be made or (II) GAAP to be reserved
against other liabilities in connection with such Asset Sale, such consideration
(or any portion thereof) shall become Net Cash Proceeds only at such

27

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

time as it is released to such Person from escrow or otherwise; and (b) any
non-cash consideration received in connection with any transaction, which is
subsequently converted to cash, shall become Net Cash Proceeds only at such time
as it is so converted.

“Net Book Value” with respect to a Vehicle, means the cost of such Vehicle, less
depreciation and other write downs for such Vehicle, as reflected on Borrower’s
books and records.

“Notes Agent” means U.S. Bank National Association, as trustee and as collateral
agent for the Noteholders.

“Noteholders” mean those present or future holders of the Notes.

“Notes” means those 9.25% senior secured notes due 2020 issued by Borrower
pursuant to the Notes Indenture.

“Notes Documents” means the Notes Indenture, the Notes, the Notes Guaranties,
the Security Documents (as that term is defined in the Notes Indenture), and any
other agreements, documents, or instruments evidencing or governing any of the
Notes Obligations, as amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time, in whole or in
part, as and to the extent permitted by this Agreement and the ABL-Notes
Intercreditor Agreement.

“Notes Guaranties” means those certain Guaranties executed by certain of
Borrower’s Subsidiaries in favor of the Noteholders, and any other agreements,
documents, or instruments guaranteeing the Notes Obligations.

“Notes Indenture” means that certain Indenture, dated as of June 18, 2013, among
Borrower and Notes Agent, pursuant to which the Notes are to be issued, as the
same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced, from time to time, in whole or in part, in one
or more agreements (in each case, with the same or new holders or trustee),
including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case, as and to the extent permitted by this Agreement and the ABL-Notes
Intercreditor Agreement.

“Notes Obligations” means all obligations and all amounts owing, due or secured
under the Notes Documents, not to exceed an initial aggregate principal amount
thereof outstanding as of $375,000,000 (plus the aggregate principal amount of
the Additional Notes)the Third Amendment Effective Date (after giving effect to
the consummation of the “Amended Exchange Offer” or confirmation of the “Plan”,
in each case, as defined in the Offering Memorandum) less the principal amount
of any prepayment, redemption, defeasement, purchase, repurchase or other
acquisition for value.

“Obligations” means all Loans, debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding (or
which would have accrued but for the commencement of such Insolvency
Proceeding), regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement obligations
(irrespective of whether contingent), premiums, liabilities, obligations
(including indemnification

28

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

obligations), fees, Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding (or which would have
accrued but for the commencement of such Insolvency Proceeding), regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), Applicable Premium (including any Applicable Premium
payable after the commencement of an Insolvency Proceeding (or which would have
accrued but for the commencement of such Insolvency Proceeding), regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents. Without limiting the generality of the foregoing, the
Obligations of Borrower under the Loan Documents include the obligation to pay
(i) the principal of the Loans, (ii) interest accrued on the Loans, (iii) the
Applicable Premium, (iv) Lender Group Expenses, (v) fees payable under the
Agreement or any of the other Loan Documents, and (vi) indemnities and other
amounts payable by any Loan Party under any Loan Document. Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offer” has the meaning specified therefor in the definition of “Offer to
Prepay.”

“Offering Memorandum” means the Amended and Restated Offer to Purchase and
Offering Memorandum, and Disclosure Statement Soliciting Acceptances of a
Prepackaged Plan of Reorganization, dated June 15, 2017 (as the same may be
amended, supplemented or otherwise modified by the Borrower and/or Holdings so
long as such changes do not materially and adversely affect the Lenders;
provided that any such change that, individually or in the aggregate or directly
or indirectly (i) results in a projected annual savings in cash interest expense
of an amount less than $3,100,000, or (ii) permits Liens to secure the Notes
after the Third Amendment Effective Date shall be deemed to be material and
adverse to the Lenders).

“Offer to Prepay” means a written offer (the “Offer”) sent by Borrower by
first-class mail, postage pre-paid, to each Lender at the address specified to
Borrower, offering to prepay up to the aggregate principal amount of Loans set
forth in such Offer. Unless otherwise required by applicable law, the Offer
shall specify an expiration date (the “Expiration Date”) of the Offer to Prepay
which shall be, subject to any contrary requirements of applicable law, not less
than 10 days or more than 30 days after the date of sending of such Offer in
accordance with Section 11 of the Agreement and a settlement date (the
“Prepayment Date”) for prepayment of the Loans within five Business Days after
the Expiration Date. The Offer shall also state:

(i)the section of the Agreement pursuant to which the Offer to Prepay is being
made;



29

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(ii)the Expiration Date and the Purchase Date;

(iii)the aggregate principal amount of the outstanding Loans offered to be
prepaid pursuant to the Offer to Prepay (including, if less than 100%, the
manner by which such amount has been determined pursuant to Section 2.4(d)(ii))
(the “Prepayment Amount”);

(iv)that the Lender may accept for prepayment all or any portion of the Loans
held by such Lender and that any portion of the Loans accepted for prepayment
must be accepted in a minimum amount of $2,000 principal amount;

(v)that, unless Borrower defaults in making such prepayment, any Loan accepted
for prepayment pursuant to the Offer to Prepay will cease to accrue interest on
and after the Prepayment Date, but that Loan not accepted for prepayment or
accepted but not prepaid by Borrower pursuant to the Offer to Prepay will
continue to accrue interest at the same rate;

(vi)that, on the Prepayment Date, each Loan accepted for prepayment pursuant to
the Offer to Prepay shall become due and payable; provided, that, in the case of
Offers to Prepay from Asset Sales, Loans accepted for prepayment exceed the
amount of Net Cash Proceeds or Excess Proceeds therefrom, the Loans shall be
paid on a pro rata basis.

(vii)that Lenders will be entitled to withdraw its acceptance of the Offer to
Prepay, in whole or in part, if Borrower receives, not later than the close of
business on the Expiration Date, a notice sent in accordance with Section 11
hereof setting forth the name of the Lender, the aggregate principal amount of
the Loans the Lender accepted for prepayment and a statement that such Lender is
withdrawing all or a portion of his acceptance of the Offer to Prepay; and

(viii)that if the Loans having an aggregate principal amount less than or equal
to the Prepayment Amount are accepted for prepayment and not withdrawn pursuant
to the Offer to Prepay, Borrower shall prepay all such Loans.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning specified therefor in Section
13.1(e)(iii) of the Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation established under Title IV
of ERISA or any other governmental agency, department, or instrumentality
succeeding to the functions of said corporation.



30

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (including a Multiemployer Plan) and to which Borrower or any
ERISA Affiliate may have any liability including by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
within the preceding 5 years or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.

“Permitted Additional Notes Pari Passu Obligations” means obligations under any
Additional Notes secured by Liens on the Collateral on a pari passu basis as the
Notes issued prior to the date of the Agreement and in compliance with clause
(aa) under the definition of “Permitted Liens”; provided that (i) the
representative of such Permitted Additional Notes Pari Passu Obligations
executes a joinder agreement to the ABL-Notes Intercreditor Agreement, in the
form attached thereto agreeing to be bound thereby and (ii) Borrower has
designated such Indebtedness as “Permitted Additional Pari Passu Obligations”
under the ABL-Notes Intercreditor Agreement.

“Permitted Business” means any business similar in nature to any business
conducted by Borrower and its Subsidiaries on the date of the Agreement and any
business reasonably ancillary, incidental, complementary or related to the
business conducted by Borrower and its Subsidiaries on the date of the Agreement
or a reasonable extension, development or expansion thereof, in each case, as
determined in good faith by the Board of Directors of Borrower.

“Permitted Collateral Liens” means:

(a)(i) Liens securing the 2017 Notes Obligations, (ii) Liens securing the ABL
Obligations, (iii) Liens securing the Solus Obligations, and, in each case, any
Refinancing Indebtedness thereof, so long as the Liens securing such 2017 Notes
Obligations, ABL Obligations, Solus Obligations and Refinancing Indebtedness in
respect thereof, in each case, is subject to the terms of the applicable
Intercreditor Agreement;

(b)Liens securing the Obligations;

(c)Liens existing on June 18, 2013 (other than Liens specified in clauses (a)
and (b) above) and described in Schedule P-1 and any extension, renewal,
refinancing or replacement thereof so long as such extension, renewal,
refinancing or replacement does not extend to any other property or asset and
does not increase the outstanding principal amount thereof (except by the amount
of any premium or fee paid or payable or original issue discount in connection
with such extension, renewal, replacement or refinancing plus fees and
expenses); and

(d)Liens described in clauses (b), (c), (d), (e), (f), (h), (i), (with respect
to Liens under clause (f) only), (j), (k), (l), (m), (n), (o), (p), (q), (r),
(s), (t), (u), (v), (w), (x) and (aa) of the definition of “Permitted Liens”.

For purposes of determining compliance with this definition, (A) Permitted
Collateral Liens need not be incurred solely by reference to one category of
Permitted Collateral Liens described in clauses (a) through (d) of this
definition but are permitted to be incurred in part under any combination
thereof and (B) in the event that an item of Permitted Collateral Liens (or any
portion thereof) meets the criteria of one or more of the categories of
Permitted Collateral Liens described in clauses (a) through (d) above, Borrower
shall, in its sole discretion, classify (and reclassify) such item of Permitted
Collateral Liens (or any portion thereof) in any manner that

31

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

complies with this definition and will only be required to include the amount
and type of such item of Permitted Collateral Liens in one of the above clauses
and such item of Permitted Collateral Liens will be treated as having been
incurred pursuant to only one of such clauses. Notwithstanding anything
contained in Section 6.2 or the definitions of “Permitted Collateral Liens” or
“Permitted Liens”, no Liens shall secure the ABL Obligations, the 2017 Notes
Obligations, the Solus Obligations or any Refinancing Indebtedness in respect
thereof except pursuant to clause (a) of the definition of the “Permitted
Collateral Liens”.

“Permitted Dispositions” means:

(a)sales, abandonment, or other dispositions of Equipment at fair market value
that is substantially worn, damaged, or obsolete in the ordinary course of
business; provided,  however, Borrower may sell, abandon, or otherwise dispose
of Equipment at below fair market value so long as such disposals of Equipment
since June 18, 2013 do not exceed $3,000,000 in Net Book Value in the aggregate,

(b)sales of Inventory to buyers in the ordinary course of business,

(c)the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d)the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e)the granting of Permitted Collateral Liens and Permitted Liens,

(f)the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(g)any involuntary loss, damage, or destruction of property,

(h)any involuntary condemnation, seizure, or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i)the leasing or subleasing of assets and the assignment of leases of Borrower
or its Subsidiaries in the ordinary course of business,

(j)the sale or issuance of Stock of Borrower or any Subsidiary to the extent
permitted by Section 6.14,

(k)the lapse of registered patents, trademarks and other intellectual property
of Borrower and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,

(l)the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,

(m)the making of a Permitted Investment,



32

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(n)dispositions in the form of improvements made to leasehold properties in
respect of leases that expire or are terminated so long as the fair market value
of the assets so disposed of does not exceed $250,000 in the aggregate in any
12-month period,

(o)dispositions of assets acquired by Borrower and its Subsidiaries pursuant to
an Investment of the type described in clause (f) of the definition of
“Permitted Investment” consummated within 12 months of the date of the proposed
Disposition (the “Subject Permitted Acquisition”) so long as (i) the
consideration received for the assets to be so disposed is at least equal to the
fair market value thereof, (ii) the assets to be so disposed are not necessary
or economically desirable in connection with the business of Borrower and its
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the Subject Permitted Acquisition,

(p)dispositions of assets (other than Accounts, intellectual property, licenses,
Stock of Subsidiaries of Borrower, or Material Contracts) not otherwise
permitted in clauses (a) through (o) above or clauses (q) through (u) below so
long as made at fair market value and the aggregate fair market value of all
assets disposed of in all such dispositions since June 18, 2013 (including the
proposed disposition) would not exceed $5,000,000,

(q)[reserved],

(r)any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind in the ordinary course
of business,

(s)sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements or
similar binding agreements,

(t)transactions permitted under Section 6.3, and

(u)dispositions of property in exchange for credit against the purchase price
for similar replacement property or the cash proceeds are used to purchase such
replacement property.

Notwithstanding anything to the contrary herein, with respect to any sale,
issuance or other disposition of Stock of a Subsidiary of Borrower permitted
hereby, Borrower or its Subsidiaries may only sell, issue, or otherwise dispose
of all (and not less than all) of the Stock of such Subsidiary of Borrower.

“Permitted Holder” means (i) T. Michael Riggs and (ii) any Related Party of T.
Michael Riggs.

“Permitted Indebtedness” means:

(a)Indebtedness incurred pursuant to, and the issuance or creation of letters of
credit and bankers’ acceptances under or in connection with (with letters of
credit and bankers’ acceptances being deemed to have a principal amount equal to
the maximum potential liability of Borrower and its Subsidiaries thereunder),
one or more ABL Credit Agreements in an aggregate principal amount outstanding
under this clause (a) at any time not to exceed (i) any Indebtedness

33

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

permitted pursuant to clause (k) of the definition of “Permitted Indebtedness”
designated as ABL Obligations by Borrower (without duplication of any other
Indebtedness outstanding pursuant to such clause on the date of determination)
plus (ii) the greatestgreater of (x) $100,000,000, (y) the Borrowing Base (as
defined in the Notes Indenture as in effect on the date of the Agreement) as of
the date of such incurrence or (z105,000,000 and (y) an amount such that the ABL
Priority Leverage Ratio (as defined in the 2017 Notes Indenture as in effect on
the date of the AgreementThird Amendment Effective Date) of Borrower and its
Subsidiaries would not exceed 1.75 to 1.00; provided, that in no event shall
Indebtedness under this clause (a) of the definition of “Permitted Indebtedness”
exceed $120,000,000 provided,  further, that the Solus Obligations shall not be
considered “ABL Obligations.”

(b)(i) the Notes Obligations and the Additional Notes and, (ii) the Solus
Obligations, in the case of this clause (ii), to the extent constituting Solus
Priority Debt (as defined in the ABL-Term Loan Intercreditor Agreement) and
(iii) the 2017 Notes Obligations;  

(c)Indebtedness, or pension withdrawal liabilities reflected in the most recent
consolidated balance sheet of Borrower as of June 18, 2013 that subsequently
becomes Indebtedness of Borrower or any Subsidiary outstanding at the time of
the date of the Agreement (other than clause (a) or (b) above);

(d)Indebtedness Incurred following June 18, 2013 that is owed to and held by
Borrower or its Subsidiaries; provided that if such Indebtedness is owed by
Borrower or a Guarantor to a Subsidiary that is not a Guarantor, such
Indebtedness shall be subordinated to the prior payment in full of the
Obligations pursuant to the Intercompany Subordination Agreement;

(e)Guarantees Incurred by Borrower or its Subsidiaries of Indebtedness or other
obligations of Borrower or its Subsidiaries (including Guarantees by any
Subsidiary of Indebtedness under the ABL Credit Agreement, the Notes and the
2017 Notes); provided that (a) such Indebtedness is Permitted Indebtedness or is
otherwise Incurred in accordance with Section 6.1 and (b) such Guarantees are
subordinated to the Obligations to the same extent as the Indebtedness being
guaranteed;

(f) Indebtedness Incurred in respect of workers’ compensation claims, general
liability or trucker’s liability claims, unemployment or other insurance and
self-insurance obligations, payment obligations in connection with health or
other types of social security benefits, indemnity, bid, performance, warranty,
release, judgment, appeal, advance payment, customs, surety and similar bonds,
letters of credit for operating purposes and completion guarantees and
warranties provided or Incurred (including Guarantees thereof) by Borrower or
its Subsidiaries in the ordinary course of business;

(g)Indebtedness under Hedging Obligations entered into to manage fluctuations in
interest rates, commodity prices and currency exchange rates (and not for
speculative purposes);

(h)Indebtedness of Borrower or its Subsidiaries pursuant to Capital Lease
Obligations and Purchase Money Indebtedness; provided that the aggregate
principal amount of such Indebtedness outstanding at any time under this clause
(h) may not exceed the greater of (a) $15,000,000 or (b) 5.0% of Total Assets,
in the aggregate;



34

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(i)the issuance by any of the Subsidiaries of Borrower to Borrower or to any of
Borrower’s Subsidiaries of shares of preferred stock; provided,  however, that:

(1)any subsequent issuance or transfer of stock that results in any such
preferred stock being held by a Person other than Borrower or its Subsidiaries;
and

(2)any sale or other transfer of any such preferred stock to a Person that is
not either Borrower or its Subsidiaries;

shall be deemed, in each case, to constitute an issuance of such preferred stock
by such Subsidiary that was not permitted by this clause (i);

(j)Indebtedness arising from (x) customary cash management, cash pooling or
setting off arrangements, and automated clearing house transactions, (y) any
Bank Product (excluding Hedging Obligations entered into for speculative
purposes) or (z) the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided,  however, that any such Indebtedness
Incurred pursuant to clause (z) is extinguished within five Business Days of the
Incurrence;

(k)Indebtedness of Borrower or its Subsidiaries not otherwise permitted pursuant
to this definition (including additional Purchase Money Indebtedness and Capital
Lease Obligations), in an aggregate principal amount not to exceed $15,000,000
at any time outstanding;

(l)Refinancing Indebtedness in respect of any Indebtedness permitted by clauses
(a) and (b) above, this clause (l), clause (m) below or Indebtedness Incurred in
accordance with clause (a) of Section 6.1;

(m)Acquired Indebtedness incurred by a Subsidiary of Borrower prior to the time
that such Subsidiary was acquired or merged into Borrower and was not
Indebtedness incurred in connection with, or in contemplation of, such
acquisition or merger; provided that immediately after giving effect to any such
acquisition or merger on a pro forma basis, Borrower (x) could Incur $1.00 of
additional Indebtedness (other than Permitted Indebtedness) in accordance with
clause (a) of Section 6.1 or (y) the Consolidated Fixed Charge Coverage Ratio
for Borrower and its Subsidiaries would be equal to or greater than such ratio
for Borrower and its Subsidiaries immediately prior to such acquisition or
merger;

(n)Indebtedness evidenced by this Agreement or the Loan Documents;

(o)Indebtedness consisting of Indebtedness issued by Borrower or any of its
Subsidiaries to current or former officers, directors, employees and consultants
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Stock of Borrower or any direct or
indirect parent company of Borrower to the extent permitted pursuant to Section
6.9(a);

(p)Indebtedness of Borrower to a Subsidiary of Borrower; provided that any such
Indebtedness owing to a Subsidiary that is not a Guarantor is expressly
subordinated in right of payment to the Obligations pursuant to an Intercompany
Subordination Agreement; provided, further, that any subsequent issuance or
transfer of any capital Stock or any other event which

35

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

results in any such Subsidiary ceasing to be a Subsidiary or any other
subsequent transfer of any such Indebtedness (except to Borrower or another
Subsidiary of Borrower) shall be deemed, in each case, to be an incurrence of
such Indebtedness not permitted by this clause (p);

(q)Indebtedness of a Subsidiary of Borrower to Borrower or another Subsidiary of
Borrower; provided that, if a Guarantor incurs such Indebtedness to a Subsidiary
that is not a Guarantor, such Indebtedness is expressly subordinated in right of
payment to the Guaranty of such Guarantor pursuant to an Intercompany
Subordination Agreement; provided,  further, that any subsequent issuance or
transfer of capital Stock or any other event that results in any such Subsidiary
ceasing to be a Subsidiary of Borrower or any subsequent transfer of any such
Indebtedness (except to Borrower or another Subsidiary of Borrower) shall be
deemed, in each case, to be an incurrence of such Indebtedness not permitted by
this clause (q);

(r)Indebtedness in respect of customer deposits and advance payments received in
the ordinary course of business from customers for goods or services purchased
in the ordinary course of business;

(s)Indebtedness of Borrower or any Subsidiary of borrower consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case Incurred in the ordinary course of business;

(t)Indebtedness Incurred by Borrower or any Subsidiary of Borrower for pension
fund withdrawal or partial withdrawal obligations in an amount not to exceed, in
the aggregate at any one time outstanding, $5,000,000; and

(u)Indebtedness of any Foreign Subsidiary of Borrower in a maximum principal
amount not to exceed $20,000,000 at any time outstanding; provided, that such
Indebtedness is not directly or indirectly recourse to any of the Loan Parties
or of their respective assets.

“Permitted Investments” means:

(a)Investments in existence on the date of the Agreement and listed on Schedule
P-2, and any Investment that replaces, refinances or refunds an existing
Investment; provided, that the new Investment is in an amount that does not
exceed the amount replaced, refinanced or refunded, and is made in the same
Person as the Investment replaced, refinanced or refunded;

(b)Investments required pursuant to any agreement or obligation of Borrower or
its Subsidiaries, in effect on June 18, 2013, to make such Investments;

(c)cash and Cash Equivalents;

(d)(i) Investments in property and other assets (excluding an Acquisition) owned
or used by Borrower or the Guarantors in the operation of a Permitted Business,
(ii) Investments made by Foreign Subsidiaries of Borrower in other Foreign
Subsidiaries of Borrower, (iii) Investments made by any Loan Party to any
Foreign Subsidiary of Borrower in an amount not to exceed $15,000,000 in the
aggregate, (iv) Investments made in the form of cash contributions or loans by a
Loan Party to a Foreign Subsidiary of Borrower to the extent the proceeds of
such cash contributions or loans are used to consummate an Investment permitted
under clause (f) of this

36

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

definition of “Permitted Investment”, (v) to the extent such proceeds are not
otherwise applied or utilized in the business of Borrower and its Subsidiaries,
Investments made with the net cash proceeds of the sale (other than to a
Subsidiary of Borrower) of Qualified Capital Interests of Borrower or any parent
of Borrower occurring within 60 days prior to such Investment and (vi) to the
extent such proceeds are not otherwise applied or utilized in the business of
Borrower and its Subsidiaries, Investments made with the net cash proceeds of
Indebtedness of Borrower permitted to be Incurred under Section 6.1(a) of the
Agreement and clause (k) of the definition of “Permitted Indebtedness” or any
Indebtedness of any Parent, in each case occurring within 60 days prior to such
Investment;

(e) (i) Investments by any Loan Party in another Loan Party, (ii) guarantees by
Borrower or its Subsidiaries of Indebtedness of Borrower or its Subsidiaries
otherwise permitted by Section 6.1 and,or of other obligations of the Borrower
or a Subsidiary permitted hereunder, and (iii) to the extent constituting an
Investment, the transactions permitted pursuant to clauses (p) and/or (q) of the
definition of “Permitted Indebtedness;”

(f)Investments by Borrower or its Subsidiaries in a Personany Acquisition if as
a result of such Investment:

(i) any such Person becomes a Subsidiary of Borrower or its Subsidiaries or (ii,
(ii) all or substantially all of the assets of such Person, any dividend or line
of business of such Person is acquired, or (iii) in one transaction or a series
of related transactions, such Person is merged, consolidated or amalgamated with
or into, or transfers or conveys substantially all of its assets to, or is
liquidated or wound up into, Borrower or any of its Subsidiaries; provided, that
in each case, (x) for any transactionmerger, consolidation or amalgamation
involving Borrower, Borrower shall be the surviving entity and (y) for any
transactionmerger, consolidation or amalgamation involving one or more
Guarantors and one or more non-Loan Parties, a Guarantor shall be the surviving
entity; provided further that in order to consummate an acquisition permitted
under this clause (f), Borrower and any Loan Party may form a Subsidiary to
consummate such acquisition and such Subsidiary may be merged into the acquired
Person with the acquired Person being the surviving entity; provided further,
that this exception cannot be used to consummate a transaction that has the
effect of distributing any assets of the Borrower or any of its Subsidiaries to
any other Affiliate of the Borrower and its Subsidiaries,

(ii)no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Investment,

(iii)(A) after giving effect to such Investment, the ABL Priority Leverage Ratio
shall not exceed 3:00:1.00 on a pro forma basis as though such Investment had
been consummated on the first day of the four-quarter period prior to the date
of the acquisition and (B) the ABL Priority Leverage Ratio is projected (based
on reasonable assumptions made in good faith) to not exceed 3:00:1.00 for each
fiscal quarter ending on or prior to the Maturity Date (calculated on a trailing
four-quarter basis and in any event without giving effect to the proviso at the
end of the definition of “EBITDA”),



37

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(iv)upon request of Agent, Borrower shall have provided, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition,

(v)the subject assets or Stock, as applicable, are being acquired directly by a
Borrower or a Subsidiary of Borrower, and, in connection therewith, Borrower or
such Subsidiary shall have complied with Section 5.11 or 5.12, as applicable, of
the Agreement, and

(vi)Borrower shall have provided Agent with a certificate certifying compliance
with the provisions set forth in subclauses (i) through (v) above, including,
where applicable, documentary evidence and detailed calculations of the
financial ratios in clause (iii).

(g)Hedging Obligations entered into to manage interest rates, commodity prices
and currency exchange rates (and not for speculative purposes) and other Bank
Products;

(h)Investments received in settlement of obligations owed to Borrower or its
Subsidiaries, as a result of bankruptcy or insolvency proceedings, upon the
foreclosure or enforcement of any Lien in favor of Borrower or its Subsidiaries,
or settlement of litigation, arbitration or other disputes;

(i)Investments by Borrower or its Subsidiaries not otherwise permitted under
this definition, in an aggregate amount not to exceed $15,000,000 at any one
time outstanding;

(j)(i) loans and advances (including for travel and relocation) to officers,
directors and employees in an amount not to exceed $2,500,000 in the aggregate
at any one time outstanding, (ii) loans or advances against, and repurchases of,
capital Stock and options of Borrower and its Subsidiaries held by directors,
management and employees in connection with any stock option, deferred
compensation or similar benefit plans approved by the Board of Directors (or
similar governing body) to the extent permitted under Section 6.9(b) and
otherwise issued in accordance with the terms of the Agreement and (iii) loans
or advances to directors, management and employees to pay taxes in respect of
capital Stock issued under stock option, deferred compensation or similar
benefit plans in an amount not to exceed $2,500,000 in the aggregate at any one
time outstanding;

(k)any Investment in any Person to the extent such Investment represents the
non-cash portion of the consideration received in connection with a disposition
of assets consummated in compliance with Section 6.4;

(l)repurchases of Notes and/or the 2017 Notes to the extent permitted under
Sections 6.7(a) or 6.9(c) and the ABL-Notes Intercreditor Agreement;

(m)pledges or deposits made in the ordinary course of business; and

(n)cash Investments by Borrower in or to Holdings with the proceeds of the 2017
Notes solely for the purpose of, substantially simultaneously with the
effectiveness of the 2017 Notes Indenture and the issuance of the 2017 Notes
thereunder, purchasing, repurchasing, exchanging, retiring or canceling the PIK
Notes and paying related fees and expenses;



38

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(o)any Investment up to the Builder Basket Amount so long as the
AdditionalBuilder Basket Conditions are met; provided, that with respect to any
Investment that is an Acquisition, the conditions in clause (f) of this
definition of “Permitted Investments” shall also have been satisfied.; and

(p)any loans or advances to Holdings made in lieu of a Restricted Junior Payment
permitted pursuant to Section 6.9(l), not in excess of the amount of the
Restricted Junior Payments to the extent permitted to be made to Holdings in
accordance with Section 6.9(l); provided, that the amount of such loans and
advances made shall reduce on a dollar for dollar basis, the amount of the
Restricted Junior Payments available to be made pursuant to Section 6.9(l).

“Permitted Liens” means

(a)Liens existing on June 18, 2013 and described on Schedule P-3;

(b)any Lien for taxes or assessments or other governmental charges or levies not
yet delinquent more than 30 days (or which, if so due and payable, are being
contested in good faith and for which adequate reserves are being maintained, to
the extent required by GAAP);

(c)any carrier’s, warehousemen’s, materialmen’s, mechanic’s, landlord’s,
lessor’s or other similar Liens arising by law for sums not then due and payable
more than 30 days after giving effect to any applicable grace period (or which,
if so due and payable, are being contested in good faith and with respect to
which adequate reserves are being maintained, to the extent required by GAAP);

(d)minor survey exceptions, minor imperfections of title, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
Liens incidental, to the conduct of the business of such Person or to the
ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(e)pledges or deposits (i) in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure other
types of statutory obligations or the requirements of any official body, or (ii)
to secure the performance of tenders, bids, surety or performance bonds, appeal
bonds, leases, purchase, construction, sales or servicing contracts and other
similar obligations Incurred in the normal course of business consistent with
industry practice; or (iii) to obtain or secure obligations with respect to
letters of credit, banker’s acceptances, Guarantees, bonds or other sureties or
assurances given in connection with the activities described in clauses (i) and
(ii) above, in each case not Incurred or made in connection with the borrowing
of money, the obtaining of advances or credit or the payment of the deferred
purchase price of property or services or imposed by ERISA or the Code in
connection with a “plan” (as defined in ERISA) or (iv) arising in connection
with any attachment unless such Liens are in excess of $10,000,000 in the
aggregate and shall not be satisfied or discharged or stayed pending appeal
within 60 days after the entry thereof or the expiration of any such stay;



39

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(f)Liens on property of a Person existing at the time such Person is merged with
or into or consolidated with Borrower or its Subsidiaries or becomes a
Subsidiary of Borrower or on property acquired by Borrower or its Subsidiaries
(and in each case not created or Incurred in anticipation of such transaction),
including Liens securing Acquired Indebtedness permitted under this Agreement;
provided that such Liens are not extended to the property and assets of Borrower
or its Subsidiaries other than the property or assets acquired;

(g)Liens securing Indebtedness of a Guarantor owed to and held by Borrower or
Guarantors;

(h)other Liens (not securing Indebtedness) incidental to the conduct of the
business of Borrower or its Subsidiaries, as the case may be, or the ownership
of their assets which do not individually or in the aggregate materially
adversely affect the value of such assets or materially impair the operation of
the business of Borrower or its Subsidiaries;

(i)Liens to secure any permitted extension, renewal, refinancing or refunding
(or successive extensions, renewals, refinancings or refundings), in whole or in
part, of any Indebtedness secured by Liens referred to in the foregoing clauses
(a) and (f) and clause (m) below; provided that such Liens do not extend to any
other property or assets and the principal amount of the obligations secured by
such Liens is not greater than the sum of the outstanding principal amount of
the refinanced Indebtedness plus any fees and expenses, including premiums or
original issue discount related to such extension, renewal, refinancing or
refunding;

(j)Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods
incurred in the ordinary course of business;

(k)Liens to secure Capital Lease Obligations or Purchase Money Indebtedness
permitted to be Incurred pursuant to clauses (h) and (k) of the definition of
“Permitted Indebtedness” covering only the assets financed by or acquired with
such Indebtedness;

(l)Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligation in respect of banker’s acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment, or storage of such inventory or
other goods;

(m)Liens securing Indebtedness Incurred to finance the construction, purchase or
lease of, or repairs, improvements or additions to, property, plant or equipment
of such Person; provided,  however, that the Lien may not extend to other
property owned by such Person or any of its Subsidiaries at the time the Lien is
Incurred (other than assets and property affixed or appurtenant thereto and any
proceeds thereof), and the Indebtedness (other than any interest thereon)
secured by the Lien may not be Incurred more than 180 days after the later of
the acquisition, completion of construction, repair, improvement, addition or
commencement of full operation of the property subject to the Lien;

(n)Liens on property or shares of Stock of another Person at the time such other
Person becomes a Subsidiary of such Person; provided,  however, that (a) the
Liens may not extend to any other property owned by such Person or any of its
Subsidiaries (other than assets and property

40

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

affixed or appurtenant thereto and proceeds thereof) and (b) such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Subsidiary;

(o)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.3 so long as any appropriate legal proceedings that
may have been duly initiated for the review of such judgment have not been
finally terminated or the period within which such proceedings may be initiated
has not expired;

(p)Liens securing Hedging Obligations that are otherwise permitted under this
Agreement; provided that such Liens are subject to the provisions of the
ABL-Term Loan Intercreditor Agreement;

(q)leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business or pursuant to a disposition otherwise permitted hereunder
which do not materially interfere with the ordinary conduct of the business of
Borrower or its Subsidiaries and do not secure any Indebtedness;

(r)Liens securing Indebtedness (including Capital Lease Obligations and Purchase
Money Indebtedness) or other obligations, as measured by principal amount,
which, when taken together with the principal amount of all other Indebtedness
secured by Liens (excluding Liens permitted by clauses (a) through (q) above and
(s) through (aa) below) at the time of determination, does not exceed
$15,000,000 in the aggregate at any one time outstanding; provided, that (1) in
no event shall the Notes be secured by this clause (r) and (2) to the extent
such liensLiens (other than liensLiens pursuant to Capital Lease Obligations and
Purchase Money Indebtedness) attach to any of the Collateral, such Liens shall
be junior and subordinate in all respects to the Liens on the Collateral
securing the Obligations;

(s)Liens to secure a defeasance trust;

(t)Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with an acquisition permitted under this
Agreement;

(u)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(v)Liens incurred under or in connection with lease and sale/leaseback
transactions and novations and any refinancing thereof (and Liens securing
obligations under lease transaction documents relating thereto), including,
without limitation, Liens over the assets which are the subject of such lease,
sale and leaseback, novations, refinancings, assets and contract rights related
thereto (including, without limitation, the right to receive rental rebates or
deferred sale payments), sublease rights, insurances relating thereto and rental
deposits;

(w)Liens to secure Indebtedness and any related guarantees on assets
constituting Collateral that are junior in priority to the Liens on the
Collateral securing the Obligations, which junior Liens shall be subject to
intercreditor provisions no more favorable to the holders of such junior Liens
than those to which the Liens securing the Obligations are subject in relation
to the Liens with respect to the applicable Collateral;



41

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(x)(i) Liens arising under the 2017 Notes Indenture in favor of the 2017 Notes
Agent for its own benefit and similar Liens in favor of other trustees, agents
and representatives arising under instruments governing Indebtedness permitted
to be incurred under the 2017 Notes Indenture; provided,  however, that such
Liens are solely for the benefit of the trustees, agents or representatives in
their capacities as such and not for the benefit of the holders of such
Indebtedness and (ii) Liens arising under the Loan Documents in favor of Agent
for its own benefit and similar Liens in favor of other trustees, agents and
representatives arising under instruments governing Indebtedness permitted to be
incurred under the Loan Documents; provided,  however, that such Liens are
solely for the benefit of the trustees, agents or representatives in their
capacities as such and not for the benefit of the holders of such Indebtedness;

(y)Liens on the assets of Foreign Subsidiaries to secure Indebtedness permitted
under clauses (k) and (u) of the definition of “Permitted Indebtedness”; and

(z)any extensions, substitutions, replacements or renewals of the foregoing;
and.

(aa)Liens on the Collateral in respect of any Permitted Additional Notes Pari
Passu Obligations in an amount such that at the time of incurrence and after
giving pro forma effect thereto, the Consolidated Senior Secured Leverage Ratio
would be no greater than 4.25 to 1.00; provided, that Liens under this clause
(aa) are secured on a pari passu basis with the Notes issued prior to the date
of the Agreement and subject to the provisions of the ABL-Notes Intercreditor
Agreement.

 “Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“PIK Notes” means the “Notes” under and as defined in that certain Indenture,
dated as of June 10, 2014, by and between Holdings, as issuer, and U.S. Bank
National Association, as trustee.

“Plan” has the meaning given to such term in Section 3(3) of ERISA.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to

42

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

the distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over shares of Stock of any other class of such
Person.

“Prepayment Amount” has the meaning specified therefor in the definition of
“Offer to Prepay.”

“Prepayment Date” has the meaning specified therefor in the definition of “Offer
to Prepay.”

“Prime Rate” means, rate per annum rate appearing in the Wall Street Journal 2
Business Days prior to the commencement of the application of such rate for any
interest determination on the Loans, for a term and in an amount comparable to
the Interest Period and the amount of the Loan requested by Borrower or
outstanding hereunder in accordance with the Agreement (and, if any such rate is
below zero, the Prime Rate shall be deemed to be zero), which determination
shall be made by Agent and shall be conclusive in the absence of manifest error;
provided, that in no event shall the Prime Rate be less than 4.00%.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable (other than upon a change of control) or subject to any
other payment obligation (including any obligation to pay dividends, other than
dividends of shares of Preferred Stock of the same class and series payable in
kind or dividends of shares of common stock) on or before a date that is less
than 91 days after the Maturity Date, or, on or before the date that is less
than 91 days after the Maturity Date, is redeemable at the option of the holder
thereof for cash or assets or securities (other than distributions in kind of
shares of Preferred Stock of the same class and series or of shares of common
stock).

“Prohibited Transaction” means any transaction described in Section 406 of ERISA
which is not exempt by reason of Section 408 of ERISA, and any transaction
described in Section 4975(c) of the IRC which is not exempt by reason of Section
4975(c)(2) or Section 4975(d) of the IRC.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a)with respect to a Lender’s right to receive payments of principal, interest,
fees, costs, and expenses with respect thereto, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Loans by (z) the
outstanding principal amount of all Loans, and

(b)with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement), the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Loans, by (z) the outstanding principal amount of all Loans; provided,
 however, that if all of the Loans have been repaid in full, Pro Rata Share
under this clause shall be determined based upon the Loans outstanding as they
existed immediately prior to their termination or reduction to zero.



43

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Properties” means any properties or assets owned, leased, or primarily operated
by Borrower or any of its Subsidiaries.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Money Indebtedness” means Indebtedness (i) Incurred to finance the
purchase, lease or construction (including additions, repairs and improvements
thereto) of any assets (other than Stock) of such Person or its Subsidiaries;
and (ii) that is secured by a Lien on such assets where the lender’s sole
security is to the assets so purchased or constructed (and assets or property
affixed or appurtenant thereto and any proceeds thereof); and in either case,
that does not exceed 100% of the cost and to the extent the purchase or
construction prices for such assets are or should be included in “addition to
property, plant or equipment” in accordance with GAAP.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Qualified Capital Interests” in any Person means a class of Stock other than
Redeemable Capital Interests.

“Qualified Equity Offering” means an underwritten primary public equity offering
of Qualified Capital Interests Borrower (or any direct or indirect parent
company of Borrower but only to the extent contributed to Borrower or any
successor thereto in the form of Qualified Capital Interests) (i) pursuant to an
effective registration statement under the Securities Act, other than a
registered offering on Form S-8 and (ii) resulting in gross proceeds of at least
$100,000,000.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1 to
the Agreement and any Real Property hereafter acquired by Borrower or its
Subsidiaries (other than Excluded Real Property).

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Redeemable Capital Interests” in any Person means any equity security of such
Person that by its terms (or by terms of any security into which it is
convertible or for which it is exchangeable), or otherwise (including the
passage of time or the happening of an event), is required to be redeemed, is
redeemable at the option of the holder thereof in whole or in part (including by
operation of a sinking fund), or is convertible or exchangeable for Indebtedness
of such Person at the option of the holder thereof, in whole or in part, at any
time prior to the Maturity Date; provided that only the portion of such equity
security which is required to be redeemed, is so convertible or exchangeable or
is so redeemable at the option of the holder thereof before such date will be
deemed to be Redeemable Capital Interests. Notwithstanding the preceding
sentence, any equity security that would constitute Redeemable Capital Interests
solely because the holders

44

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

of the equity security have the right to require any of Borrower or its
Subsidiaries to repurchase such equity security upon the occurrence of a Change
of Control, Qualified Equity Offering or an Asset Sale will not constitute
Redeemable Capital Interests if the terms of such equity security provide that
Borrower or its Subsidiaries may not repurchase or redeem any such equity
security pursuant to such provisions unless such repurchase or redemption
complies with Section 6.9. The amount of Redeemable Capital Interests deemed to
be outstanding at any time for purposes of this Agreement will be the maximum
amount that Borrower and its Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Redeemable Capital Interests or portion thereof, exclusive of accrued dividends.

“Refinancing Indebtedness” means Indebtedness that refunds, refinances,
defeases, renews, replaces or extends any Indebtedness permitted to be Incurred
by any of Borrower or its Subsidiaries pursuant to the terms of the Agreement,
whether involving the same or any other lender or creditor or group of lenders
or creditors, but only to the extent that:

(a)the Refinancing Indebtedness is subordinated to the Obligations to at least
the same extent as the Indebtedness being refunded, refinanced, defeased,
renewed, replaced or extended, if such Indebtedness was subordinated to the
Obligations,

(b)the Refinancing Indebtedness has a Stated Maturity either (i) no earlier than
the Indebtedness being refunded, refinanced or extended or (ii) at least 91 days
after the Maturity Date,

(c)the Refinancing Indebtedness has a weighted average life to maturity at the
time such Refinancing Indebtedness is Incurred that is equal to or greater than
the weighted average life to maturity of the Indebtedness being refunded,
refinanced, defeased, renewed, replaced or extended,

(d)such Refinancing Indebtedness is in an aggregate principal amount that is
less than or equal to the sum of (i) the aggregate principal or accreted amount
(in the case of any Indebtedness issued with original issue discount, as such)
then outstanding under the Indebtedness being refunded, refinanced, defeased,
renewed, replaced or extended; (ii) the amount of accrued and unpaid interest,
if any, and premiums owed, if any, not in excess of pre-existing optional
prepayment provisions on such Indebtedness being refunded, refinanced, defeased,
renewed, replaced or extended; and (ii) the amount of reasonable and customary
fees, expenses and costs related to the Incurrence of such Refinancing
Indebtedness,

(e)such Refinancing Indebtedness is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, replaced, defeased, or
extended, and

(f)(i) in the case of the 2017 Note Obligations, refunds, refinancings,
defeases, renewals, replacements or extensions thereof so long as such
transaction is consummated in accordance with the ABL-Notes Intercreditor
Agreement and (ii) in the case of the ABL Obligations or the Solus Obligations,
refunds, refinancings, defeases, renewals, replacements or extensions thereof so
long as such transaction is consummated in accordance with the ABL-Term Loan
Intercreditor Agreement.

“Register” has the meaning specified therefor in Section 2.3(f).



45

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Party” means: (i) any family member (in the case of an individual) of a
Person described in clause (i) of the definition of Permitted Holder; or (ii)
any trust, corporation, partnership, limited liability company or other entity,
the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 50% or more controlling or beneficial interest of which
consist of any one or more Permitted Holder.

“Remedial Action” means all actions taken to comply with Environmental Law,
including (a) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, or in any way address Hazardous Materials in the indoor or outdoor
environment, (b) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials required by
Environmental Laws.

“Reorganization Plan” has the meaning specified therefor in Section 13.1(i)(iv)
of the Agreement.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Reportable Event” has the meaning given to such term in Section 4043 of ERISA
or the regulations thereunder, excluding any event for which the PBGC has by
regulation waived the 30 day notice requirement, or a withdrawal from a plan
described in Section 4063 of ERISA.

“Required Lender Consent Items” has the meaning specified therefor in Section
13.1(j) of the Agreement.

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments and (b) thereafter, the aggregate unpaid
principal amount of the Loans then outstanding.

“Restricted Junior Payment” means to: (a) declare or pay any dividend or make
any other payment or distribution (i) on account of Stock issued by Borrower
(including any payment in connection with any merger or consolidation involving
Borrower) or (ii) on account of Stock issued by any Subsidiary of Borrower, in
each case to the direct or indirect holders of such Stock in their capacity as
such (other than dividends or distributions to Borrower or a Subsidiary); (b)
purchase, redeem, make any sinking fund or similar payment, or otherwise acquire
or retire for value (including in connection with any merger or consolidation
involving Borrower) any Stock issued by Borrower; or (c) make any payment to
retire, or to obtain the surrender of, any outstanding warrants, options, or
other rights to acquire Stock of Borrower now or hereafter outstanding; provided
that the following shall not be “Restricted Junior Payment”: (1) dividends,

46

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

distributions or payments, in each case, made solely in Qualified Capital
Interests in the Borrower; (2) dividends or distributions made by any Subsidiary
of the Borrower to a Loan Party and (3) dividends or distributions made by any
Subsidiary of the Borrower that is not a Loan Party to a Subsidiary of the
Borrower that is not a Loan Party.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Amendment Effective Date” means October 28, 2016.

“Second Amendment Effective Date Transactions” means the execution, delivery and
performance by the Borrower and the other Loan Parties of the Second Amendment,
the loan documentation in connection with the Solus Credit Agreement (but not
the use of proceeds of the loans thereunder), the amendment to the Existing ABL
Credit Agreement, and all the other transactions related to any of the foregoing
and contemplated to have occurred as of the Second Amendment Effective Date, and
the payment of premiums, fees and expenses in connection with the foregoing.

“Section 956 Subsidiary” means (i) any first tier Subsidiary of any Loan Party
that is a CFC, and (ii) any Subsidiary of any Loan Party that is not a CFC  but
which (1) owns equity in one or more CFCs and owns no other material assets or
(2) is disregarded as separate from its owner for United States federal income
tax purposes and owns equity in one or more CFCs.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrower and Guarantors to Agent.

“Security Agreement Joinder” has the meaning specified therefor in Section 5.11.

“Solus Agent” means Wilmington Trust, National Association or any of its
successors, assigns or replacements, in its capacity as administrative agent and
collateral agent under the Solus Credit Agreement and the Solus Loan Documents.

“Solus Credit Agreement” means that certain Credit Agreement, dated as of
October 28, 2016, by and among the Borrower, Wilmington Trust, National
Associations, as agent for lenders

47

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

thereunder and the lenders signatory thereto, together with all related notes,
collateral documents, guarantees, and any other related agreements and
instruments executed and delivered in connection therewith, in each case as
amended, modified, supplemented, restated, refinanced, or replaced in whole or
in part from time to time to the extent permitted hereunder and under the
ABL-Term Loan Intercreditor Agreement, including by or pursuant to any agreement
or instrument that extends the maturity of any Indebtedness thereunder or that
adds Subsidiaries of the Borrower as additional borrowers or guarantors
thereunder (provided that, any Subsidiary that is not a Foreign Subsidiary that
becomes an additional borrower or guarantor thereunder shall also be a Guarantor
of the Obligations), in each case with respect to such agreement or any
successor or replacement agreement and whether by the same or any other agent,
lender, group of lenders, purchasers or debt holders; provided, any such
amendment, modification, supplement, restatement, refinancing or replacement
shall otherwise be permitted hereunder and under the ABL-Term Loan Intercreditor
Agreement as a condition to effectiveness thereof and at the time of entry
Borrower shall have delivered to Agent and Lenders an officer’s certificate
certifying that such amendment, modification, supplement, restatement,
refinancing or replacement is permitted to be made or incurred by this Agreement
and the ABL-Term Loan Intercreditor Agreement.

“Solus Loan Documents” means the “Loan Documents” (or comparable term) as
defined in the Solus Credit Agreement.

“Solus Obligations” means, in each case to the extent constituting Solus
Priority Debt (as defined in the ABL-Term Loan Intercreditor Agreement), the
“Obligations” as defined in the Solus Credit Agreement and all other amounts
owing, due, or secured under the terms of the Solus Credit Agreement and any
other Solus Loan Documents, whether now existing or arising hereafter, including
all amounts payable under or secured by any Solus Loan Documents (including, in
each case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Loan party, or that would have accrued or become due
under the terms of the Solus Loan Documents but for the effect of the Insolvency
Proceeding and irrespective of whether a claim for all or any portion of such
amounts is allowable or allowed in such Insolvency Proceeding).

“Solvent” means with respect to a particular date and entity, that on such date:
(i) the fair value of the assets of such entity, including the earning potential
of such assets as part of a reasonable going concern sale process conducted with
appropriate diligence and speed by a reputable investment bank, would not be
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities as they become absolute and matured;
(ii) such entity is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) such entity does not have, intend to
incur or believe that it will incur debts or liabilities beyond its ability to
pay such debts and liabilities as they mature and become due in the normal
course of business; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a final,
non-appealable judgment of a court of competent jurisdiction for money damages
that such entity would become unable to satisfy.

“Stated Maturity” means, with respect to any Indebtedness or any installment of
interest thereon, means the date specified in the instrument governing such
Indebtedness as the fixed date

48

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

on which the principal of such Indebtedness or such installment of interest is
due and payable, including any date upon which a repurchase at the option of the
holders of such Indebtedness is required to be consummated.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Taxes” means any taxes, levies, imposts, duties, deductions, withholdings
(including backup), fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein and all interest, penalties, additions to tax, or
similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Total Assets” means the total consolidated assets of Borrower and its
Subsidiaries, as shown on the most recent consolidated balance sheet of Borrower
and its Subsidiaries.

“Third Amendment Effective Date” has the meaning set forth in the Third
Amendment.

“Third Amendment” means that certain Amended and Restated Amendment Number Three
to Credit Agreement, dated as of June 15, 2017 by and among the Borrower, the
Guarantors, the Lenders and Agent.

“Third Amendment Effective Date Transactions” means the “Amended Offers” or the
“Plan” (as such terms are defined in the Offering Memorandum) (and the
application of the proceeds of the 2017 Notes for purposes of the Amended Offers
or the Plan, substantially concurrently with the issuance thereof), issuance of
Exchange Warrants and Solus Warrants, the Proposed Amendments, Consents,
Collateral Release, the New Secured Notes Offering, and the execution, delivery
and performance by Borrower and the Guarantors of the Third Amendment, the 2017
Notes Documents (and the issuance of the 2017 Notes thereunder), the amendment
to the ABL Credit Agreement on the Third Amendment Effective Date, the amendment
to the Solus Credit Agreement on the Third Amendment Effective Date, the related
transactions in connection with any of the foregoing contemplated as of the
Issue Date and described in the Offering Memorandum under the headings “New
Secured Notes”, “Contribution of Capital”, and “2017 Intercompany Loan”; and the
payment of premiums, fees and expenses relating to any of the foregoing, in each
case, as described in the Offering Memorandum.  Capitalized terms used in the
definition of “Third Amendment Effective Date Transactions” not otherwise
defined shall have the respective meanings ascribed to such terms in the
Offering Memorandum and in accordance with, and subject to the terms of, the
Third Amendment.



49

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Transactions” means the execution, delivery and performance by Borrower and the
other  Loan Parties of this Agreement and the other Loan Documents, the
borrowing of the Loans, the use of proceeds thereof and the payment of premiums,
fees and expenses in connection therewith and the transactions related thereto.

“Treasury Rate” means, as obtained by Borrower, with respect to the Loans, as of
the applicable prepayment date, the yield to maturity as of such redemption date
of United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such
prepayment date or, in the case of a satisfaction, discharge or defeasance, at
least two (2) Business Days prior to the payment and discharge the entire
Obligations (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from such redemption date to the Maturity Date; provided,  however, that
if the period from such redemption date to the Maturity Date is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.

“United States” means the United States of America.

“Vehicle” shall mean all trucks, trailers, tractors, and other substantially
similar mobile equipment and other substantially similar vehicles used in the
transportation of automobiles, wherever located.

“Vehicle Collateral Agency Agreement” means that certain SecondFourth Amended
and Restated Collateral Agency Agreement, dated as of the ClosingThird Amendment
Effective Date, among Agent, 2017 Notes Agent, Existing ABL Agent, Borrower,
Solus Agent, and Vehicle Collateral Agent, and further amended or supplemented
from time to time.

“Vehicle Collateral Agent” means Corporation Services Company, a Delaware
corporation.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Welfare Plan” has the meaning given to such term in Section 3(1) of ERISA.

 



50

 

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

Schedule 3.1

(a)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent and Lenders, duly executed, and each such
document shall be in full force and effect:

(i) the Credit Agreement,

(ii) the Security Agreement,

(iii)the Guaranty Agreement,

(iv)the ABL Joinder Agreement (as defined in the ABL-Notes Intercreditor
Agreement),

(v)the ABL-Term Loan Intercreditor Agreement,

(vi)the Vehicle Collateral Agency Agreement; and

(vii)an amendment to the Existing ABL Credit Agreement providing that (x) the
execution, delivery and performance of the Loan Documents, (y) the granting of
Liens to secure the Obligations and (z) the payment of the Obligations, in each
case, are permitted under the ABL Loan Documents; and

(viii)the Intercompany Subordination Agreement.

(b)Agent shall have received a certificate from the Secretary of each Loan Party
(i) attesting to the resolutions of such Loan Party’s Board of Directors or
equivalent governing body authorizing its execution, delivery, and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;

(c)Agent shall have received copies of each Loan Party’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;

(d)Agent shall have received a certificate of status with respect to each Loan
Party, dated within 60 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;

 

(e)Agent shall have received certificates of status with respect to each Loan
Party, each dated within 60 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(f)Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6 of this Agreement, the form
and substance of which shall be satisfactory to Agent;



1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

(g)Agent shall have received an opinion of Borrower’s counsel (with respect to
New York, Delaware, Missouri, and New Jersey) as well as an opinion of special
counsel in the states of California, Kansas, Oklahoma and Wisconsin, each in
form and substance satisfactory to Agent;

(h)Agent shall have received, with a signed counterpart for each Lender, a
certificate executed by a responsible officer on behalf of Borrower, dated the
Closing Date and in the form of Exhibit 3.1(h) hereto, stating (i) that the
representations and warranties of Borrower or its Subsidiaries contained in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case they shall be true and correct in all material respects on such date
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof)); (ii) that no Default or Event of Default
shall have occurred and be continuing on the date of such extension of credit,
nor shall either result from the making thereof and (iii) the conditions set
forth on this Schedule 3.1 have been fully satisfied or waived by Borrower
and/or its Subsidiaries or waived by Agent and the Lenders (except that no
opinion is expressed as to Agent’s or any Lender’s satisfaction with any
document, instrument or other matter);

(i)On the Closing Date, both before and after giving effect to the Transaction
there shall be no facts, events or circumstances then existing which materially
adversely affects the business, financial condition or operations of Borrower
and its Subsidiaries taken as a whole since December 31, 2013;

(j)No action, suit or proceeding (including, without limitation, any inquiry or
investigation) by any entity (private or governmental) shall be pending or, to
the knowledge of Borrower, threatened against Borrower or any of its
Subsidiaries or with respect to this Agreement, any other Loan Document or any
documentation executed in connection herewith or the transactions contemplated
hereby or which would reasonably be expected to have  a Material Adverse Effect,
and no injunction or other restraining order shall remain effective or a hearing
therefor remain pending or noticed with respect to this Agreement, any other
Loan Document or any documentation executed in connection herewith or the
transactions contemplated hereby, the effect of which would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(k)Agent and the Lenders shall have received a solvency certificate in the form
of Exhibit 3.1(k), signed by the chief financial officer of Borrower;

(l)Agent and each Lender shall have received audited consolidated balance sheets
at December 31, 2013, statements of income and cash flows at December 31, 2013
and interim unaudited financial statements at March 31, 2014, June 30, 2014 and
September 30, 2014 and unaudited balance sheets for the fiscal year ending
December 31, 2014;

(m)proper Form UCC-1 financing statements for filing under the Code necessary
or, in the reasonable opinion of Agent and the Lenders, desirable to perfect the
security interests purported to be created by the Security Agreement;

(n)Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches

2

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

and customary individual background searches for Borrower’s senior management
and key principals, and each Guarantor, in each case, the results of which shall
be satisfactory to Agent;

(o)Borrower shall have paid (i) the fees set forth in the Fee Letter and (ii)
all Lender Group Expenses incurred in connection with the transactions evidenced
by this Agreement;

(p)Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby;

(q)all necessary governmental (domestic and foreign) and material third party
approvals and/or consents in connection with the transactions contemplated by
the Loan Documents shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of all or any part of the transactions
contemplated by the Loan Documents.  Additionally, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing material adverse conditions upon all or any part of the transactions
contemplated by the Loan Documents;

(r)IP Security Agreements, in recordable form for the United States Patent and
Trademark Office and United States Copyright Office, as applicable, duly
executed by each Loan Party, with respect to Patents, Trademarks, and Copyrights
(each such capitalized term as defined in the Security Agreement) that are the
subject of a registration or application in the United States, together with
evidence that all actions that the Agent deems reasonably necessary or desirable
in order to perfect the Liens created under such IP Security Agreements in such
intellectual property in the United States have been taken or shall be taken
within the time specified by the Agent;

(s)Agent shall have received a certificate, executed by Borrower, and evidence
that such certificate has been delivered to the Notes Collateral Agent and the
Bank Collateral Agent (as each such term is defined in the ABL-Notes
Intercreditor Agreement), certifying that the Credit Agreement, the other Loan
Documents and the Obligations incurred therein are permitted (i) to be incurred
by the Credit Facility Loan Documents and the Notes Documents (as each such term
is defined in the ABL-Notes Intercreditor Agreement) and (ii) by the Credit
Facility Loan Documents and the Notes Documents (as each such term is defined in
the ABL-Notes Intercreditor Agreement) to be subject to the provisions of the
ABL-Notes Intercreditor Agreement (as Credit Facility Obligations (as such term
is defined in the ABL-Notes Intercreditor Agreement) and the ABL Credit
Agreement (as such term is defined in the ABL-Notes Intercreditor Agreement; and

(t)all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 



3

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.1

Deliver to Agent (and if so requested by Agent, with copies for each Lender),
each of the financial statements, reports, or other items set forth below at the
following times in form reasonably satisfactory to Agent:

upon request by Agent, as soon as available, but in any event (i) within 30 days
after the end of any non-December month during each of Borrower’s fiscal years,
and (ii) within 60 days after the end of each December month

(a)an unaudited consolidated balance sheet, income statement, statement of cash
flow, and statement of shareholder’s equity covering Borrower’s and its
Subsidiaries’ operations during such period and period-to-date and each compared
to the prior applicable period and plan, together with a corresponding
discussion and analysis of results from management, and

(b)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA, ABL Priority Leverage Ratio, Consolidated
Fixed Charges, and Consolidated Fixed Charge Coverage Ratio (such EBITDA,
Consolidated Fixed Charges and Consolidated Fixed Charge Coverage Ratio shall be
certified only to the extent Indebtedness Incurred pursuant to Section 6.1(a)
and such EBITDA and ABL Priority Leverage Ratio shall be certified only to the
extent an Investment is made pursuant to clause (f) of the definition of
“Permitted Investments”).

upon request by Agent, as soon as available, but in any event within 120 days
after the end of each of Borrower’s fiscal years

(c)consolidated financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (i)
“going concern” or like qualification or exception, or (ii) qualification or
exception as to the scope of such audit), by such accountants to have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, statement of cash flow, and statement of
shareholder’s equity, and such audit opinion), and

(d)a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA, ABL Priority Leverage Ratio, Consolidated
Fixed Charges, and Consolidated Fixed Charge Coverage Ratio (such EBITDA,
Consolidated Fixed Charges and Consolidated Fixed Charge Coverage Ratio shall be
certified only to the extent Indebtedness Incurred pursuant to Section 6.1(a)
and such EBITDA and ABL Priority Leverage Ratio shall be

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

 

certified only to the extent an Investment is made pursuant to clause (f) of the
definition of “Permitted Investments”).

upon request by Agent, as soon as available, but in any event within 30 days
after the start of each of Borrower’s fiscal years,

(e)copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) reasonably satisfactory to Agent, for the
forthcoming fiscal year, month by month, certified by the chief financial
officer of Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby.

upon request by Agent, if and when filed publicly by Borrower,

(f)Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(g)any other filings made by Borrower with the SEC, and

(h)any other written information that is provided by Borrower to its
shareholders generally but solely in their capacity as shareholders.

upon request by Agent, if and when provided by Borrower,

(i)any financial reporting (including borrowing base certificates and statements
of accounts) given to the 2017 Notes Agent pursuant to the 2017 Notes Documents
or to the ABL Agent pursuant to the ABL Loan Documents or to the Solus Agent
pursuant to the Solus Loan Documents (unless already provided to Agent under the
Loan Documents).

promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,

(j)notice of such event or condition and a statement of the curative action that
Borrower proposes to take with respect thereto.

upon request by Agent, promptly, but in any event within 5 Business Days after
Borrower has knowledge of (i) the termination of any Material Contract or labor
contract, (ii) the initiation of any labor negotiations with respect to any
labor contract, or (iii) the occurrence of any labor strike affecting Borrower
or any Guarantors,

(k)notice and detailed summary of such event or condition.

2

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

upon request by Agent, promptly after the commencement thereof, but in any event
within 5 Business Days after the service of process with respect thereto on
Borrower or any of its Subsidiaries,

(l)notice of all actions, suits, or proceedings brought by or against Borrower
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change, and

 

(m)any Event of Default (as defined in the 2017 Notes Indenture) under the 2017
Notes Documents or any Event of Default (as defined in the ABL Credit Agreement)
under the ABL Loan Documents or any Event of Default (as defined in the Solus
Credit Agreement) under the Solus Loan Documents.

upon reasonable request by Agent,

(n)notice of any distribution, payment, or Investment pursuant to Section 6.7 or
6.9 requiring compliance with the AdditionalBuilder Basket Conditions, and
evidence of Borrower’s compliance with such preconditions of such distribution
or payment as set forth in the definition of “AdditionalBuilder Basket
Conditions”.

(o)notice of any Indebtedness pursuant to Section 6.1 or Restricted Junior
Payment or Investment pursuant to Sections 6.9(j) and 6.11(a) requiring
compliance with the preconditions specified therein, and evidence of Borrower’s
compliance with such preconditions.

upon the request of Agent,

(p)any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.

 

 

 

 



3

1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent:

Upon request by Agent

(a)copies of purchase orders and invoices for Vehicles acquired by Borrower or
its Subsidiaries,

(b)notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s and its Subsidiaries’ Accounts,

(c)copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the reasonable discretion of Agent, from time to time,

(d)such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request,

(e)a detailed list of Borrower’s and its Subsidiaries’ customers, with address
and contact information, and

(f)a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes.

 

 



1021245.081077953.04A-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Annex A

Schedule 5.17

 

1. Within 60 days after the Closing Date, Loan Parties shall deliver executed
Control Agreements and Controlled Account Agreements for each Deposit Account
and Securities Account of any Loan Party (i) which is subject to a control
agreement or similar arrangement in favor of the ABL Agent and/or the Notes
Agent, (ii) has an aggregate amount of greater than $250,000, or (iii) is not an
Excluded Deposit Account or a controlled disbursement account of the type
described in Section 6.11(b)(iv).  

 

2. Within 30 days after the Closing Date, Loan Parties shall use commercially
reasonable efforts to deliver Collateral Access Agreements, executed by the
applicable third parties in favor of Agent, for each location where a Collateral
Access Agreement is in place in favor of the ABL Agent and/or the Notes Agent.

 

3. Within 90 days after the Closing Date, Loan Parties shall cause the Lien of
Agent in respect of Vehicles titled in the State of Texas to be noted on such
certificate of title, in form and substance reasonably acceptable to Agent.

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

Annex B

2017 Notes Indenture

See attached.



 

--------------------------------------------------------------------------------

 

Annex C

ABL-Notes Intercreditor Agreement

See attached.

 

 

 



 

--------------------------------------------------------------------------------

 

Annex D

Vehicle Collateral Agency Agreement

See attached.



 

--------------------------------------------------------------------------------

 

Annex E

ABL Amendment

See attached.



 

--------------------------------------------------------------------------------

 

Annex F

Solus Amendment

See attached.



 



 

--------------------------------------------------------------------------------

 

Annex G

Offering Memorandum

See attached.

 



 

--------------------------------------------------------------------------------

 

Annex H

ABL Intercreditor Amendment

See attached.



 

--------------------------------------------------------------------------------

 

Annex I

Restructuring Support Agreements

See attached.

 

--------------------------------------------------------------------------------